Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 1 of 114




            EXHIBIT 1
         Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 2 of 114
                                                                          EXECUTION VERSION


                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


    SEB INVESTMENT MANAGEMENT AB,                          Civ. A. No. 2:17-CV-3711-TJS
    Individually and on Behalf of All Others
    Similarly Situated,                                    ELECTRONICALLY FILED

                                 Plaintiff,

          v.

    ENDO INTERNATIONAL PLC, et al.,

                                 Defendants.



                  STIPULATION AND AGREEMENT OF SETTLEMENT

         This Stipulation and Agreement of Settlement dated August 22, 2019 (“Stipulation”) is

entered into between Court-appointed Lead Plaintiff SEB Investment Management AB (“Lead

Plaintiff”), on behalf of itself and the Settlement Class (as defined in ¶ 1(xx) below),1 and

defendants Endo International plc, Endo Health Solutions Inc., Blaine T. Davis, Rajiv Kanishka

Liyanaarchchie De Silva, Ivan Gergel, M.D., Alan G. Levin, and Julie H. McHugh (collectively,

“Defendants” and, together with Lead Plaintiff, the “Parties”), by and through their respective

counsel, and embodies the terms and conditions of the settlement of the above-captioned action

(“Action”). Subject to the approval of the Court and the terms and conditions expressly provided

herein, this Stipulation is intended to fully, finally and forever compromise, settle, release, resolve

and dismiss with prejudice all claims asserted or that could have been asserted in the Action against




1
       All terms with initial capitalization not otherwise defined herein shall have the meanings
ascribed to them in ¶ 1 herein.
                                                 1
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 3 of 114
                                                                         EXECUTION VERSION

Defendant Releasees (i.e., the “Released Plaintiff Claims” as specifically defined in ¶ 1(rr) below),

subject only to the exclusions expressly set forth in ¶ 1(rr) below.

       WHEREAS:

       A.      On August 18, 2017, the initial complaint was filed in the Action. In accordance

with the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as amended

(“PSLRA”), notice to the public was issued stating the deadline by which putative class members

could move the Court for appointment as lead plaintiff.

       B.      Thereafter, five motions were filed by movants seeking appointment as lead

plaintiff. By Order dated December 4, 2017, the Court appointed SEB Investment Management

AB as Lead Plaintiff and Kessler Topaz Meltzer & Check, LLP as Lead Counsel.

       C.      On February 5, 2018, Lead Plaintiff filed the operative complaint in the Action, the

Amended Complaint for Violations of the Federal Securities Laws (“Amended Complaint”),

asserting claims under: (i) § 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. § 78j(b), and the rules and regulations promulgated thereunder, including SEC Rule 10b-5

(17 C.F.R. § 240.10b-5), against Endo International plc and Endo Health Solutions Inc. (together

referred to herein as “Endo”), and Paul V. Campanelli, Blaine T. Davis, Matthew W. Davis, M.D.

R.Ph., Rajiv Kanishka Liyanaarchchie De Silva, Ivan Gergel, M.D., Susan Hall, Ph.D., David P.

Holveck, Alan G. Levin and Julie H. McHugh (the “Individual Exchange Act Defendants”); (ii) §

20(a) of the Exchange Act, 15 U.S.C. § 78t(a), against the Individual Exchange Act Defendants;

(iii) § 11 of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. § 77k, against Endo and Rajiv

Kanishka Liyanaarchchie De Silva, Suketu P. Upadhyay, Daniel A. Rudio, Roger H. Kimmel,

Shane M. Cooke, John J. Delucca, Arthur J. Higgins, Nancy J. Hutson, Ph.D., Michael Hyatt,

William P. Montague, Jill D. Smith, and William F. Spengler (the “Individual Securities Act

                                                  2
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 4 of 114
                                                                         EXECUTION VERSION

Defendants”); and (iv) § 15 of the Securities Act, 15 U.S.C. § 77o, against the Individual Securities

Act Defendants.

       D.      All defendants named in the Amended Complaint moved to dismiss the Amended

Complaint on April 2, 2018. On May 4, 2018, Lead Plaintiff filed its response in opposition to

defendants’ motion to dismiss, and on May 31, 2018, defendants filed a reply in support of their

motion. The Court heard oral argument on defendants’ motion to dismiss on September 26, 2018.

       E.      By Memorandum Opinion dated December 10, 2018, the Court granted in part and

denied in part defendants’ motion to dismiss the Amended Complaint. Pursuant to its Order, the

Court granted defendants’ motion to dismiss with respect to all claims asserted against Paul V.

Campanelli, Matthew W. Davis, M.D. R.Ph., Susan Hall, Ph.D., and David P. Holveck, and denied

the motion in all other respects.

       F.      The remaining defendants filed their answers and affirmative defenses to the

Amended Complaint on March 15, 2019. Thereafter, the Parties commenced discovery. Discovery

included, among other things, the exchange of document requests and interrogatories between the

Parties, the production of approximately 190,000 documents by the Parties, document subpoenas

to eighteen non-parties and their production of approximately 230,000 additional documents, the

exchange of expert reports on class certification and depositions of the Parties’ class certification

experts, and the notice and scheduling of depositions for five of Endo’s former employees that

were set to begin in the week that the Parties reached an agreement-in-principle to settle the Action.

       G.      On May 22, 2019, the Parties filed a stipulation of voluntary dismissal of Lead

Plaintiff’s claims under §§ 11 and 15 of the Securities Act pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure. Pursuant to Order dated May 23, 2019, the Court, upon

consideration of the Parties’ stipulation, specifically dismissed without prejudice Counts III and

                                                  3
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 5 of 114
                                                                          EXECUTION VERSION

IV of the Amended Complaint. As a result of this order, Suketu P. Upadhyay, Daniel A. Rudio,

Roger H. Kimmel, Shane M. Cooke, John J. Delucca, Arthur J. Higgins, Nancy J. Hutson, Ph.D.,

Michael Hyatt, William P. Montague, Jill D. Smith, and William F. Spengler were dismissed from

the Action.

       H.      On May 22, 2019, Lead Plaintiff filed a motion for certification of a class consisting

of all persons and entities who purchased or otherwise acquired Endo common stock or ordinary

shares between November 30, 2012 and June 8, 2017, inclusive, and were damaged thereby, and

for appointment of Lead Plaintiff as class representative and Lead Counsel as class counsel

(“Motion to Certify”).

       I.      On June 12, 2019, Defendants filed their response in opposition to the Motion to

Certify, along with a motion to exclude the opinion of Lead Plaintiff’s expert, Joseph R. Mason,

Ph.D. (“Motion to Exclude”). On June 28, 2019, Lead Plaintiff filed a reply in further support of

its Motion to Certify and a response in opposition to Defendants’ Motion to Exclude. On July 3,

2019, the Court ordered the deposition of Dr. Mason to be taken on July 18, 2019.

       J.      At Endo’s request, Lead Plaintiff was invited to participate in a February 4, 2019

formal mediation before former U.S. District Court Judge Layn R. Phillips (“Judge Phillips”)

which also involved the parties in several other pending securities class action cases against Endo.

That mediation was unsuccessful with respect to this Action, as the Parties were too far apart in

their respective positions to reach a resolution of the Action at that time.

       K.      While Lead Plaintiff’s Motion to Certify and Defendants’ Motion to Exclude were

pending, and after the Parties had conducted significant document discovery and depositions were

scheduled to begin, and following several months of further negotiation facilitated by Judge

Phillips, the Parties accepted a mediator’s recommendation on July 15, 2019 to resolve the Action

                                                  4
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 6 of 114
                                                                          EXECUTION VERSION

for $82.5 million in cash. Thereafter, the Parties notified the Court of their agreement-in-principle

to settle.

        L.      This Stipulation (together with the exhibits attached hereto) reflects, subject to

Court approval, the final and binding agreement between the Parties to resolve the Action.

        M.      Based upon their investigation, prosecution, and mediation of the case, Lead

Plaintiff and Lead Counsel have concluded that the terms and conditions of this Stipulation are

fair, reasonable, and adequate to Lead Plaintiff and the Settlement Class, and in their best interests.

Based on Lead Plaintiff’s direct oversight of the prosecution of this matter and with the advice of

its counsel and experts retained by Lead Plaintiff on damages, causation, and Endo’s current and

future financial condition, Lead Plaintiff has agreed to settle and release the Released Plaintiff

Claims (as defined below in ¶ 1(rr)) as against Defendants and the other Defendant Releasees

pursuant to the terms and provisions of this Stipulation, after considering, among other things:

(i) the financial benefit that the Settlement Class will receive under the proposed Settlement; and

(ii) the significant risks and costs of continued litigation and trial.

        N.      As set forth below, Defendants deny, and continue to deny, each and every

allegation by Lead Plaintiff and deny any liability relating to the allegations that have been made,

or could be made, in the Action and neither the Settlement nor any terms of the Stipulation

represent a finding or concession of wrongdoing or liability as to any Defendant.

        NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among Lead

Plaintiff (individually and on behalf of all members of the Settlement Class) and Defendants, by

and through their respective undersigned attorneys and subject to the approval of the Court

pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, that, in consideration of the benefits

flowing to the Parties from the Settlement, all Released Plaintiff Claims as against the Defendant

                                                    5
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 7 of 114
                                                                          EXECUTION VERSION

Releasees and all Released Defendant Claims as against the Plaintiff Releasees shall be settled and

released, upon and subject to the terms and conditions set forth below.

                                          DEFINITIONS

        1.      As used in this Stipulation and any exhibits attached hereto and made a part hereof,

the following capitalized terms shall have the following meanings:

               (a)     “Action” means SEB Investment Management AB v. Endo International

PLC, et al., Civ. A. No. 2:17-CV-3711-TJS (E.D. Pa.).

               (b)     “Alternative Judgment” means a form of final judgment that may be entered

by the Court herein but in a form different from the form of Judgment provided for in this

Stipulation.

               (c)     “Amended Complaint” means the Amended Complaint for Violations of the

Federal Securities Laws filed in the Action on February 5, 2018.

               (d)     “Authorized Claimant” means a Settlement Class Member who or which

submits a Claim Form to the Claims Administrator that is approved by the Court for payment from

the Net Settlement Fund.

               (e)     “Claim” means a paper claim on a Proof of Claim Form or an electronic

claim that is submitted to the Claims Administrator.

               (f)     “Claim Form” or “Proof of Claim Form” means the form, substantially in

the form attached hereto as Exhibit 3 to Exhibit A, that a Claimant must complete and submit to the

Claims Administrator in order to be eligible to share in a distribution from the Net Settlement Fund.

               (g)     “Claimant” means a person or entity who or which submits a Claim Form to

the Claims Administrator seeking to be eligible to share in the Net Settlement Fund.



                                                  6
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 8 of 114
                                                                           EXECUTION VERSION

                (h)    “Claims Administrator” means JND Legal Administration, the firm retained

by Lead Counsel, subject to approval of the Court, to provide all notices approved by the Court to

potential Settlement Class Members in the Action and to administer the Settlement.

                (i)    “Class Distribution Order” means an order to be entered by the Court

authorizing and directing that the Net Settlement Fund be distributed, in whole or in part, to

Authorized Claimants.

                (j)    “Class Period” means the period of time between November 30, 2012 and

June 8, 2017, inclusive.

                (k)    “Court” means the United States District Court for the Eastern District of

Pennsylvania.

                (l)    “Defendant Releasees” means: (i) Defendants and Dismissed Defendants

and their attorneys; (ii) Defendants’ and Dismissed Defendants’ respective Immediate Family

members, heirs, trusts, trustees, executors, estates, administrators, beneficiaries, agents, affiliates,

insurers and reinsurers, predecessors, predecessors-in-interest, successors, successors-in-interest,

assigns, advisors and associates of each of the foregoing; and (iii) all current and former officers,

directors, and employees of Endo, in their capacities as such.

                (m)    “Defendants” means Endo International plc, Endo Health Solutions Inc., and

the Individual Defendants (as defined below).

                (n)    “Defendants’ Counsel” means the law firms of Latham & Watkins LLP and

Morgan, Lewis & Bockius LLP.

                (o)    “Dismissed Defendants” means Paul V. Campanelli, Matthew W. Davis,

M.D. R.Ph., Susan Hall, Ph.D., David P. Holveck, Suketu P. Upadhyay, Daniel A. Rudio, Roger



                                                   7
         Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 9 of 114
                                                                            EXECUTION VERSION

H. Kimmel, Shane M. Cooke, John J. Delucca, Arthur J. Higgins, Nancy J. Hutson, Ph.D., Michael

Hyatt, William P. Montague, Jill D. Smith, and William F. Spengler.

                (p)     “Effective Date” with respect to the Settlement means the first date by which

all of the events and conditions specified in ¶ 38 of this Stipulation have been met and have occurred

or have been waived.

                (q)     “Endo” means Endo International plc and/or Endo Health Solutions Inc.

                (r)     “Escrow Account” means an account maintained at The Huntington National

Bank wherein the Settlement Amount shall be deposited and held in escrow under the control of

Lead Counsel.

                (s)     “Escrow Agent” means The Huntington National Bank.

                (t)     “Escrow Agreement” means the agreement between Lead Counsel and the

Escrow Agent setting forth the terms under which the Escrow Agent shall maintain the Escrow

Account.

                (u)     “Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C.

§ 78a et seq.

                (v)     “Final,” with respect to the Judgment or, if applicable, the Alternative

Judgment, or any other Court order means: (i) if no appeal is filed, the expiration date of the time

provided for filing or noticing any appeal under the Federal Rules of Appellate Procedure, i.e.,

thirty (30) days after entry of the Judgment or order; or (ii) if there is an appeal from the Judgment

or order, (a) the date of final dismissal of all such appeals, or the final dismissal of any proceeding

on certiorari or otherwise, or (b) the date the Judgment or order is finally affirmed on an appeal, the

expiration of the time to file a petition for a writ of certiorari or other form of review, or the denial

of a writ of certiorari or other form of review, and, if certiorari or other form of review is granted,

                                                    8
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 10 of 114
                                                                          EXECUTION VERSION

the date of final affirmance following review pursuant to that grant. However, any appeal or

proceeding seeking subsequent judicial review pertaining solely to an order issued with respect to:

(i) attorneys’ fees, costs or expenses; or (ii) the Plan of Allocation for the Net Settlement Fund (as

submitted or subsequently modified), shall not in any way delay or preclude the Judgment or, if

applicable, the Alternative Judgment, from becoming Final.

               (w)     “Immediate Family” means children, stepchildren, grandchildren, parents,

stepparents, grandparents, spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law,

daughters-in-law, brothers-in-law, and sisters-in-law. As used in this definition, “spouse” shall

mean a husband, a wife, or a partner in a state recognized domestic relationship or civil union.

               (x)     “Individual Defendants” means Blaine T. Davis, Rajiv Kanishka

Liyanaarchchie De Silva, Ivan Gergel, M.D., Alan G. Levin, and Julie H. McHugh.

               (y)     “Judge Phillips” means former U.S. District Court Judge Layn R. Phillips.

               (z)     “Judgment” means the final judgment, substantially in the form attached

hereto as Exhibit B, to be entered by the Court approving the Settlement.

               (aa)    “Lead Counsel” means the law firm of Kessler Topaz Meltzer & Check,

LLP.

               (bb)    “Lead Plaintiff” means SEB Investment Management AB.

               (cc)    “Litigation Expenses” means the costs and expenses incurred by Plaintiffs’

Counsel in connection with commencing, prosecuting and settling the Action (which may include

the costs and expenses of Lead Plaintiff directly related to its representation of the Settlement

Class), for which Lead Counsel intend to apply to the Court for reimbursement from the Settlement

Fund.



                                                  9
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 11 of 114
                                                                        EXECUTION VERSION

               (dd)   “Motion to Certify” means Lead Plaintiff’s motion for certification of a class

consisting of all persons and entities who purchased or otherwise acquired Endo common stock or

ordinary shares between November 30, 2012 and June 8, 2017, inclusive, and were damaged

thereby, and for appointment of Lead Plaintiff as class representative and Lead Counsel as class

counsel.

               (ee)   “Motion to Exclude” means Defendants’ motion to exclude the opinion of

Lead Plaintiff’s expert, Joseph R. Mason, Ph.D.

               (ff)   “Net Settlement Fund” means the Settlement Fund less: (i) any Taxes and

Tax Expenses; (ii) any Notice and Administration Costs; (iii) any Litigation Expenses, including

any reimbursement of costs and expenses to Lead Plaintiff, awarded by the Court; and (iv) any

attorneys’ fees awarded by the Court.

               (gg)   “Notice” means the Notice of (I) Pendency of Class Action and Proposed

Settlement; (II) Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation

Expenses; and (III) Settlement Fairness Hearing, substantially in the form attached hereto as

Exhibit 1 to Exhibit A, which is to be posted on the Settlement Website and mailed or e-mailed to

Settlement Class Members upon request.

               (hh)   “Notice and Administration Costs” means the costs, fees and expenses that

are incurred by the Claims Administrator and/or Lead Counsel in connection with: (i) providing

notices to the Settlement Class; and (ii) administering the Settlement, including but not limited to

the Claims process, as well as the costs, fees and expenses incurred in connection with the Escrow

Account, and the costs, fees and expenses incurred by the transfer agent in obtaining and providing

the shareholder lists of purchasers of record contemplated by ¶ 24.



                                                  10
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 12 of 114
                                                                          EXECUTION VERSION

                (ii)     “Parties” means Defendants and Lead Plaintiff, on behalf of itself and the

Settlement Class.

                (jj)     “Plaintiff Releasees” means: (i) Lead Plaintiff, its attorneys and all other

Settlement Class Members; (ii) the current and former parents, affiliates, subsidiaries, successors,

predecessors, assigns, and assignees of each of the foregoing in (i); and (iii) the current and former

officers, directors, Immediate Family members, heirs, trusts, trustees, executors, estates,

administrators, beneficiaries, agents, affiliates, insurers, reinsurers, predecessors, predecessors-in-

interest, successors, successors-in-interest, assigns and advisors of each of the persons or entities

listed in (i) and (ii), in their capacities as such.

                (kk)     “Plaintiffs’ Counsel” means Lead Counsel and all other legal counsel who,

at the direction and under the supervision of Lead Counsel, performed services on behalf of Lead

Plaintiff and the Settlement Class in the Action.

                (ll)     “Plan of Allocation” means the proposed plan set forth in the Notice to be

utilized for determining the allocation of the Net Settlement Fund to eligible Settlement Class

Members, as submitted or subsequently modified.

                (mm) “Postcard Notice” means the notice, substantially in the form attached hereto

as Exhibit 2 to Exhibit A, which is to be mailed and/or e-mailed to Settlement Class Members.

                (nn)     “Preliminary Approval Order” means the order, substantially in the form

attached hereto as Exhibit A, to be entered by the Court preliminarily approving the Settlement and

directing that notice of the Settlement be provided to the Settlement Class.

                (oo)     “PSLRA” means the Private Securities Litigation Reform Act of 1995, 15

U.S.C. § 78u-4, as amended.



                                                       11
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 13 of 114
                                                                            EXECUTION VERSION

                (pp)    “Released Claims” means all Released Defendant Claims and all Released

Plaintiff Claims.

                (qq)    “Released Defendant Claims” means any and all manner of actions, suits,

claims, demands, rights, liabilities, damages, costs, duties, controversies, obligations, debts, sums

of money, contracts, agreements, promises, losses, judgments, allegations, arguments, causes of

action, restitution, rescission, interest, attorneys’ fees, expert or consulting fees, expenses, matters,

and issues known or unknown, contingent or absolute, suspected or unsuspected, disclosed or

undisclosed, liquidated or unliquidated, matured or unmatured, accrued or unaccrued, direct or

derivative, class or individual in nature, apparent or unapparent, whether concealed or hidden and

causes of action of every nature and description, including both known and Unknown Claims (as

defined below), whether based on federal, state, local, foreign, statutory, administrative, or common

law or any other law, rule or regulation, at law or in equity, whether held directly, representatively

or derivatively, that arise out of or relate in any way to the institution, prosecution, or settlement of

the claims against Defendants. “Released Defendant Claims” do not include any claims relating to

the enforcement of the Settlement.

                (rr)    “Released Plaintiff Claims” means any and all manner of actions, suits,

claims, demands, rights, liabilities, damages, costs, duties, controversies, obligations, debts, sums

of money, contracts, agreements, promises, losses, judgments, allegations, arguments, causes of

action, restitution, rescission, interest, attorneys’ fees, expert or consulting fees, expenses, matters,

and issues known or unknown, contingent or absolute, suspected or unsuspected, disclosed or

undisclosed, liquidated or unliquidated, matured or unmatured, accrued or unaccrued, direct or

derivative, class or individual in nature, apparent or unapparent, whether concealed or hidden and

causes of action of every nature and description, including both known and Unknown Claims (as

                                                   12
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 14 of 114
                                                                           EXECUTION VERSION

defined below), whether based on federal, state, local, foreign, statutory, administrative, or common

law or any other law, rule or regulation, at law or in equity, whether held directly, representatively

or derivatively, that have been or could have been asserted against any of the Defendant Releasees

in any court or forum based upon any allegations, transactions, facts, matters or occurrences,

representations, omissions, or asserted damages through the Effective Date, including but not

limited to claims under the Securities Act and/or the Exchange Act and that relate to the purchase,

other acquisition, or sale of Endo common stock or ordinary shares on a United States securities

exchange during the Class Period. “Released Plaintiff Claims” do not include: (i) any claims

relating to the enforcement of the Settlement; (ii) any of the claims currently asserted (or asserted

in the future solely to correct technical pleading deficiencies in the claims currently asserted) in any

of the following actions: Pub. Emps.’ Ret. Sys. of Miss. v. Endo Int’l plc, No. 2017-02081-MJ

(Chester C.C.P.), Pelletier v. Endo Int’l plc, No. 2:17-cv-05114-JP (E.D. Pa.), and Makris v. Endo

Int’l plc, No. 17-cv-573962 (Ontario Super. Ct. of Justice) (to the extent it makes claims with

respect to shares that were not purchased on a United States securities exchange); or (iii) any claims

of any person or entity who or which submits a request for exclusion from the Settlement Class that

is accepted by the Court.

               (ss)    “Releasee(s)” means each and any of the Defendant Releasees and each and

any of the Plaintiff Releasees.

               (tt)    “Releases” means the releases set forth in ¶¶ 5-7 of this Stipulation.

               (uu)    “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a et seq.

               (vv)    “Settlement” means the settlement between Lead Plaintiff and Defendants

on the terms and conditions set forth in this Stipulation.



                                                   13
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 15 of 114
                                                                            EXECUTION VERSION

                (ww) “Settlement Amount” means Eighty-Two Million Five Hundred Thousand

Dollars ($82,500,000) in cash to be paid pursuant to ¶ 11 of this Stipulation.

                (xx)    “Settlement Class” means all persons and entities who purchased or

otherwise acquired Endo common stock or ordinary shares2 between November 30, 2012 and June

8, 2017, inclusive, and were damaged thereby. Excluded from the Settlement Class are: (i) present

or former executive officers and directors of Endo during the Class Period, including the Individual

Defendants, the Dismissed Defendants, and members of their immediate families (as defined in 17

C.F.R. § 229.404, Instructions (1)(a)(iii) and (1)(b)(ii)); (ii) any of the foregoing entities’ and

individuals’ legal representatives, heirs, successors or assigns; (iii) any entity in which the foregoing

entities or individuals have or had a controlling interest, or any affiliate of Endo, and (iv) any person

or entity who or which purchased, sold, or otherwise acquired Endo ordinary shares on the Toronto

Stock Exchange. Also excluded from the Settlement Class are any persons or entities who or which

submit a request for exclusion from the Settlement Class that is accepted by the Court.

                (yy)    “Settlement Class Member” means each person and entity who or which is a

member of the Settlement Class.

                (zz)    “Settlement Fairness Hearing” means the hearing set by the Court under Rule

23(e)(2) of the Federal Rules of Civil Procedure to consider final approval of the Settlement.

                (aaa)   “Settlement Fund” means the Settlement Amount plus any accrued interest

thereon while in escrow.




 2
         Effective February 28, 2014, all of Endo Health Solutions, Inc.’s outstanding common
 stock was cancelled and converted into the right to receive Endo International plc ordinary shares
 on a one-for-one-basis. Accordingly, persons and entities who purchased or otherwise acquired
 either common stock or ordinary shares (collectively, “common stock”) are Settlement Class
 members.
                                                14
         Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 16 of 114
                                                                          EXECUTION VERSION

               (bbb) “Settlement Website” means the website created specifically for the

Settlement on which the Notice and Claim Form, as well as other information related to the Action

and the Settlement, will be posted.

               (ccc)   “Stipulation” means this Stipulation and Agreement of Settlement.

               (ddd) “Summary Notice” means the Summary Notice of (I) Pendency of Class

Action and Proposed Settlement; (II) Motion for an Award of Attorneys’ Fees and Reimbursement

of Litigation Expenses; and (III) Settlement Fairness Hearing, substantially in the form attached

hereto as Exhibit 4 to Exhibit A, to be published as set forth in the Preliminary Approval Order.

               (eee)   “Supplemental     Agreement”      means    the   Confidential    Supplemental

Agreement Regarding Requests for Exclusion executed simultaneously with this Stipulation, as

described in ¶ 42 below.

               (fff)   “Taxes” means: (i) all federal, state, and/or local taxes of any kind (including

any estimated taxes, interest or penalties thereon) arising with respect to any income earned by the

Settlement Fund, including any taxes or tax detriments that may be imposed upon the Releasees or

their counsel with respect to any income earned by the Settlement Fund for any period after the

deposit of the Settlement Amount in the Escrow Account during which the Settlement Fund does

not qualify as a “qualified settlement fund” for federal or state income tax purposes; and (ii) all

taxes imposed on payments by the Settlement Fund, including withholding taxes.

               (ggg) “Tax Expenses” means the expenses and costs incurred by Lead Counsel in

connection with determining the amount of, and paying, any taxes owed by the Settlement Fund

(including, without limitation, expenses of tax attorneys and/or accountants and mailing and

distribution costs and expenses relating to filing (or failing to file) tax returns for the Settlement

Fund).

                                                  15
         Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 17 of 114
                                                                          EXECUTION VERSION

               (hhh) “Termination Threshold” has the meaning ascribed to it in the Supplemental

Agreement.

               (iii)   “Unknown Claims” means any Released Plaintiff Claims which Lead

Plaintiff or any other Settlement Class Member does not know or suspect to exist in his, her or its

favor at the time of the release of such claims, and any Released Defendant Claims which any

Defendant does not know or suspect to exist in his, her or its favor at the time of the release of such

claims, which, if known by him, her or it, might have affected his, her or its decision(s) with respect

to this Settlement, including, but not limited to, whether or not to object to the Settlement or to the

release of the Released Claims. The definition of “Unknown Claims” expressly incorporates the

claims set forth in California Civil Code § 1542, which the Parties have released pursuant to ¶ 7

below.

                       PRELIMINARY APPROVAL OF SETTLEMENT

         2.     Promptly upon execution of this Stipulation and no later than August 23, 2019,

Lead Plaintiff will move for preliminary approval of the Settlement and the scheduling of a hearing

for consideration of, inter alia, final approval of the Settlement, the Plan of Allocation and Lead

Counsel’s application for an award of attorneys’ fees and reimbursement of Litigation Expenses.

Lead Plaintiff’s motion for preliminary approval shall be unopposed by Defendants. Concurrently

with the motion for preliminary approval, Lead Plaintiff shall apply to the Court for, and

Defendants shall agree to, entry of the Preliminary Approval Order, substantially in the form

attached hereto as Exhibit A.

                                    CLASS CERTIFICATION

         3.     Solely for the purpose of the Settlement, the Parties hereby stipulate and agree to:

(a) certification of the Action as a class action, pursuant to Rules 23(a) and (b)(3) of the Federal

                                                  16
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 18 of 114
                                                                        EXECUTION VERSION

Rules of Civil Procedure, consistent with the definition of the Settlement Class; (b) appointment

of Lead Plaintiff as representative for the Settlement Class; and (c) appointment of Lead Counsel

as Class Counsel pursuant to Rule 23(g) of the Federal Rules of Civil Procedure. Lead Plaintiff

will move for entry of the Preliminary Approval Order, which will provisionally certify the Action

to proceed as a class action for settlement purposes only. Lead Plaintiff will move for final

certification of the Settlement Class for settlement purposes only in connection with its motion for

final approval of the Settlement.      Defendants expressly reserve the right to contest class

certification in the event that the Effective Date does not occur.

                                     RELEASE OF CLAIMS

          4.   The obligations incurred pursuant to this Stipulation are in consideration of: (i) the

full and final disposition of the Action as against Defendants; and (ii) the Releases provided for

herein.

          5.   Pursuant to the Judgment, or the Alternative Judgment, if applicable, without

further action by anyone, upon the Effective Date of the Settlement, Lead Plaintiff and each of the

other Settlement Class Members, on behalf of themselves, and their respective heirs, executors,

administrators, predecessors, successors and assigns in their capacities as such, shall be deemed to

have, and by operation of law and of the Judgment shall have, fully, finally and forever

compromised, settled, released, resolved, relinquished, waived and discharged each and every

Released Plaintiff Claim against the Defendant Releasees, and shall forever be barred and enjoined

from prosecuting any or all of the Released Plaintiff Claims against any of the Defendant

Releasees. It is an important element to Defendants’ participation in this Settlement that the

Defendant Releasees obtain the fullest possible release from liability to Lead Plaintiff or any



                                                 17
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 19 of 114
                                                                         EXECUTION VERSION

Settlement Class Member relating to the Released Claims, and it is the intention of the Parties that

any liability of the Defendant Releasees relating to the Released Claims be eliminated.

       6.      Pursuant to the Judgment, or the Alternative Judgment, if applicable, without

further action by anyone, upon the Effective Date of the Settlement, Defendants, on behalf of

themselves, and their respective heirs, executors, administrators, predecessors, successors and

assigns in their capacities as such, shall be deemed to have, and by operation of law and of the

Judgment shall have, fully, finally and forever compromised, settled, released, resolved,

relinquished, waived and discharged each and every Released Defendant Claim against the

Plaintiff Releasees, and shall forever be barred and enjoined from prosecuting any or all of the

Released Defendant Claims against any of the Plaintiff Releasees.

       7.      With respect to any and all Released Claims, the Parties stipulate and agree that,

upon the Effective Date of the Settlement, Lead Plaintiff and Defendants shall expressly waive,

and each of the Settlement Class Members shall be deemed to have, and by operation of the

Judgment or the Alternative Judgment, if applicable, shall have, expressly waived, the provisions,

rights, and benefits conferred by any law of any state or territory of the United States, or principle

of common law or foreign law, which is similar, comparable, or equivalent to California Civil

Code §1542, which provides:

       A general release does not extend to claims which the creditor or releasing
       party does not know or suspect to exist in his or her favor at the time of
       executing the release and that, if known by him or her, would have materially
       affected his or her settlement with the debtor or released party.

The Parties acknowledge that they may hereafter discover facts in addition to or different from

those which he, she or it or their counsel now knows or believes to be true with respect to the

subject matter of the Released Claims, but, upon the Effective Date, Lead Plaintiff and Defendants

shall expressly settle and release, and each of the other Settlement Class Members shall be deemed
                                                  18
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 20 of 114
                                                                          EXECUTION VERSION

to have, and by operation of the Judgment or the Alternative Judgment, if applicable, shall have,

settled and released, any and all Released Claims without regard to the subsequent discovery or

existence of such different or additional facts. Lead Plaintiff and Defendants acknowledge, and

each of the other Settlement Class Members shall be deemed by operation of the Judgment or the

Alternative Judgment, if applicable, to have acknowledged, that the foregoing waiver was

separately bargained for and is a key element of the Settlement of which this release is a part.

       8.      Notwithstanding ¶¶ 5-7 above, nothing in the Judgment, or the Alternative

Judgment, if applicable, shall bar any action by any of the Parties to enforce or effectuate the terms

of this Stipulation or the Judgment, or Alternative Judgment, if applicable.

                           THE SETTLEMENT CONSIDERATION

       9.      All of the Defendants deny, and continue to deny, that they have committed any act

or omission giving rise to any liability under the Exchange Act, under the Securities Act, or

otherwise. Specifically, Defendants expressly have denied, and continue to deny, each and all of

the claims alleged by Lead Plaintiff in the Action, including without limitation, any liability arising

out of any of the conduct, statements, acts, or omissions alleged, or that could have been alleged,

in the Action. Defendants also have denied, and continue to deny, among other allegations, the

allegations that Lead Plaintiff or the Settlement Class have suffered any damages, or that Lead

Plaintiff or the Settlement Class were harmed by the conduct alleged in the Action or that they

could have alleged as part of the Action. In addition, Defendants maintain that they have

meritorious defenses to all claims alleged in the Action. The Settlement Amount is to be funded

by insurance carriers, and neither Endo nor any of the Individual Defendants is contributing

financially to the Settlement.



                                                  19
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 21 of 114
                                                                         EXECUTION VERSION

       10.     As set forth below, neither the Settlement nor any of the terms of this Stipulation

shall constitute an admission or finding of any fault, liability, wrongdoing, or damages whatsoever

or any infirmity in the defenses that Defendants have, or could have, asserted. Defendants have

determined that it is desirable and beneficial to them that the Action be settled in the manner and

upon the terms and conditions set forth in this Stipulation. Similarly, this Stipulation shall in no

event be construed or deemed to be evidence of or an admission or concession on the part of Lead

Plaintiff of any infirmity in any of the claims asserted in the Action, or an admission or concession

that any of Defendants’ defenses to liability had any merit. Each of the Parties recognizes and

acknowledges, however, that the Action has been initiated, filed, and prosecuted by Lead Plaintiff

in good faith and defended by Defendants in good faith, and that the Action is being voluntarily

settled with the advice of counsel.

       11.     In consideration of the full settlement of the claims asserted in the Action against

Defendants and the Releases specified in ¶¶ 5-7 above, Endo shall pay or cause to be paid the

Settlement Amount into the Escrow Account within twenty (20) business days after the Court’s

entry of the Preliminary Approval Order. Lead Plaintiff will provide to Defendants’ Counsel all

information necessary to effectuate a transfer of funds to the Escrow Account, including the bank

name and ABA routing number, account number, and a signed Form W-9 reflecting the taxpayer

identification number for the Settlement Fund.

                                USE OF SETTLEMENT FUND

       12.     The Settlement Fund shall be used to pay: (a) any Taxes and Tax Expenses; (b) any

Notice and Administration Costs; (c) any Litigation Expenses, including any reimbursement of

costs and expenses to Lead Plaintiff, awarded by the Court; and (d) any attorneys’ fees awarded

by the Court. Under no circumstances will Defendants or any of the other Defendant Releasees

                                                 20
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 22 of 114
                                                                         EXECUTION VERSION

be required to pay more than the Settlement Amount. The balance remaining in the Settlement

Fund, that is, the Net Settlement Fund, shall be distributed to Authorized Claimants as provided in

¶¶ 23-36 below.

       13.     Except as provided herein or pursuant to orders of the Court, the Net Settlement

Fund shall remain in the Escrow Account prior to the Effective Date. All funds held by the Escrow

Agent shall be deemed to be in the custody of the Court and shall remain subject to the jurisdiction

of the Court until such time as the funds shall be distributed or returned pursuant to the terms of

this Stipulation and/or further order of the Court. At the written direction of Lead Counsel, the

Escrow Agent shall invest any funds in the Escrow Account exclusively in instruments or accounts

backed by the full faith and credit of the United States Government or fully insured by the United

States Government or an agency thereof, including a United States Treasury Fund or a bank

account that is either (a) fully insured by the Federal Deposit Insurance Corporation (“FDIC”) or

(b) secured by instruments backed by the full faith and credit of the United States Government.

The Escrow Agent shall reinvest the proceeds of these instruments or accounts as they mature in

similar instruments or accounts at their then-current market rates.

       14.     The Escrow Agent shall not disburse the Settlement Fund except as provided in this

Stipulation. The Parties agree that the Settlement Fund is intended to be a Qualified Settlement

Fund within the meaning of Treasury Regulation § 1.468B-1 and that Lead Counsel, as

administrator of the Settlement Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3),

shall be solely responsible for filing or causing to be filed all informational and other tax returns

as may be necessary or appropriate (including, without limitation, the returns described in Treasury

Regulation § 1.468B-2(k)) for the Settlement Fund. Lead Counsel shall also be responsible for

causing payment to be made from the Settlement Fund of any Taxes or Tax Expenses owed with

                                                 21
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 23 of 114
                                                                       EXECUTION VERSION

respect to the Settlement Fund. Upon written request, Defendants will provide to Lead Counsel

the statement described in Treasury Regulation § 1.468B-3(e). Lead Counsel, as administrator of

the Settlement Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3), shall timely

make such elections as are necessary or advisable to carry out this paragraph, including, as

necessary, making a “relation back election,” as described in Treasury Regulation § 1.468B-1(j),

to cause the Qualified Settlement Fund to come into existence at the earliest allowable date, and

shall take or cause to be taken all actions as may be necessary or appropriate in connection

therewith.

       15.     All Taxes and Tax Expenses shall be paid out of the Settlement Fund, and in all

events the Defendant Releasees shall have no liability or responsibility whatsoever for the payment

of Taxes or Tax Expenses, which shall be timely paid by the Escrow Agent pursuant to the

disbursement instructions to be set forth in the Escrow Agreement, and without further order of

the Court, and Lead Counsel shall be authorized (notwithstanding anything herein to the contrary)

to withhold from distribution to Authorized Claimants any funds necessary to pay such amounts,

including the establishment of adequate reserves for any Taxes and Tax Expenses (as well as any

amounts that may be required to be withheld under Treas. Reg. §1.468B-2(l)(2)). The Parties

hereto agree to cooperate with the Escrow Agent, each other, and their tax attorneys and

accountants to the extent reasonably necessary to carry out the provisions of ¶¶ 14 and 15 of this

Stipulation.

       16.     The Settlement is not a claims-made settlement. Upon the occurrence of the

Effective Date, no Defendant, other Defendant Releasee, or any other person or entity who or

which paid any portion of the Settlement Amount shall have any right to the return of the

Settlement Fund or any portion thereof for any reason whatsoever, including without limitation,

                                                22
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 24 of 114
                                                                        EXECUTION VERSION

the number of Claim Forms submitted, the collective amount of Recognized Claims (as defined in

the Plan of Allocation contained in the Notice) of Authorized Claimants, the percentage of

recovery of losses, or the amounts to be paid to Authorized Claimants from the Net Settlement

Fund.

        17.    Prior to the Effective Date of the Settlement, Lead Counsel may pay from the

Settlement Fund, without further approval from Defendants or further order of the Court, Notice

and Administration Costs actually incurred and paid or payable up to $750,000. Following the

Effective Date, Lead Counsel may pay from the Settlement Fund, without further approval from

Defendants or further order of the Court, Notice and Administration Costs that exceed $750,000.

In the event that the Settlement is terminated pursuant to the terms of this Stipulation, the Notice

and Administration Costs paid or incurred, including any related fees (subject to the pre-Effective

Date $750,000 maximum set forth above), shall not be returned or repaid to Defendants, any of

the other Defendant Releasees or any other person or entity who or which paid any portion of the

Settlement Amount.

                   ATTORNEYS’ FEES AND LITIGATION EXPENSES

        18.    Lead Counsel will apply to the Court for an award of attorneys’ fees to Plaintiffs’

Counsel to be paid from (and out of) the Settlement Fund. Lead Counsel also will apply to the

Court for reimbursement of Plaintiffs’ Counsel’s Litigation Expenses, which may include a request

for reimbursement of Lead Plaintiff’s costs and expenses directly related to its representation of

the Settlement Class, to be paid from (and out of) the Settlement Fund. Lead Counsel’s application

for an award of attorneys’ fees and/or Litigation Expenses is not the subject of any agreement

between Defendants and Lead Plaintiff other than what is set forth in this Stipulation.



                                                23
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 25 of 114
                                                                        EXECUTION VERSION

       19.     Any attorneys’ fees and Litigation Expenses that are awarded by the Court shall be

paid to Lead Counsel immediately upon award, notwithstanding the existence of any timely filed

objections thereto, or potential for appeal therefrom, or collateral attack on the Settlement or any

part thereof, subject to Lead Counsel’s obligation to make appropriate refunds or repayments to

the Settlement Fund, plus accrued interest at the same net rate as is earned by the Settlement Fund,

if the Settlement is terminated pursuant to the terms of this Stipulation or if, as a result of any

appeal or further proceedings on remand, or successful collateral attack, the award of attorneys’

fees and/or Litigation Expenses is reduced or reversed and such order reducing or reversing the

award has become Final. Lead Counsel shall make the appropriate refund or repayment in full no

later than thirty (30) calendar days after: (a) receiving from Defendants’ Counsel notice of the

termination of the Settlement; or (b) any order reducing or reversing the award of attorneys’ fees

and/or Litigation Expenses has become Final. Any refunds required pursuant to this paragraph

shall be the joint and several obligation of Plaintiffs’ Counsel that received fees or expenses to

make appropriate refunds or repayments to the Settlement Fund. Each Plaintiffs’ Counsel firm

receiving fees and expenses, as a condition of receiving such fees and expenses, on behalf of itself

and each partner and/or shareholder of it, agrees that such person and its partners, shareholders,

and/or members are subject to the jurisdiction of the Court for the purpose of enforcing the

provisions of this paragraph.

       20.     The procedure for, the allowance or disallowance of, and the amount of any

attorneys’ fees and/or Litigation Expenses are not necessary terms of this Stipulation, are not

conditions of the Settlement embodied herein, and shall be considered separately from the Court’s

consideration of the fairness, reasonableness, and adequacy of the Settlement. Neither Lead

Plaintiff nor Lead Counsel may cancel or terminate the Settlement based on this Court’s or any

                                                24
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 26 of 114
                                                                         EXECUTION VERSION

appellate court’s ruling with respect to attorneys’ fees and/or Litigation Expenses, and any appeal

from any order awarding attorneys’ fees and/or Litigation Expenses or any reversal or modification

of any such order shall not affect or delay the finality of the Judgment.

       21.     Lead Counsel shall allocate the attorneys’ fees awarded among Plaintiffs’ Counsel

in a manner which it, in good faith, believes reflects the contributions of such counsel to the

institution, prosecution, and settlement of the Action. The Defendant Releasees shall have no

responsibility for or liability whatsoever with respect to the allocation or award of attorneys’ fees

or Litigation Expenses.

       22.     The attorneys’ fees and Litigation Expenses that are awarded to Lead Counsel

pursuant to this Stipulation shall be payable solely from the Settlement Fund. With the sole

exception of Endo’s obligation to cause the Settlement Amount to be paid into the Escrow Account

pursuant to ¶ 11 above, Defendant Releasees shall have no responsibility for, and no liability

whatsoever with respect to, any payment of attorneys’ fees and/or Litigation Expenses to

Plaintiffs’ Counsel pursuant to this Stipulation, or for any other attorneys’ fees and/or Litigation

Expenses incurred by or on behalf of any other Settlement Class Member in connection with this

Action or the Settlement.

                    NOTICE AND SETTLEMENT ADMINISTRATION

       23.     As part of the Preliminary Approval Order, Lead Plaintiff shall seek appointment

of a Claims Administrator. The Claims Administrator shall administer the Settlement, including

but not limited to the process of receiving, reviewing and approving or denying Claims, under

Lead Counsel’s supervision and subject to the jurisdiction of the Court. Other than Endo’s

obligation to provide Lead Counsel or the Claims Administrator with Endo’s shareholder lists as

provided in ¶ 24 below, none of Defendants, nor any of the other Defendant Releasees, shall have

                                                 25
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 27 of 114
                                                                          EXECUTION VERSION

any involvement in or any responsibility, authority or liability whatsoever for the selection of the

Claims Administrator, the Plan of Allocation, the administration of the Settlement, the Claims

process, or disbursement of the Net Settlement Fund, and shall have no liability whatsoever to any

person or entity, including, but not limited to, Lead Plaintiff, any other Settlement Class Members

or Plaintiffs’ Counsel in connection with the foregoing. Defendants’ Counsel shall cooperate in

the administration of the Settlement to the extent reasonably necessary to effectuate its terms.

       24.     In accordance with the terms of the Preliminary Approval Order to be entered by

the Court, Lead Counsel shall cause the Claims Administrator to mail, and/or email, the Postcard

Notice to those members of the Settlement Class as may be identified through reasonable effort.

Lead Counsel shall also cause the Claims Administrator to post the Notice and Claim Form on the

Settlement Website as well as cause the Claims Administrator to have the Summary Notice

published in accordance with the terms of the Preliminary Approval Order to be entered by the

Court. For the purposes of identifying and providing notice to the Settlement Class, within ten

(10) business days after the Court’s entry of the Preliminary Approval Order, Endo shall instruct

its transfer agent to provide to Lead Counsel or the Claims Administrator, in electronic format,

such as Excel, shareholder lists of purchasers of record during the Class Period (consisting of

names and addresses, as well as e-mail addresses if available), to the extent such lists are available,

and shall provide Lead Counsel with information sufficient for Lead Counsel to effect payment of

any fees or expenses, if any, of the transfer agent that were necessary to obtain and provide such

shareholder lists. It shall solely be Lead Counsel’s responsibility to pay the transfer agent’s fees

and expenses, if any, necessary to obtain and provide the shareholder lists contemplated by this

¶ 24, provided, however, that such fees and expenses may be paid out of the Settlement Fund as

Notice and Administration Costs pursuant to ¶ 17.

                                                  26
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 28 of 114
                                                                        EXECUTION VERSION

       25.     It shall be solely Lead Counsel’s responsibility to disseminate the Postcard Notice,

Notice and Summary Notice to the Settlement Class in accordance with this Stipulation and as

ordered by the Court. Settlement Class Members shall have no recourse as to the Defendants or

any of the other Defendant Releasees or Defendants’ Counsel with respect to any claims they may

have arising from any failure of the notice process.

       26.     The Claims Administrator shall receive Claims and determine first, whether the

Claim is a valid Claim, in whole or in part, and second, each Authorized Claimant’s pro rata share

of the Net Settlement Fund as calculated pursuant to the proposed Plan of Allocation set forth in

the Notice attached hereto as Exhibit 1 to Exhibit A (or such other plan of allocation as the Court

approves).

       27.     The Plan of Allocation proposed in the Notice is not a necessary term of the

Settlement or of this Stipulation, and it is not a condition of the Settlement or of this Stipulation

that any particular plan of allocation be approved by the Court. Lead Plaintiff and Lead Counsel

may not cancel or terminate the Settlement (or this Stipulation) based on this Court’s or any

appellate court’s ruling with respect to the Plan of Allocation or any other plan of allocation

approved in this Action. Defendants shall not object in any way to the Plan of Allocation or any

other plan of allocation in this Action. No Defendant, nor any other Defendant Releasees, shall

have any involvement with or liability, obligation or responsibility whatsoever for the application

of the Court-approved Plan of Allocation.

       28.     Any Settlement Class Member who does not submit a valid Claim Form will not

be entitled to receive any distribution from the Net Settlement Fund, but will otherwise be bound

by all of the terms of this Stipulation and Settlement, including the terms of the Judgment or, the

Alternative Judgment, if applicable, to be entered in the Action and the Releases provided for

                                                 27
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 29 of 114
                                                                        EXECUTION VERSION

herein and therein, and will be permanently barred and enjoined from bringing any action, claim,

or other proceeding of any kind against the Defendant Releasees with respect to the Released

Plaintiff Claims in the event that the Effective Date occurs with respect to the Settlement.

        29.     Lead Counsel shall be responsible for supervising the administration of the

Settlement and the disbursement of the Net Settlement Fund subject to Court approval. No

Defendant, or any other Defendant Releasee, shall be permitted to review, contest or object to any

Claim, or any decision of the Claims Administrator or Lead Counsel with respect to accepting or

rejecting any Claim, nor shall any Defendant Releasee have any responsibility for, interest in, or

liability for any decision. Lead Counsel shall have the right, but not the obligation, to waive what

it deems to be formal or technical defects in any Claims submitted in the interests of achieving

substantial justice.

        30.     For purposes of determining the extent, if any, to which a Settlement Class Member

shall be entitled to be treated as an Authorized Claimant, the following conditions shall apply:

               (a)     Each Claimant shall be required to submit a Claim in paper form,

substantially in the form attached hereto as Exhibit 3 to Exhibit A, or in electronic form, in

accordance with the instructions for the submission of such Claims, and supported by such

documents as are designated therein, including proof of the Claimant’s claimed loss, or such other

documents or proof as the Claims Administrator or Lead Counsel, in their discretion, may deem

acceptable;

               (b)     All Claims must be submitted by the date set by the Court in the Preliminary

Approval Order and specified in the Postcard Notice, Notice, Summary Notice and Claim Form.

Any Settlement Class Member who fails to submit a Claim by such date shall be forever barred

from receiving any distribution from the Net Settlement Fund or payment pursuant to this

                                                28
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 30 of 114
                                                                          EXECUTION VERSION

Stipulation (unless subject to ¶ 29 above or by Order of the Court such Settlement Class Member’s

Claim Form is accepted), but shall in all other respects be bound by all of the terms of this

Stipulation and the Settlement, including the terms of the Judgment or Alternative Judgment, if

applicable, and the Releases provided for herein and therein, and will be permanently barred and

enjoined from bringing any action, claim or other proceeding of any kind against any of Defendant

Releasees with respect to any Released Plaintiff Claim. A Claim Form shall be deemed to be

submitted when postmarked, if received with a postmark indicated on the envelope and if mailed

by first-class mail and addressed in accordance with the instructions thereon. In all other cases, the

Claim Form shall be deemed to have been submitted on the date when actually received by the

Claims Administrator;

               (c)      Each Claim shall be submitted to and reviewed by the Claims Administrator,

who shall determine in accordance with this Stipulation and the Plan of Allocation the extent, if

any, to which each Claim shall be allowed, subject to review by the Court pursuant to subparagraph

(e) below as necessary;

               (d)      Claims that do not meet the submission requirements may be rejected. Prior

to rejecting a Claim in whole or in part, the Claims Administrator shall communicate with the

Claimant in writing to give the Claimant the chance to remedy any curable deficiencies in the Claim

Form submitted. The Claims Administrator shall notify, in a timely fashion and in writing, all

Claimants whose Claim the Claims Administrator proposes to reject in whole or in part, setting

forth the reasons therefor, and shall indicate in such notice that the Claimant whose Claim is to be

rejected has the right to review by the Court if the Claimant so desires and complies with the

requirements of subparagraph (e) below; and



                                                  29
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 31 of 114
                                                                        EXECUTION VERSION

                (e)    If any Claimant whose Claim has been rejected in whole or in part desires to

contest such rejection, the Claimant must, within twenty (20) days after the date of mailing of the

notice required in subparagraph (d) above, serve upon the Claims Administrator a notice and

statement of reasons indicating the Claimant’s grounds for contesting the rejection along with any

supporting documentation, and requesting a review thereof by the Court. If a dispute concerning a

Claim cannot be otherwise resolved, Lead Counsel shall thereafter present the request for review

to the Court.

        31.      Each Claimant shall be deemed to have submitted to the jurisdiction of the Court

with respect to the Claimant’s Claim, and the Claim will be subject to investigation and discovery

under the Federal Rules of Civil Procedure, provided, however, that such investigation and

discovery shall be limited to that Claimant’s status as a Settlement Class Member and the validity

and amount of the Claimant’s Claim. No discovery shall be allowed on the merits of this Action

or of the Settlement in connection with the processing of Claims, nor against any Defendants or

any other Defendant Releasee.

        32.      Lead Counsel will apply to the Court, on notice to Defendants’ Counsel, for a Class

Distribution Order: (a) approving the Claims Administrator’s administrative determinations

concerning the acceptance and rejection of the Claims submitted; (b) approving payment of any

outstanding administration fees and expenses associated with the administration of the Settlement

from the Escrow Account; and (c) if the Effective Date has occurred, directing payment of the Net

Settlement Fund to Authorized Claimants from the Escrow Account.

        33.      Payment pursuant to the Class Distribution Order shall be final and conclusive

against all Settlement Class Members. All Settlement Class Members whose Claims are not

approved by the Court for payment shall be barred from participating in distributions from the Net

                                                 30
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 32 of 114
                                                                         EXECUTION VERSION

Settlement Fund, but otherwise shall be bound by all of the terms of this Stipulation and the

Settlement, including the terms of the Judgment or Alternative Judgment, if applicable, to be

entered in this Action and the Releases provided for herein and therein, and will be permanently

barred and enjoined from bringing any action against any and all Defendant Releasees with respect

to any and all of the Released Plaintiff Claims.

       34.     No person or entity shall have any claim against Lead Plaintiff, Plaintiffs’ Counsel,

the Claims Administrator or any other agent designated by Lead Counsel, or the Defendant

Releasees and/or their respective counsel, arising from distributions made substantially in

accordance with the Stipulation, the Plan of Allocation approved by the Court, or any order of the

Court. Lead Plaintiff, Lead Plaintiff’s damages consultant, Defendants, all other Releasees, and

their respective counsel shall have no liability whatsoever for the investment or distribution of the

Settlement Fund or the Net Settlement Fund, the Plan of Allocation, or the determination,

administration, calculation, or payment of any Claim or nonperformance of the Claims

Administrator, the payment or withholding of Taxes (including interest and penalties) of Tax

Expenses owed by the Settlement Fund, or any losses incurred in connection therewith.

       35.     To the extent any monies remain in the Net Settlement Fund by reason of uncashed

checks, or otherwise, nine (9) months after the initial distribution, if Lead Counsel, in consultation

with the Claims Administrator, determines that it is cost-effective to do so, the Claims

Administrator will conduct a re-distribution of the funds remaining after payment of any unpaid

fees and expenses incurred in administering the Settlement, including for such re-distribution, to

Authorized Claimants who have cashed their initial distributions and who would receive at least

$10.00 from such re-distribution. Additional re-distributions may occur thereafter if Lead Counsel,

in consultation with the Claims Administrator, determines that additional re-distributions, after

                                                   31
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 33 of 114
                                                                          EXECUTION VERSION

deduction of any additional fees and expenses incurred in administering the Settlement, including

for such re-distributions, would be cost-effective. At such time as it is determined that the

redistribution of funds remaining in the Net Settlement Fund is no longer cost-effective, the

remaining balance shall be contributed to non-sectarian, not-for-profit organization(s), to be

recommended by Lead Plaintiff and approved by the Court.

        36.     All proceedings with respect to the administration, processing and determination of

Claims and the determination of all controversies relating thereto, including disputed questions of

law and fact with respect to the validity of Claims, shall be subject to the jurisdiction of the Court.

All Settlement Class Members, other Claimants, and the Parties to this Settlement expressly waive

trial by jury (to the extent any such right may exist) and any right of appeal or review with respect

to such determinations.

              TERMS OF THE JUDGMENT AND RELATED PROCEEDINGS

        37.     If the Settlement contemplated by this Stipulation is approved by the Court, Lead

Counsel and Defendants’ Counsel shall request that the Court enter a Judgment, substantially in

the form attached hereto as Exhibit B.

                      CONDITIONS OF SETTLEMENT AND EFFECT OF
                     DISAPPROVAL, CANCELLATION OR TERMINATION

        38.     The Effective Date of the Settlement shall be deemed to occur on the occurrence or

waiver of all of the following events:

               (a)     the Court has entered the Preliminary Approval Order, substantially in the

form set forth in Exhibit A attached hereto, as required by ¶ 2 above;

               (b)     the Settlement Amount has been deposited into the Escrow Account in

accordance with the provisions of ¶ 11 above;


                                                  32
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 34 of 114
                                                                            EXECUTION VERSION

               (c)      Defendants have not exercised their option to terminate the Settlement

pursuant to the provisions of this Stipulation;

               (d)      Lead Plaintiff has not exercised its option to terminate the Settlement

pursuant to the provisions of this Stipulation; and

               (e)      the Court has approved the Settlement as described herein, following notice

to the Settlement Class and a hearing, as prescribed by Rule 23 of the Federal Rules of Civil

Procedure, and entered the Judgment and the Judgment has become Final, or the Court has entered

an Alternative Judgment and none of the Parties seeks to terminate the Settlement and the

Alternative Judgment has become Final.

        39.       Upon the occurrence of all of the events referenced in ¶ 38 above, any and all

remaining interest or right of Defendants or any other Defendant Releasee in or to the Settlement

Fund, if any, shall be absolutely and forever extinguished and the Releases herein shall be

effective.

        40.       If: (i) Defendants exercise their right to terminate the Settlement as provided in this

Stipulation; (ii) Lead Plaintiff exercises its right to terminate the Settlement as provided in this

Stipulation; (iii) the Court disapproves the Settlement; or (iv) the Effective Date as to the

Settlement otherwise fails to occur, then:

               (a)      the Settlement and the relevant portions of this Stipulation shall be canceled

and terminated;

               (b)      Lead Plaintiff and Defendants shall revert to their respective positions in the

Action as of the date immediately prior to the execution of this Stipulation;

               (c)      the terms and provisions of this Stipulation, with the exception of this ¶ 40

and ¶¶ 17, 19, 42-44, and 64, shall have no further force and effect with respect to the Parties and

                                                    33
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 35 of 114
                                                                          EXECUTION VERSION

shall not be used in the Action or in any other proceeding for any purpose, and any Judgment, or

Alternative Judgment, if applicable, or order entered by the Court in accordance with the terms of

this Stipulation shall be treated as vacated, nunc pro tunc;

               (d)     Defendants’ Counsel and Lead Counsel shall, within ten (10) business days

of the occurrence of any of the conditions in this ¶ 40, send joint written notification of termination

to the Escrow Agent; and

               (e)     Within five (5) business days after joint written notification of termination is

sent by Defendants’ Counsel and Lead Counsel to the Escrow Agent, the Settlement Fund

(including accrued interest thereon and any funds received by Lead Counsel consistent with ¶ 19

above), less any Notice and Administration Costs actually incurred, paid or payable and less any

Taxes and Tax Expenses paid, due or owing shall be returned by the Escrow Agent to the parties

who contributed to the payment of the Settlement Amount as instructed by Defendants’ Counsel.

In the event that the funds received by Lead Counsel consistent with ¶ 19 above have not been

refunded to the Settlement Fund within the five (5) business days specified in this paragraph, those

funds shall be refunded by the Escrow Agent to Defendants (or such other persons or entities as

Defendants’ Counsel may direct) immediately upon their deposit into the Escrow Account

consistent with ¶ 19 above. At the request of Defendants’ Counsel, the Escrow Agent or its

designees shall apply for any tax refund owed on the amounts in the Escrow Account and pay the

proceeds, after deduction of any fees or expenses incurred in connection with such application(s),

of such refund to the person(s) that made the deposits or as otherwise directed by Defendants’

Counsel.

        41.     It is further stipulated and agreed that Lead Plaintiff, on the one hand, and

Defendants, on the other hand, shall each have the right to terminate the Settlement and this

                                                  34
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 36 of 114
                                                                           EXECUTION VERSION

Stipulation, by providing written notice of their election to do so (“Termination Notice”) to the

other Parties to this Stipulation within thirty (30) days of: (a) the entry of an Alternative Judgment

that differs in any material respect from the Judgment; (b) the Court’s final refusal to enter the

Preliminary Approval Order in any material respect; (c) the Court’s final refusal to approve the

Settlement or any material part thereof; (d) the Court’s final refusal to enter the Judgment in any

material respect as to the Settlement; (e) the date upon which the Judgment is modified or reversed

in any material respect by the United States Court of Appeals for the Third Circuit or the United

States Supreme Court; or (f) the date upon which an Alternative Judgment is modified or reversed

in any material respect by the United States Court of Appeals for the Third Circuit or the United

States Supreme Court. The provisions of ¶ 40 above shall apply to any such termination. However,

any decision or proceeding, whether in this Court or any appellate court, with respect to an

application for attorneys’ fees or reimbursement of Litigation Expenses, or with respect to any

plan of allocation, shall not be considered material to the Settlement, shall not affect the finality of

any Judgment or Alternative Judgment, if applicable, and shall not be grounds for termination of

the Settlement.

        42.     In addition to the foregoing, Endo International plc (“EIP”), in accordance with the

terms set forth in the Supplemental Agreement (defined below), shall also have the right to

withdraw from the Settlement in the event the Termination Threshold (defined below) has been

reached. Simultaneously herewith, Defendants’ Counsel and Lead Counsel are executing a

confidential Supplemental Agreement Regarding Requests for Exclusion (“Supplemental

Agreement”). The Supplemental Agreement sets forth certain conditions under which EIP shall

have the option to terminate the Settlement and render this Stipulation null and void in the event

that requests for exclusion from the Settlement Class exceed certain agreed-upon criteria (the

                                                  35
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 37 of 114
                                                                        EXECUTION VERSION

“Termination Threshold”). The Parties agree to maintain the confidentiality of the Supplemental

Agreement, which shall not be filed with the Court unless a dispute arises as to its terms, or as

otherwise ordered by the Court, nor shall the Supplemental Agreement otherwise be disclosed

unless ordered by the Court. If submission of the Supplemental Agreement is required for

resolution of a dispute or is otherwise ordered by the Court, the Parties will undertake to have the

Termination Threshold submitted to the Court in camera or under seal.

       43.     If an option to withdraw from and terminate this Stipulation and Settlement arises

under any of ¶¶ 41-42 above: (i) neither Defendants nor Lead Plaintiff (as the case may be) will

be required for any reason or under any circumstance to exercise that option; and (ii) any exercise

of that option shall be made in good faith, but in the sole and unfettered discretion of Defendants

or Lead Plaintiff, as applicable.

                             NO ADMISSION OF WRONGDOING

       44.     Neither this Stipulation (whether or not consummated), including the exhibits

hereto and the Plan of Allocation contained therein (or any other plan of allocation that may be

approved by the Court), the Supplemental Agreement, the negotiations leading to the execution of

this Stipulation or the Supplemental Agreement, nor any proceedings taken pursuant to or in

connection with this Stipulation and/or approval of the Settlement (including any arguments

proffered in connection therewith): (a) shall be offered against any of the Defendant Releasees as

evidence of, or construed as, or deemed to be evidence of any presumption, concession, or

admission by any of the Defendant Releasees with respect to the truth of any fact alleged by Lead

Plaintiff or the validity of any claim that was or could have been asserted or the deficiency of any

defense that has been or could have been asserted in this Action or in any other litigation, or of

any liability, negligence, fault, or other wrongdoing of any kind of any of the Defendant Releasees

                                                36
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 38 of 114
                                                                         EXECUTION VERSION

or in any way referred to for any other reason as against any of the Defendant Releasees, in any

civil, criminal or administrative action or proceeding, other than such proceedings as may be

necessary to effectuate the provisions of this Stipulation; (b) shall be offered against any of the

Plaintiff Releasees, as evidence of, or construed as, or deemed to be evidence of any presumption,

concession or admission by any of the Plaintiff Releasees that any of their claims is without merit,

that any of the Defendant Releasees had meritorious defenses, or that damages recoverable under

the Amended Complaint would not have exceeded the Settlement Amount or with respect to any

liability, negligence, fault or wrongdoing of any kind, or in any way referred to for any other reason

as against any of the Plaintiff Releasees, in any civil, criminal or administrative action or

proceeding, other than such proceedings as may be necessary to effectuate the provisions of this

Stipulation; or (c) shall be construed against any of the Releasees as an admission, concession, or

presumption that the consideration to be given hereunder represents the amount which could be or

would have been recovered after trial; provided, however, that if this Stipulation is approved by

the Court, the Parties and the Releasees and their respective counsel may refer to it to effectuate

the protections from liability granted hereunder or otherwise to enforce the terms of the Settlement.

                               MISCELLANEOUS PROVISIONS

       45.     All of the exhibits attached hereto are hereby incorporated by reference as though

fully set forth herein. Notwithstanding the foregoing, in the event that there exists a conflict or

inconsistency between the terms of this Stipulation and the terms of any exhibit attached hereto,

the terms of the Stipulation shall prevail.

       46.     Pursuant to the Class Action Fairness Act (“CAFA”), no later than ten (10) calendar

days after the Stipulation is filed with the Court, Defendants, at their own cost, shall serve proper

notice of the proposed Settlement upon those who are entitled to notice pursuant to CAFA.

                                                 37
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 39 of 114
                                                                           EXECUTION VERSION

        47.     In the event of the entry of a final order of a court of competent jurisdiction

determining the transfer of money to the Settlement Fund or any portion thereof by or on behalf

of Defendants to be a preference, voidable transfer, fraudulent transfer or similar transaction and

any portion thereof is required to be returned, and such amount is not promptly deposited into the

Settlement Fund by others, then, at the election of Lead Plaintiff, the Parties shall jointly move the

Court to vacate and set aside the Releases given and the Judgment or Alternative Judgment, if

applicable, entered in favor of Defendants and the other Defendant Releasees pursuant to this

Stipulation, in which event the Releases and Judgment, or Alternative Judgment, if applicable,

shall be null and void, and the Parties shall be restored to their respective positions in the litigation

as provided in ¶ 40(b) above, Lead Counsel shall promptly return any attorneys’ fees and Litigation

Expenses received pursuant to ¶ 19, above, plus accrued interest at the same net rate as is earned

by the Settlement Fund, and any cash amounts in the Settlement Fund (less any Taxes and Tax

Expenses paid, due or owing with respect to the Settlement Fund and less any Notice and

Administration Costs actually incurred, paid or payable) shall be returned as provided in ¶¶ 40(d)-

(e) above.

        48.     The Parties intend this Stipulation and the Settlement to be a final and complete

resolution of all disputes asserted or which could be asserted by Lead Plaintiff and any Settlement

Class Member against the Defendant Releasees with respect to the Released Plaintiff Claims.

Accordingly, Lead Plaintiff and its counsel and Defendants and their counsel agree not to assert in

any forum that this Action was brought by Lead Plaintiff or defended by Defendants in bad faith

or without a reasonable basis. No party shall assert any claims of any violation of Rule 11 of the

Federal Rules of Civil Procedure, or of 28 U.S.C. § 1927, or otherwise make any accusation of

wrongful or actionable conduct by any other Party, relating to the institution, prosecution, defense,

                                                   38
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 40 of 114
                                                                         EXECUTION VERSION

or settlement of this Action. The Parties agree that the amounts paid and the other terms of the

Settlement were negotiated at arm’s-length and in good faith by the Parties through a mediation

process supervised and conducted by Judge Phillips, and reflect that the Settlement was reached

voluntarily after extensive negotiations and consultation with experienced legal counsel, who were

fully competent to assess the strengths and weaknesses of their respective clients’ claims or

defenses.

       49.     The terms of the Settlement, as reflected in this Stipulation, may not be modified

or amended, nor may any of its provisions be waived, except by a writing signed on behalf of both

Lead Plaintiff and Defendants (or their successors-in-interest).

       50.     The headings herein are used for the purpose of convenience only and are not meant

to have legal effect.

       51.     Pending approval of the Court of this Stipulation and its exhibits, all proceedings

in this Action shall be stayed and all members of the Settlement Class shall be barred and enjoined

from prosecuting any of the Released Plaintiff Claims against any of the Defendant Releasees.

       52.     The administration and consummation of the Settlement as embodied in this

Stipulation shall be under the authority of the Court, and the Court shall retain jurisdiction for the

purpose of entering orders providing for awards of attorneys’ fees and Litigation Expenses to Lead

Counsel and enforcing the terms of this Stipulation, including the Plan of Allocation (or such other

plan of allocation as may be approved by the Court) and the distribution of the Net Settlement

Fund to Settlement Class Members.

       53.     The waiver by one Party of any breach of this Stipulation by any other Party shall

not be deemed a waiver of any other prior or subsequent breach of this Stipulation.



                                                 39
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 41 of 114
                                                                          EXECUTION VERSION

       54.     This Stipulation, its exhibits, and the Supplemental Agreement constitute the entire

agreement among Lead Plaintiff and Defendants concerning the Settlement.                  All Parties

acknowledge that no other agreements, representations, warranties, or inducements have been

made by any party hereto concerning this Stipulation, its exhibits, or the Supplemental Agreement

other than those contained and memorialized in such documents.

       55.     This Stipulation may be executed in one or more counterparts, including by

signature transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via email.

All executed counterparts and each of them shall be deemed to be one and the same instrument.

       56.     This Stipulation shall be binding upon and inure to the benefit of the successors and

assigns of the Parties, including any and all Releasees and any corporation, partnership, or other

entity into or with which any party hereto may merge, consolidate or reorganize.

       57.     The construction, interpretation, operation, effect and validity of this Stipulation

and all documents necessary to effectuate the Settlement shall be governed by the internal laws of

Pennsylvania without regard to conflicts of laws, except to the extent that federal law requires that

federal law govern.

       58.     Any action arising under or to enforce this Stipulation or any portion thereof, shall

be commenced and maintained only in the Court.

       59.     This Stipulation shall not be construed more strictly against one Party than another

merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

the Parties, it being recognized that it is the result of arm’s-length negotiations between the Parties

and all Parties have contributed substantially and materially to the preparation of this Stipulation.

       60.     All counsel and any other person executing this Stipulation and any of the exhibits

hereto, or any related Settlement documents, warrant and represent that they have the full authority

                                                  40
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 42 of 114
                                                                        EXECUTION VERSION

to do so and that they have the authority to take appropriate action required or permitted to be

taken pursuant to the Stipulation to effectuate its terms.

       61.     Lead Counsel and Defendants’ Counsel agree to cooperate fully with one another

in seeking Court approval of the Preliminary Approval Order and the Settlement, as embodied in

this Stipulation, and to use best efforts to promptly agree upon and execute all such other

documentation as may be reasonably required to obtain final approval by the Court of the

Settlement.

       62.     If any Party is required to give notice to another party under this Stipulation, such

notice shall be in writing and shall be deemed to have been duly given upon receipt of hand

delivery or email transmission, with confirmation of receipt. Notice shall be provided as follows:

          If to Lead Plaintiff or             Kessler Topaz Meltzer & Check, LLP
          Lead Counsel:                       Attn: Sharan Nirmul
                                              280 King of Prussia Road
                                              Radnor, PA 19087
                                              Telephone: (610) 667-7706
                                              Facsimile: (610) 667-7056
                                              Email: snirmul@ktmc.com

          If to Defendants or                 Latham & Watkins LLP
          Defendants’ Counsel:                Attn: Jeff G. Hammel
                                              885 Third Avenue
                                              New York, NY 10022
                                              Telephone: (212) 906-1200
                                              Facsimile: (212) 751-4864
                                              Email: jeff.hammel@lw.com

       63.     Except as otherwise provided herein, each party shall bear its own costs.

       64.     All agreements made and orders entered during the course of this Action relating

to the confidentiality of information shall survive this Settlement.

       65.     Any disputes that arise regarding the finalization of the Settlement shall be referred

to the mediator, Judge Phillips, for binding resolution.

                                                 41
    Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 43 of 114


                                                                      EXECUTION VERSION


       66.     No opinion or advice concerning the tax consequences of the proposed Settlement

to individual Settlement Class Members is being given or will be given by the Parties or their

counsel; nor is any representation or warranty in this regard made by virtue of this Stipulation.

Each Settlement Class Member's tax obligations, and the determination thereof, are the sole

responsibility of the Settlement Class Member, and it is understood that the tax consequences may

vary depending on the particular circumstances of each individual Settlement Class Member.

       IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be executed,

by their duly authorized attorneys, as of August 22, 2019.


                                             KESSLER TOPAZ MELTZER
                                               &CHECK,LLP




                                              Sharan Ni~
                                             Johnston de F. Whitman, Jr. (PA# 207914)
                                             Michelle M. Newcomer (PA# 200364)
                                             Margaret E. Mazzeo (PA # 31207 5)
                                             Evan R. Hoey (PA # 324522)
                                             280 King of Prussia Road
                                             Radnor, PA 19087
                                             Telephone: (610) 667-7706
                                             Facsimile: (610) 667-7056
                                             snirmul@ktmc.com
                                             jwhitman@ktmc.com
                                             mnewcomer@ktmc.com
                                             mmazzeo@ktmc.com
                                             ehoey@ktmc.com

                                             Counsel for Lead Plaintiff SEE Investment
                                             Management AB and the Proposed Settlement Class




                                               42
Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 44 of 114

                                                       EXECUTION VERSION


                              LATHAM & WATKINS LLP




                                             erg (admitted pro hac vice)
                              James . randt (admitted pro hac vice)
                              JeffG. Hammel (admitted pro hac vice)
                              Thomas J. Giblin (admitted pro hac vice)
                              885 Third Avenue
                              New York, NY 10022
                              Telephone: (212) 906-1200
                              Facsimile: (212) 751-4864
                              miles.ruthberg@lw.com
                              james.brandt@lw.com
                              jeff.hammel@lw.com
                              thomas.giblin@lw.com

                              J. Gordon Cooney, Jr. (PA# 42636)
                              Laura Hughes McNally (PA# 310658)
                              MORGAN, LEWIS & BOCKIUS LLP
                              170 I Market Street
                              Philadelphia, PA 19103
                              Telephone: (215) 963-5000
                              Facsimile: (215) 963-5001
                              gordon.cooney@morganlewis.com
                              laura.mcnally@morganlewis.com

                              Counsel for Defendants




                                43
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 45 of 114
                                                                                     EXHIBIT A


                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 SEB INVESTMENT MANAGEMENT AB,                           Civ. A. No. 2:17-CV-3711-TJS
 Individually and on Behalf of All Others
 Similarly Situated,                                     ELECTRONICALLY FILED

                                Plaintiff,

         v.

 ENDO INTERNATIONAL PLC, et al.,

                                Defendants.



        [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT
                      AND PROVIDING FOR NOTICE

       WHEREAS, a putative securities class action is pending in this Court entitled SEB

Investment Management AB v. Endo International plc, et al. (the “Action”);

       WHEREAS, Lead Plaintiff SEB Investment Management AB, on behalf of itself and the

Settlement Class, and defendants Endo International plc, Endo Health Solutions Inc., Blaine T.

Davis, Rajiv Kanishka Liyanaarchchie De Silva, Ivan Gergel, M.D., Alan G. Levin, and Julie H.

McHugh (collectively, “Defendants” and, together with Lead Plaintiff, the “Parties”), have

determined to settle all claims asserted or that could have been asserted in the Action against

Defendants and the other Defendant Releasees (i.e., the “Released Plaintiff Claims” as specifically

defined in ¶ 1(rr) of the Stipulation defined below) with prejudice on the terms and conditions set

forth in the Stipulation and Agreement of Settlement dated August 22, 2019 (the “Stipulation”),

subject to approval of this Court (the “Settlement”);
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 46 of 114



        WHEREAS, Lead Plaintiff has made a motion, pursuant to Rule 23 of the Federal Rules

of Civil Procedure, for an order preliminarily approving the Settlement in accordance with the

Stipulation and providing for notice to Settlement Class Members as more fully described herein;

        WHEREAS, Defendants do not oppose Lead Plaintiff’s motion;

        WHEREAS, the Court has read and considered: (a) Lead Plaintiff’s motion for preliminary

approval of the Settlement, and the papers filed and arguments made in connection therewith; (b)

the Parties’ Stipulation and the exhibits attached thereto; and (c) the record in the Action, and has

found good cause for entering the following Order.

        NOW THEREFORE, IT IS HEREBY ORDERED:

        1.      Incorporation of Definitions – This Order incorporates by reference the

definitions in the Stipulation, and all capitalized terms, unless otherwise defined herein, shall have

the same meanings as set forth in the Stipulation.

        2.      Provisional Certification of the Settlement Class – Pursuant to Rule 23 of the

Federal Rules of Civil Procedure, and solely for the purpose of effectuating the Settlement, this

Court provisionally certifies a class defined as all persons and entities who purchased or otherwise

acquired Endo common stock or ordinary shares1 between November 30, 2012 and June 8, 2017,

inclusive, and were damaged thereby (the “Settlement Class”). Excluded from the Settlement

Class are: (i) present or former executive officers and directors of Endo during the Class Period,

including the Individual Defendants, the Dismissed Defendants, and members of their immediate

families (as defined in 17 C.F.R. § 229.404, Instructions (1)(a)(iii) and (1)(b)(ii)); (ii) any of the



1
        Effective February 28, 2014, all of Endo Health Solutions Inc.’s outstanding common stock was
cancelled and converted into the right to receive Endo International plc ordinary shares on a one-for-one-
basis. Accordingly, persons and entities who purchased or otherwise acquired either common stock or
ordinary shares (collectively, “common stock”) between November 30, 2012 and June 8, 2017, inclusive,
and were damaged thereby are Settlement Class members.
                                                    2
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 47 of 114



foregoing entities’ and individuals’ legal representatives, heirs, successors or assigns; (iii) any

entity in which the foregoing entities or individuals have or had a controlling interest, or any

affiliate of Endo; and (iv) any person or entity who or which purchased, sold, or otherwise acquired

Endo ordinary shares on the Toronto Stock Exchange. Also excluded from the Settlement Class

are any persons or entities who or which submit a request for exclusion from the Settlement Class

that is accepted by the Court. The provisional certification of the Settlement Class shall be vacated

if the Settlement is terminated or not approved by the Court, or if for any other reason the Effective

Date does not occur, including as a result of any appeals.

       3.      Solely for purposes of effectuating the proposed Settlement, the Court finds,

pursuant to Rule 23(e)(1), that the prerequisites for class action certification under Rule 23 of the

Federal Rules of Civil Procedure are likely to be found to be satisfied as: (a) the members of the

Settlement Class are so numerous that joinder of all Settlement Class Members in the Action is

impracticable; (b) there are questions of law and fact common to the Settlement Class; (c) the

claims of Lead Plaintiff are typical of the claims of the Settlement Class; (d) the interests of all

Settlement Class Members are adequately represented by Lead Plaintiff and Lead Counsel; (e) the

issues common to Settlement Class Members predominate over any individualized issues; and (f) a

class action is superior to other available methods for the fair and efficient adjudication of the

controversy. These preliminary findings shall be vacated if the Settlement is terminated or if for

any reason the Effective Date does not occur, including as a result of any appeals.

       4.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and solely for the

purposes of effectuating the Settlement, Lead Plaintiff is appointed as representative for the

Settlement Class and Lead Counsel is appointed as counsel for the Settlement Class. Solely for

the purposes of effectuating the proposed Settlement, Lead Counsel is authorized to act on behalf

                                                  3
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 48 of 114



of Lead Plaintiff and the other Settlement Class Members with respect to all acts or consents

required by or that may be given pursuant to the Stipulation, including all acts that are reasonably

necessary to consummate the Settlement. These designations shall be vacated if the Settlement is

terminated or if for any reason the Effective Date does not occur, including as a result of any

appeals.

       5.      Preliminary Approval of the Settlement – The Court hereby preliminarily

approves the Settlement, as embodied in the Stipulation, and finds that the Parties have shown the

Court that it will likely be able to approve the proposed Settlement as being fair, reasonable and

adequate to the Settlement Class under Federal Rule of Civil Procedure 23(e)(2), subject to further

consideration at the Settlement Fairness Hearing to be conducted as described below.

               6.      Settlement Fairness Hearing – The Court will hold a hearing (the

“Settlement Fairness Hearing”) on _______________, 2019 at __:__ _.m. in Courtroom 9-A of

the United States District Court for the Eastern District of Pennsylvania, James A. Byrne U.S.

Courthouse at 601 Market Street, Philadelphia, Pennsylvania, 19106, for the following purposes:

(a) to determine whether the proposed Settlement on the terms and conditions provided for in the

Stipulation is fair, reasonable, and adequate to the Settlement Class, and should be approved by

the Court; (b) to determine whether the Settlement Class should be certified for settlement

purposes; (c) to determine whether a Judgment substantially in the form attached as Exhibit B to

the Stipulation should be entered dismissing the Action with prejudice against Defendants; (d) to

determine whether the proposed Plan of Allocation for the proceeds of the Settlement is fair and

reasonable and should be approved; (e) to determine whether the motion by Lead Counsel for an

award of attorneys’ fees and reimbursement of Litigation Expenses should be approved; and (f) to

consider any other matters that may properly be brought before the Court in connection with the

                                                 4
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 49 of 114



Settlement. Notice of the Settlement and the Settlement Fairness Hearing shall be given to

Settlement Class Members as set forth in ¶ 8 of this Order.

       7.      The Court may adjourn the Settlement Fairness Hearing without further notice to

the Settlement Class, and may approve the proposed Settlement with such modifications as the

Parties may agree to, if appropriate, without further notice to the Settlement Class.

       8.      Retention of Claims Administrator and Manner of Giving Notice – Lead

Counsel is hereby authorized to retain JND Legal Administration (the “Claims Administrator”) to

supervise and administer the notice procedure in connection with the proposed Settlement as well

as the processing of Claims as more fully set forth below. Notice of the Settlement and the

Settlement Fairness Hearing shall be given by Lead Counsel as follows:

                       a.         within ten (10) business days after entry of this Order, Endo shall

provide to Lead Counsel or the Claims Administrator, at no cost to the Settlement Fund, Lead

Plaintiff or the Settlement Class, Plaintiffs’ Counsel or the Claims Administrator, in electronic

format, such as Excel, shareholder lists of purchasers of record during the Class Period (consisting

of names and addresses, as well as e-mail addresses, if available), to the extent Endo or its transfer

agent has such lists available;

                       b.         not later than twenty-five (25) calendar days after the date of entry

of this Order (“Notice Date”), the Claims Administrator shall cause a copy of the Postcard Notice,

substantially in the form attached hereto as Exhibit 2, to be mailed by first-class mail, or e-mailed,

to potential Settlement Class Members at the mailing addresses and/or the e-mail addresses set

forth in the records provided by Defendants, or who otherwise may be identified through further

reasonable efforts, and shall cause a copy of the Notice and Claim Form (the “Notice Packet”) to




                                                    5
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 50 of 114



be mailed to the brokers and nominees contained in the Claims Administrator’s broker database

(see ¶ 10 below);

                       c.      contemporaneously with the mailing of the Postcard Notice, the

Claims Administrator shall cause copies of the Notice and the Claim Form, substantially in the

forms attached hereto as Exhibits 1 and 3, respectively, to be posted on the Settlement Website,

from which copies of the Notice and Claim Form can be downloaded;

                       d.      not later than ten (10) calendar days after the Notice Date, the

Claims Administrator shall cause the Summary Notice, substantially in the form attached hereto

as Exhibit 4, to be published once in both Investor’s Business Daily and The Wall Street Journal

and to be transmitted once over the PR Newswire; and

                       e.      not later than seven (7) calendar days prior to the Settlement

Fairness Hearing, Lead Counsel shall serve on Defendants’ Counsel and file with the Court proof,

by affidavit or declaration, of such mailing and publication.

       9.      Approval of Form and Content of Notice – The Court (a) approves, as to form

and content, the Notice, the Postcard Notice, the Claim Form, and the Summary Notice, attached

hereto as Exhibits 1, 2, 3 and 4, respectively, and (b) finds that the mailing and distribution of the

Postcard Notice, the posting of the Notice and Claim Form on the Settlement Website, and the

publication of the Summary Notice in the manner and forms set forth in ¶ 8 of this Order (i) is the

best notice practicable under the circumstances; (ii) constitutes notice that is reasonably calculated,

under the circumstances, to apprise Settlement Class Members of the pendency of the Action, of

the effect of the proposed Settlement (including the Releases to be provided thereunder), of Lead

Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses, of

Settlement Class Members’ right to object to the Settlement, the Plan of Allocation, and/or Lead

                                                  6
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 51 of 114



Counsel’s motion for attorneys’ fees and reimbursement of Litigation Expenses, of Settlement

Class Members’ right to exclude themselves from the Settlement Class, and of Settlement Class

Members’ right to appear at the Settlement Fairness Hearing; (iii) constitutes due, adequate, and

sufficient notice to all persons and entities entitled to receive notice of the proposed Settlement;

and (iv) satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United

States Constitution (including the Due Process Clause), the Private Securities Litigation Reform

Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules. The date and

time of the Settlement Fairness Hearing shall be included in the Postcard Notice, Notice and

Summary Notice before they are mailed (and/or e-mailed), posted and published, respectively.

       10.     Nominee Procedures – Brokers and other nominees who purchased or otherwise

acquired Endo common stock during the Class Period for the benefit of another person or entity

shall (a) within seven (7) calendar days of receipt of the Notice Packet, request from the Claims

Administrator sufficient copies of the Postcard Notice to forward to all such beneficial owners and

within seven (7) calendar days of receipt of those Postcard Notices forward them to all such

beneficial owners; or (b) within seven (7) calendar days of receipt of the Notice Packet, send a list

of the names and addresses (and e-mail addresses, if available) of all such beneficial owners to the

Claims Administrator in which event the Claims Administrator shall promptly mail and/or e-mail

the Postcard Notice to such beneficial owners. Upon full compliance with this Order, such

nominees may seek reimbursement of their reasonable expenses actually incurred in complying

with this Order by providing the Claims Administrator with proper documentation supporting the

expenses for which reimbursement is sought. Such properly documented expenses incurred by

nominees in compliance with the terms of this Order shall be paid from the Settlement Fund, with




                                                 7
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 52 of 114



any disputes as to the reasonableness or documentation of expenses incurred subject to review by

the Court.

       11.     Participation in the Settlement – Settlement Class Members who wish to

participate in the Settlement and to be eligible to receive a distribution from the Net Settlement

Fund must complete and submit a Claim Form in accordance with the instructions contained

therein. Unless the Court orders otherwise, all Claim Forms must be postmarked, or submitted

online, no later than one hundred twenty (120) calendar days after the Notice Date.

Notwithstanding the foregoing, Lead Counsel may, at its discretion, accept for processing late

Claims, provided such acceptance does not delay the distribution of the Net Settlement Fund to

the Settlement Class. By submitting a Claim, a person or entity shall be deemed to have submitted

to the jurisdiction of the Court with respect to his, her or its Claim and the subject matter of the

Settlement.

       12.     Each Claim Form submitted must satisfy the following conditions: (a) it must be

properly completed, signed, and submitted in a timely manner in accordance with the provisions

of the preceding paragraph; (b) it must be accompanied by adequate supporting documentation for

the transactions and holdings reported therein, in the form of broker confirmation slips, broker

account statements, an authorized statement from the broker containing the transactional and

holding information found in a broker confirmation slip or account statement, or such other

documentation as is deemed adequate by Lead Counsel or the Claims Administrator; (c) if the

person executing the Claim Form is acting in a representative capacity, a certification of his, her,

or its current authority to act on behalf of the Settlement Class Member must be included in the

Claim Form to the satisfaction of Lead Counsel and the Claims Administrator; and (d) the Claim




                                                 8
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 53 of 114



Form must be complete and contain no material deletions or modifications of any of the printed

matter contained therein and must be signed under penalty of perjury.

       13.     Any Settlement Class Member who does not timely and validly submit a Claim

Form or whose Claim is not otherwise approved by the Court: (a) shall be deemed to have waived

his, her, or its right to share in the Net Settlement Fund; (b) shall be forever barred from

participating in any distributions therefrom; (c) shall be bound by the provisions of the Stipulation

and the Settlement and all proceedings, determinations, orders, and judgments in the Action

relating thereto, including, without limitation, the Judgment and the Releases provided for therein;

and (d) will be barred and enjoined from bringing any action, claim or other proceeding of any

kind against the Defendant Releasees with respect to the Released Plaintiff Claims in the event the

Effective Date occurs with respect to the Settlement, as more fully described in the Stipulation and

Notice. Notwithstanding the foregoing, late Claim Forms may be accepted for processing as set

forth in ¶ 11 above.

       14.     Exclusion From the Settlement Class – Any member of the Settlement Class who

wishes to exclude himself, herself, or itself from the Settlement Class must request exclusion in

writing within the time and in the manner set forth in the Notice, which shall provide that: (a) any

such request for exclusion from the Settlement Class must be mailed or delivered such that it is

received no later than fifteen (15) business days prior to Settlement Fairness Hearing, to: SEB

Investment Management AB v. Endo International plc, et al. Settlement, EXCLUSIONS, c/o JND

Legal Administration, P.O. Box 91311, Seattle, WA 98111-9411, and (b) each request for

exclusion must (i) state the name, address, and telephone number of the person or entity requesting

exclusion, and in the case of entities, the name and telephone number of the appropriate contact

person; (ii) state that such person or entity “requests exclusion from the Settlement Class in SEB

                                                 9
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 54 of 114



Investment Management AB v. Endo International plc, et al., Civ. A. No. 2:17-CV-3711-TJS”;

(iii) state the number of shares of Endo common stock that the person or entity requesting

exclusion purchased/acquired and/or sold during the Class Period (i.e., the period of time between

November 30, 2012 and June 8, 2017, inclusive), as well as the dates, number of shares of Endo

common stock, and prices of each such purchase/acquisition and/or sale; and (iv) be signed by the

person or entity requesting exclusion or an authorized representative. A request for exclusion shall

not be effective unless it provides all the required information and is received within the time stated

above, or is otherwise accepted by the Court. Lead Counsel shall provide Defendants’ Counsel

with copies of any requests for exclusion from the Settlement Class, and any written revocations

of requests for exclusion, on a rolling basis as expeditiously as possible, by email. Upon receiving

any request for exclusion, Lead Counsel shall promptly, and no later than five (5) calendar days

after receiving a request for exclusion or twelve (12) business days prior to the Settlement Fairness

Hearing, whichever is earlier, notify Defendants’ Counsel of such request for exclusion and

provide copies of such request for exclusion and any documentation accompanying it by email.

       15.     Any person or entity who or which timely and validly requests exclusion in

compliance with the terms stated in this Order and is excluded from the Settlement Class shall not

be a Settlement Class Member, shall not be bound by the terms of the Settlement or any orders or

judgments in the Action, and shall not receive any payment out of the Net Settlement Fund.

       16.     Any Settlement Class Member who or which does not timely and validly request

exclusion from the Settlement Class in the manner stated in this Order: (a) shall be deemed to have

waived his, her, or its right to be excluded from the Settlement Class; (b) shall be forever barred

from requesting exclusion from the Settlement Class in this or any other proceeding; (c) shall be

bound by the provisions of the Stipulation and Settlement and all proceedings, determinations,

                                                  10
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 55 of 114



orders, and judgments in the Action, including, but not limited to, the Judgment and the Releases

provided for therein; and (d) will be barred and enjoined from bringing any action, claim or other

proceeding of any kind against the Defendant Releasees with respect to the Released Plaintiff

Claims in the event the Effective Date occurs with respect to the Settlement, as more fully

described in the Stipulation and Notice.

       17.     Appearance and Objections at Settlement Fairness Hearing – Any Settlement

Class Member who does not request exclusion from the Settlement Class may enter an appearance

in the Action, at his, her, or its own expense, individually or through counsel of his, her, or its own

choice, by filing with the Clerk of Court and delivering to both Lead Counsel and Defendants’

Counsel, at the addresses set forth in ¶ 18 below, a notice of appearance such that it is received no

later than fifteen (15) business days prior to the Settlement Fairness Hearing, or as the Court may

otherwise direct. Any Settlement Class Member who does not enter an appearance will be

represented by Lead Counsel.

       18.     Any Settlement Class Member who does not request exclusion from the Settlement

Class may submit a written objection to the proposed Settlement, the proposed Plan of Allocation,

and/or Lead Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation

Expenses, and appear and show cause, if he, she, or it has any cause, why the proposed Settlement,

the proposed Plan of Allocation, and/or Lead Counsel’s motion for attorneys’ fees and

reimbursement of Litigation Expenses should not be approved; provided, however, that no

Settlement Class Member shall be heard or entitled to contest the approval of the terms and

conditions of the Settlement, the Plan of Allocation, and/or the motion for attorneys’ fees and

reimbursement of Litigation Expenses unless that person or entity has filed a written objection

with the Court and served copies of such objection on representatives of both Lead Counsel and

                                                  11
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 56 of 114



Defendants’ Counsel at the addresses set forth below such that they are received no later than

fifteen (15) business days prior to the Settlement Fairness Hearing.

                  Lead Counsel                                Defendants’ Counsel
               Sharan Nirmul, Esq.                             Jeff G. Hammel, Esq.
              Kessler Topaz Meltzer                           Latham & Watkins LLP
                  & Check LLP                                    885 Third Avenue
             280 King of Prussia Road                         New York, NY 10022
                Radnor, PA 19087

       19.      Any objections by a Settlement Class Member must: (a) state the name, address,

and telephone number of the person or entity objecting and must be signed by the objector; (b)

state whether the objector is represented by counsel and, if so, the name, address, and telephone

number of the objector’s counsel; (c) indicate whether the objection applies only to the objector,

to a specific subset of the Settlement Class, or to the entire Settlement Class; (d) state with

specificity the grounds for the Settlement Class Member’s objection or objections, and the specific

reasons for each objection, including any legal and evidentiary support the Settlement Class

Member wishes to bring to the Court’s attention; and (e) include documents sufficient to prove

membership in the Settlement Class, consisting of documents showing the number of shares of

Endo common stock that the objector purchased/acquired and/or sold during the Class Period (i.e.,

the period between November 30, 2012 and June 8, 2017, inclusive), as well as the dates, number

of shares of Endo common stock, and prices of each such purchase/acquisition and/or sale.

Documentation establishing membership in the Settlement Class must consist of copies of

brokerage confirmation slips or monthly brokerage account statements, or an authorized statement

from the objector’s broker containing the transactional and holding information found in a broker

confirmation slip or account statement. Objectors who enter an appearance and desire to present

evidence at the Settlement Fairness Hearing in support of their objection must include in their

written objection or notice of appearance the identity of any witnesses they may call to testify and
                                                12
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 57 of 114



any exhibits they intend to introduce into evidence at the hearing. Objectors shall be allowed to

present argument and evidence solely at the discretion of the Court.

       20.     Any Settlement Class Member who or which does not make his, her, or its objection

in the manner provided herein shall be deemed to have waived his, her, or its right to object to any

aspect of the Settlement, the Plan of Allocation, and/or Lead Counsel’s motion for an award of

attorneys’ fees and reimbursement of Litigation Expenses and shall be forever barred and

foreclosed from objecting to the fairness, reasonableness, or adequacy of the Settlement, the Plan

of Allocation, and/or the requested attorneys’ fees and Litigation Expenses, or from otherwise

being heard concerning the Settlement, the Plan of Allocation, or the requested attorneys’ fees and

Litigation Expenses in this or any other proceeding.

       21.     Stay and Temporary Injunction – The Court hereby stays all proceedings in the

Action other than proceedings necessary to carry out or enforce the terms and conditions of the

Stipulation. Further, pending final determination of whether the Settlement should be approved,

the Court bars and enjoins Lead Plaintiff, and all other members of the Settlement Class, from

commencing or prosecuting any and all of the Released Plaintiff Claims against each and all of the

Defendant Releasees.

       22.     Settlement Administration Fees and Expenses – All reasonable costs incurred in

identifying Settlement Class Members and notifying them of the Settlement, as well as in

administering the Settlement, subject to the pre-Effective Date $750,000 maximum set forth in ¶

17 of the Stipulation, shall be paid as set forth in the Stipulation without further order of the Court.

       23.     Settlement Fund – The contents of the Settlement Fund held by The Huntington

National Bank (which the Court approves as the Escrow Agent), shall be deemed and considered

to be in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until

                                                  13
         Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 58 of 114



such time as they shall be distributed pursuant to the Stipulation and/or further order(s) of the

Court.

         24.   Taxes – Lead Counsel is authorized and directed to prepare any tax returns and any

other tax reporting form for or in respect to the Settlement Fund, to pay from the Settlement Fund

any Taxes and Tax Expenses owed with respect to the Settlement Fund, and to otherwise perform

all obligations with respect to Taxes and any reporting or filings in respect thereof without further

order of the Court in a manner consistent with the provisions of the Stipulation.

         25.   Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Supplemental Agreement, the Settlement is not approved, or the Effective Date

of the Settlement otherwise fails to occur, including as a result of any appeals, this Order shall be

vacated, rendered null and void, and be of no further force and effect, except as otherwise provided

by the Stipulation, and this Order shall be without prejudice to the rights of Lead Plaintiff, the

other Settlement Class Members, and Defendants, and the Parties shall revert to their respective

positions in the Action as of the date immediately prior to the execution of the Stipulation.

         26.   Use of this Order – Defendants have denied, and continue to deny, any and all

allegations and claims asserted in the Action, and Defendants have represented that they entered

into the Settlement solely in order to eliminate the burden, expense, and uncertainties of further

litigation. Neither this Order, the Stipulation (whether or not consummated), including the exhibits

thereto and the Plan of Allocation contained therein (or any other plan of allocation that may be

approved by the Court), the Supplemental Agreement, the negotiations leading to the execution of

the Stipulation and the Supplemental Agreement, nor any proceedings taken pursuant to or in

connection with the Stipulation and/or approval of the Settlement (including any arguments

proffered in connection therewith): (a) shall be offered against any of the Defendant Releasees as

                                                 14
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 59 of 114



evidence of, or construed as, or deemed to be evidence of, any presumption, concession, or

admission by any of the Defendant Releasees with respect to the truth of any fact alleged by Lead

Plaintiff or the validity of any claim that was or could have been asserted or the deficiency of any

defense that has been or could have been asserted in this Action or in any other litigation, or of

any liability, negligence, fault, or other wrongdoing of any kind of any of the Defendant Releasees

or in any way referred to for any other reason as against any of the Defendant Releasees, in any

civil, criminal or administrative action or proceeding, other than such proceedings as may be

necessary to effectuate the provisions of the Stipulation; (b) shall be offered against any of the

Plaintiff Releasees, as evidence of, or construed as, or deemed to be evidence of, any presumption,

concession, or admission by any of the Plaintiff Releasees that any of their claims are without

merit, that any of the Defendant Releasees had meritorious defenses, or that damages recoverable

under the Amended Complaint would not have exceeded the Settlement Amount, or with respect

to any liability, negligence, fault or wrongdoing of any kind, or in any way referred to for any other

reason as against any of the Plaintiff Releasees, in any civil, criminal or administrative action or

proceeding, other than such proceedings as may be necessary to effectuate the provisions of the

Stipulation; or (c) shall be construed against any of the Releasees as an admission, concession, or

presumption that the consideration to be given hereunder represents the amount which could be or

would have been recovered after trial; provided, however, that if the Stipulation is approved by the

Court, the Parties and the Releasees and their respective counsel may refer to it to effectuate the

protections from liability granted hereunder or otherwise to enforce the terms of the Settlement.

       27.     Supporting Papers – Lead Counsel shall file and serve the opening papers in

support of the Settlement, the Plan of Allocation, and Lead Counsel’s motion for an award of

attorneys’ fees and reimbursement of Litigation Expenses no later than thirty five (35) calendar

                                                 15
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 60 of 114



days prior to the Settlement Fairness Hearing; and reply papers, if any, shall be filed and served

no later than seven (7) calendar days prior to the Settlement Fairness Hearing.

       28.     CAFA Notice – As set forth in the Stipulation, and pursuant to the Class Action

Fairness Act of 2005 (“CAFA”), 28 U.S.C. § I 715(b)-(c), Defendants shall timely serve the CAFA

notice upon the appropriate federal and state officials. Defendants shall be responsible for all costs

and expenses related to CAFA notice.

       29.      The Court retains exclusive jurisdiction to consider all further applications arising

out of or connected with the proposed Settlement.



       SO ORDERED this _________ day of __________________, 2019.



                                                      ____________________________________
                                                              TIMOTHY J. SAVAGE
                                                            United States District Judge




                                                 16
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 61 of 114

                                                                                         EXHIBIT A-1


                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


    SEB INVESTMENT MANAGEMENT AB,                           Civ. A. No. 2:17-CV-3711-TJS
    Individually and on Behalf of All Others
    Similarly Situated,                                     ELECTRONICALLY FILED

                                  Plaintiff,

          v.

    ENDO INTERNATIONAL PLC, et al.,

                                  Defendants.



  NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED SETTLEMENT;
(II) MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND REIMBURSEMENT OF
      LITIGATION EXPENSES; AND (III) SETTLEMENT FAIRNESS HEARING

         A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

NOTICE OF PENDENCY OF CLASS ACTION: Please be advised that your rights may be affected by
the above-captioned securities class action (“Action”) pending in the United States District Court
for the Eastern District of Pennsylvania (“Court”) if, during the period between November 30,
2012 and June 8, 2017, inclusive (“Class Period”), you purchased or otherwise acquired Endo
International plc and/or Endo Health Solutions Inc. (together, “Endo”) common stock or ordinary
shares1, and were damaged thereby.2

NOTICE OF SETTLEMENT: Please also be advised that the Court-appointed Lead Plaintiff SEB
Investment Management AB (“Lead Plaintiff”), on behalf of itself and the Settlement Class (as
defined in ¶ 20 below), has reached a proposed settlement of the Action with Endo and certain of
its former employees and officers, (collectively, “Defendants”) for $82,500,000 in cash that, if
approved, will resolve all claims in the Action (“Settlement”).


1
  Effective February 28, 2014, all of Endo Health Solutions Inc.’s outstanding common stock was cancelled
and converted into the right to receive Endo International plc ordinary shares on a one-for-one-basis.
Accordingly, persons and entities who purchased or otherwise acquired either common stock or ordinary
shares (collectively, “common stock”) between November 30, 2012 and June 8, 2017, inclusive, and were
damaged thereby are Settlement Class members.
2
  All capitalized terms used in this Notice that are not otherwise defined herein shall have the meanings
ascribed to them in the Stipulation and Agreement of Settlement dated August 22, 2019 (“Stipulation”),
which is available at www.EndoSecuritiesLitigationSettlement.com.
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 62 of 114



PLEASE READ THIS NOTICE CAREFULLY. This Notice explains important rights you
may have, including the possible receipt of cash from the Settlement. If you are a member of
the Settlement Class, your legal rights will be affected whether or not you act.

If you have questions about this Notice, the Settlement, or your eligibility to participate in
the Settlement, please DO NOT contact the Court, the Defendants or their counsel. All
questions should be directed to Lead Counsel or the Claims Administrator (see ¶ 64 below).

          Additional information about the Settlement is available on the website,
                      www.EndoSecuritiesLitigationSettlement.com.

         1.      Description of the Action and the Settlement Class: This Notice relates to a
proposed Settlement of claims in a pending putative securities class action brought by an Endo
investor alleging, among other things, that Defendants violated the federal securities laws by
making false and misleading statements and omissions. A more detailed description of the Action
is set forth in ¶¶ 11-19 below. The Settlement, if approved by the Court, will settle the claims of
the Settlement Class, as defined in ¶ 20 below.

        2.      Statement of the Settlement Class’s Recovery: Subject to Court approval, Lead
Plaintiff, on behalf of itself and the Settlement Class, has agreed to settle the Action in exchange
for a settlement payment of $82,500,000 in cash (“Settlement Amount”) to be deposited into an
escrow account. The Net Settlement Fund (i.e., the Settlement Amount plus any interest earned
thereon while in escrow (“Settlement Fund”) less (i) any Taxes and Tax Expenses; (ii) any Notice
and Administration Costs; (iii) any Litigation Expenses, including any reimbursement of costs and
expenses to Lead Plaintiff, awarded by the Court; and (iv) any attorneys’ fees awarded by the
Court) will be distributed in accordance with a plan of allocation approved by the Court, which
will determine how the Net Settlement Fund shall be allocated among members of the Settlement
Class. The proposed plan of allocation (“Plan of Allocation”) is attached hereto as Appendix A.

        3.      Estimate of Average Amount of Recovery Per Share: Based on Lead Plaintiff’s
damages consultant’s estimate of the number of shares of Endo common stock purchased or
otherwise acquired during the Settlement Class Period that may have been affected by the conduct
at issue in the Action, and assuming that all Settlement Class Members elect to participate in the
Settlement, the estimated average recovery (before the deduction of any Court-approved fees,
expenses, and costs as described herein) per eligible share of Endo common stock is approximately
$0.44.3 Settlement Class Members should note, however, that the foregoing average recovery
per eligible share is only an estimate. Some Settlement Class Members may recover more or less
than this estimated amount depending on, among other factors: (i) when and the price at which
they purchased/acquired shares of Endo common stock; (ii) whether they sold their shares of Endo
common stock and, if so, when; (iii) the total number and value of valid Claims submitted to
participate in the Settlement; (iv) the amount of Notice and Administration Costs; and (v) the
amount of attorneys’ fees and Litigation Expenses awarded by the Court. Distributions to
Settlement Class Members will be made based on the Plan of Allocation attached hereto as
Appendix A or such other plan of allocation as may be ordered by the Court.

3
 An allegedly damaged share of Endo common may have been traded more than once during the Class
Period and this estimated average recovery is the total for all purchasers of that share.


                                                 2
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 63 of 114




        4.      Average Amount of Damages Per Share: The Parties do not agree on the average
amount of damages per share of Endo common stock that would be recoverable if Lead Plaintiff
were to prevail in the Action. Among other things, Defendants do not agree with the assertion that
they violated the federal securities laws or that any damages were suffered by any members of the
Settlement Class as a result of their conduct.

        5.       Attorneys’ Fees and Expenses Sought: Plaintiffs’ Counsel have not received any
payment of attorneys’ fees for their representation of the Settlement Class in the Action and have
advanced the funds to pay expenses incurred to prosecute this Action with the expectation that if
they were successful in recovering money for the Settlement Class, they would receive fees and
be paid for their expenses from the Settlement Fund, as is customary in this type of litigation. Lead
Counsel, Kessler Topaz Meltzer & Check, LLP, on behalf of Plaintiffs’ Counsel, will apply to the
Court for an award of attorneys’ fees in an amount not to exceed 20% of the Settlement Fund. In
addition, Lead Counsel will apply for payment of Litigation Expenses incurred by Plaintiffs’
Counsel in connection with the institution, prosecution, and resolution of the claims against
Defendants, in an amount not to exceed $1.3 million, plus interest, which amount may include a
request for reimbursement of the reasonable costs and expenses incurred by Lead Plaintiff directly
related to its representation of the Settlement Class in accordance with 15 U.S.C. §78u-4(a)(4), in
an aggregate amount not to exceed $50,000. Any fees and expenses awarded by the Court will be
paid from the Settlement Fund. Settlement Class Members are not personally liable for any such
fees or expenses. The estimated average cost per eligible share of Endo common stock, if the Court
approves Lead Counsel’s fee and expense application, is approximately $0.09 per share. Please
note that this amount is only an estimate.

        6.     Identification of Attorneys’ Representatives: Lead Plaintiff and the Settlement
Class are represented by Sharan Nirmul, Esq. of Kessler Topaz Meltzer & Check, LLP, 280 King
of Prussia Road, Radnor, PA 19087, 1-610-667-7706, info@ktmc.com, www.ktmc.com. Further
information regarding the Action, the Settlement, and this Notice may be obtained by contacting
Lead Counsel or the Court-authorized Claims Administrator at: SEB Investment Management AB
v. Endo International plc, et al. Settlement, c/o JND Legal Administration, P.O. Box 91311,
Seattle, WA 98111-9411; 1-844-961-0316; info@EndoSecuritiesLitigationSettlement.com;
www.EndoSecuritiesLitigationSettlement.com.

       7.      Reasons for the Settlement: Lead Plaintiff’s principal reason for entering into the
Settlement is the immediate cash benefit for the Settlement Class without the risk or the delays
and costs inherent in further litigation. Moreover, the cash benefit provided under the Settlement
must be considered against the risk that a smaller recovery – or indeed no recovery at all – might
be achieved after full discovery, contested motions, a trial of the Action, and the likely appeals
that would follow a trial. This process could be expected to last several years. In reaching the
Settlement, Lead Counsel also considered Endo’s ability to fund a settlement or future judgment
in an amount greater than the Settlement Amount. Defendants, who deny all allegations of
wrongdoing or liability whatsoever, have determined that it is desirable and beneficial to them that
the Action be settled in the manner and upon the terms and conditions of the Settlement.




                                                 3
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 64 of 114




           YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:
SUBMIT A CLAIM FORM               This is the only way to be eligible to receive a payment from
ONLINE OR                         the Settlement Fund. If you are a Settlement Class Member
POSTMARKED NO LATER               and you remain in the Settlement Class, you will be bound by
THAN _____________, 2020.         the Settlement as approved by the Court and you will give up
                                  any Released Plaintiff Claims (defined in ¶ 29 below) that you
                                  have against Defendants and the other Defendant Releasees
                                  (defined in ¶ 30 below), so it is in your interest to submit a
                                  Claim Form.
EXCLUDE YOURSELF                  Get no payment. If you exclude yourself from the Settlement
FROM THE SETTLEMENT               Class, you will not be eligible to receive any payment from
CLASS BY SUBMITTING A             the Settlement Fund. This is the only option that may allow
WRITTEN REQUEST FOR               you to ever be part of any other lawsuit against the Defendants
EXCLUSION SO THAT IT              concerning the claims that were, or could have been, asserted
IS RECEIVED NO LATER              in this Action. It is also the only way for Settlement Class
THAN _____________, 2019.         Members to remove themselves from the Settlement Class. If
                                  you are considering excluding yourself from the
                                  Settlement Class, please note that there is a risk that any
                                  new claims asserted against the Defendants may no longer
                                  be timely and would be time-barred.
OBJECT TO THE                     If you do not like the proposed Settlement, the proposed Plan
SETTLEMENT BY                     of Allocation, and/or the requested attorneys’ fees and
SUBMITTING A WRITTEN              Litigation Expenses, you may write to the Court and explain
OBJECTION SO THAT IT              why you do not like them. In order to object, you must remain
IS RECEIVED NO LATER              a member of the Settlement Class, may not exclude yourself,
THAN __________, 2019.            and you will be bound by the Court’s determinations.
GO TO A HEARING ON                If you have filed a written objection and wish to appear at the
_____________, 2019 AT            hearing, you must also file a notice of intention to appear by
__:__ __.M., AND FILE A           __________, 2019, which allows you to speak in Court, at the
NOTICE OF INTENTION               discretion of the Court, about the fairness of the Settlement,
TO APPEAR SO THAT IT IS           the Plan of Allocation, and/or the request for attorneys’ fees
RECEIVED NO LATER                 and Litigation Expenses. If you submit a written objection,
THAN _____________, 2019.         you may (but you do not have to) attend the hearing.
DO NOTHING.                       If you are a member of the Settlement Class and you do not
                                  submit a valid Claim Form, you will not be eligible to receive
                                  any payment from the Settlement Fund. You will, however,
                                  remain a member of the Settlement Class, which means that
                                  you give up your right to sue about the claims that are
                                  resolved by the Settlement and you will be bound by any
                                  judgments or orders entered by the Court in the Action.

These rights and options – and the deadlines to exercise them – are further explained in this
Notice. Please Note: The date and time of the Settlement Fairness Hearing – currently


                                              4
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 65 of 114



scheduled for __________, 2019 at __:__ _.m. – is subject to change without further notice to
the Settlement Class. If you plan to attend the hearing, you should check the website
www.EndoSecuritiesLitigationSettlement.com or with Lead Counsel as set forth above to
confirm that no change to the date and/or time of the hearing has been made.

                             WHAT THIS NOTICE CONTAINS

What Is The Purpose Of This Notice?                                       Page __
What Is This Case About?                                                  Page __
How Do I Know If I Am Affected By The Settlement?
   Who Is Included In The Settlement Class?                               Page __
What Are Lead Plaintiff’s Reasons For The Settlement?                     Page __
What Might Happen If There Were No Settlement?                            Page __
How Are Settlement Class Members Affected By The Action
  And The Settlement?                                                     Page __
How Do I Participate In The Settlement? What Do I Need To Do?             Page __
How Much Will My Payment Be?                                              Page __
What Payment Are The Attorneys For The Settlement Class Seeking?
 How Will The Lawyers Be Paid?                                            Page __
What If I Do Not Want To Be A Member Of The Settlement Class?
   How Do I Exclude Myself?                                               Page __
When And Where Will The Court Decide Whether To Approve The
   Settlement? Do I Have To Come To The Hearing? May I Speak
   At The Hearing If I Don’t Like The Settlement?                         Page __
What If I Bought Shares Of Endo Common Stock On Someone Else’s
   Behalf?                                                                Page __
Can I See The Court File? Whom Should I Contact If I Have
   Questions?                                                             Page __
Proposed Plan of Allocation of Net Settlement Fund Among
   Authorized Claimants                                                   Appendix A

                      WHAT IS THE PURPOSES OF THIS NOTICE?

        8.      The Court has directed the issuance of this Notice to inform potential Settlement
Class Members about the proposed Settlement and their options in connection therewith before
the Court rules on the proposed Settlement. Additionally, Settlement Class Members have the right
to understand how this class action lawsuit may generally affect their legal rights. If the Court
approves the Settlement and the Plan of Allocation (or some other plan of allocation), the Claims
Administrator selected by Lead Plaintiff and approved by the Court will make payments pursuant
to the Settlement after any objections and appeals are resolved.

        9.     The purpose of this Notice is to inform potential Settlement Class Members of the
existence of this case, that it is a class action, how you (if you are a Settlement Class Member)
might be affected, and how to exclude yourself from the Settlement Class if you wish to do so. It
is also being sent to inform potential Settlement Class Members of the terms of the proposed


                                               5
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 66 of 114



Settlement, and of a hearing to be held by the Court to consider the fairness, reasonableness, and
adequacy of the Settlement, the proposed Plan of Allocation, and Lead Counsel’s application for
an award of attorneys’ fees and reimbursement of Litigation Expenses (“Settlement Fairness
Hearing”). See ¶ 54 below for details about the Settlement Fairness Hearing, including the date
and location of the hearing.

       10.    The issuance of this Notice is not an expression of any opinion by the Court
concerning the merits of any claim in the Action, and the Court still has to decide whether to
approve the Settlement. If the Court approves the Settlement and a plan of allocation, then
payments to Authorized Claimants will be made after any appeals are resolved and after the
completion of all claims processing. Please be patient, as this process can take some time.

                                WHAT IS THIS CASE ABOUT?

       11.     This is a securities class action against Endo and certain of its former executives.
Lead Plaintiff alleges that, during the Class Period, Defendants made false and misleading
statements and failed to disclose material adverse facts regarding the putative safety and abuse-
deterrent properties of Reformulated Opana, an opioid analgesic indicated for the management of
severe pain that requires daily opioid treatment.

        12.     The Action was commenced on August 18, 2017, with the filing of a putative
securities class action complaint in this Court. Pursuant to the Private Securities Litigation Reform
Act of 1995, 15 U.S.C. § 78u-4, as amended (“PSLRA”), notice to the public was issued setting
forth the deadline by which putative class members could move the Court to be appointed to act
as lead plaintiffs. By Order dated December 4, 2017, the Court appointed SEB Investment
Management AB as lead plaintiff and Kessler Topaz Meltzer & Check, LLP as lead counsel.

        13.     On February 5, 2018, Lead Plaintiff filed the Amended Complaint for Violations
of the Federal Securities Laws (“Amended Complaint”), asserting claims against Endo and certain
of its directors and officers under §§ 10(b) and 20(a) of the Securities Exchange Act of 1934
(“Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a), and the rules and regulations promulgated
thereunder, including SEC Rule 10b-5 (17 C.F.R. § 240.10b-5), and §§ 11 and 15 of the Securities
Act of 1933 (“Securities Act”), 15 U.S.C. §§ 77k and 77o.

       14.     All defendants named in the Amended Complaint moved to dismiss the Amended
Complaint on April 2, 2018 (“Motion to Dismiss”). By Memorandum Opinion dated December
10, 2018, the Court granted in part and denied in part defendants’ Motion to Dismiss the Amended
Complaint; specifically, the Court dismissed all claims asserted against several individual
defendants.

        15.    Thereafter, the Parties commenced discovery. Discovery included, among other
things, the exchange of document requests and interrogatories between the Parties, the production
of approximately 190,000 documents by the Parties, document subpoenas to eighteen non-parties
and their production of approximately 230,000 additional documents, the exchange of expert
reports on class certification and depositions of the Parties’ class certification experts, and the
notice and scheduling of depositions for several fact witnesses. Lead Plaintiff also filed a motion


                                                 6
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 67 of 114



for class certification (the “Motion to Certify”) on May 22, 2019, which Defendants opposed. On
May 23, 2019, upon stipulation of the Parties, the Court dismissed without prejudice Counts III
and IV of the Amended Complaint, constituting all claims under §§ 11 and 15 of the Securities
Act, with the effect that several additional individual defendants were dismissed from the Action.

        16.    Previously, at Endo’s request, Lead Plaintiff was invited to participate in a February
4, 2019 formal mediation before former U.S. District Court Judge Layn R. Phillips (“Judge
Phillips”) which also involved the parties in several other pending securities class action cases
against Endo. That mediation session was unsuccessful with respect to the Action, as the Parties
were too far apart in their respective positions to reach a resolution of the Action at that time.

       17.     While Lead Plaintiff’s Motion to Certify was pending, and after the Parties had
conducted significant document discovery and depositions were scheduled to begin, and following
several months of further negotiation facilitated by Judge Phillips, the Parties accepted a
mediator’s recommendation on July 15, 2019 to resolve the Action for $82.5 million in cash.

      18.     After additional weeks of negotiations regarding the specific terms of their
agreement, the Parties, on August 22, 2019, entered into the Stipulation, which sets forth the final
terms and conditions of the Settlement. The Stipulation can be viewed at
www.EndoSecuritiesLitigationSettlement.com.

       19.     On _____________, 2019, the Court preliminarily approved the Settlement,
authorized notice of the Settlement to potential Settlement Class Members, and scheduled the
Settlement Fairness Hearing to consider whether to grant final approval to the Settlement.

            HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?
                WHO IS INCLUDED IN THE SETTLEMENT CLASS?

       20.     If you are a member of the Settlement Class, you are subject to the Settlement,
unless you timely request to be excluded from the Settlement Class. The Settlement Class
provisionally certified by the Court for purposes of effectuating the Settlement consists of:

       All persons and entities who purchased or otherwise acquired Endo common
       stock or ordinary shares between November 30, 2012 and June 8, 2017,
       inclusive, and were damaged thereby.
Excluded from the Settlement Class are: (i) present or former executive officers and directors of
Endo during the Class Period, including the Individual Defendants, the Dismissed Defendants, and
members of their immediate families (as defined in 17 C.F.R. § 229.404, Instructions (1)(a)(iii)
and (1)(b)(ii)); (ii) any of the foregoing entities’ and individuals’ legal representatives, heirs,
successors or assigns; (iii) any entity in which the foregoing entities or individuals have or had a
controlling interest, or any affiliate of Endo; and (iv) any person or entity who or which purchased,
sold, or otherwise acquired Endo ordinary shares on the Toronto Stock Exchange. Also excluded
from the Settlement Class are any persons or entities who or which submit a request for exclusion
from the Settlement Class that is accepted by the Court. See “What If I Do Not Want To Be A
Member Of The Settlement Class? How Do I Exclude Myself,” on page __ below.


                                                 7
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 68 of 114



PLEASE NOTE: RECEIPT OF THIS NOTICE DOES NOT MEAN THAT YOU ARE A
SETTLEMENT CLASS MEMBER OR THAT YOU WILL BE ENTITLED TO RECEIVE
PROCEEDS FROM THE SETTLEMENT.

IF YOU WISH TO BE ELIGIBLE TO PARTICIPATE IN THE DISTRIBUTION OF
PROCEEDS FROM THE SETTLEMENT, YOU ARE REQUIRED TO SUBMIT THE
CLAIM FORM THAT IS BEING DISTRIBUTED WITH THIS NOTICE AND THE
REQUIRED SUPPORTING DOCUMENTATION POSTMARKED (IF MAILED), OR
ONLINE, NO LATER THAN ____________, 2020.

        WHAT ARE LEAD PLAINTIFF’S REASONS FOR THE SETTLEMENT?

        21.     Lead Plaintiff and Lead Counsel believe that the claims asserted against Defendants
have merit; however, they also recognize the substantial risks in continuing to litigate the Action.
Moreover, Defendants have raised a number of arguments and defenses, including that Defendants
made no misrepresentations, that the alleged misrepresentations were immaterial and that Lead
Plaintiff would not be able to establish that Defendants acted with the requisite intent. Even
assuming Lead Plaintiff could establish Defendants’ liability, the amount of damages that could
be attributed to the allegedly false or misleading statements would be hotly contested.
Additionally, Lead Plaintiff and Lead Counsel recognize the significant expense and length of
continued proceedings necessary to pursue their claims against Defendants through the completion
of discovery, further motion practice, trial, and appeals. Thus, there were very significant risks
attendant to the continued prosecution of the Action.

         22.    In light of these risks, the amount of the Settlement, and the immediacy of recovery
to the Settlement Class, Lead Plaintiff and Lead Counsel believe that the proposed Settlement is
fair, reasonable, and adequate, and in the best interests of the Settlement Class. Lead Plaintiff and
Lead Counsel believe that the Settlement provides a favorable result for the Settlement Class,
namely $82,500,000 in cash (less the various deductions described in this Notice), as compared to
the risk that the claims in the Action would produce a smaller, or no, recovery after further
discovery, summary judgment, trial, and appeals, possibly years in the future.

        23.     Defendants have denied the claims asserted against them in the Action and deny
having engaged in any wrongdoing or violation of law of any kind whatsoever. Defendants have
agreed to the Settlement to eliminate the burden and expense of continued litigation, and the
Settlement may not be construed as an admission of any wrongdoing by Defendants in this or any
other action or proceeding.

            WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?

        24.    If there were no Settlement and Lead Plaintiff failed to establish any essential legal
or factual element of its claims against Defendants, neither Lead Plaintiff nor the other members
of the Settlement Class would recover anything from Defendants. Also, if Defendants were
successful in proving any of their defenses, either at summary judgment, at trial, or on appeal, the



                                                 8
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 69 of 114



Settlement Class could recover substantially less than the amount provided in the Settlement, or
nothing at all.

                HOW ARE SETTLEMENT CLASS MEMBERS AFFECTED
                    BY THE ACTION AND THE SETTLEMENT?

         25.   The law firm of Kessler Topaz Meltzer & Check, LLP was appointed to represent
all Settlement Class Members. These lawyers are called Lead Counsel. You will not be separately
charged for the services of these lawyers. The Court will determine the amount of Lead Counsel’s
fees and expenses. Any fees and expenses awarded by the Court will be paid from the Settlement
Fund. As a Settlement Class Member, you are represented by Lead Counsel. If you want to be
represented by your own lawyer, you may hire one at your own expense. If you choose to hire your
own lawyer, such counsel must file a notice of appearance on your behalf. See “When And Where
Will The Court Decide Whether To Approve The Settlement?,” on page __ below.

        26.     If you are a Settlement Class Member and do not wish to remain a Settlement Class
Member, you must exclude yourself from the Settlement Class by following the instructions in the
section entitled, “What If I Do Not Want To Be A Member Of The Settlement Class? How Do I
Exclude Myself?,” on page __ below.

        27.    If you are a Settlement Class Member and you wish to object to the Settlement, the
Plan of Allocation, and/or Lead Counsel’s application for attorneys’ fees and reimbursement of
Litigation Expenses, and if you do not exclude yourself from the Settlement Class, you may present
your objections by following the instructions in the section entitled, “When And Where Will The
Court Decide Whether To Approve The Settlement?,” on page __ below.

        28.     If you are a Settlement Class Member and you do not exclude yourself from the
Settlement Class, you will be bound by any orders issued by the Court. If the Settlement is
approved, the Court will enter a judgment (“Judgment”). The Judgment will dismiss with prejudice
the claims against Defendants and will provide that, upon the Effective Date of the Settlement,
Lead Plaintiff and each of the other Settlement Class Members, on behalf of themselves, and their
respective heirs, executors, administrators, predecessors, successors and assigns in their capacities
as such, shall be deemed to have, and by operation of law and of the Judgment shall have, fully,
finally and forever compromised, settled, released, resolved, relinquished, waived and discharged
each and every Released Plaintiff Claim (as defined in ¶ 29 below) against the Defendant Releasees
(as defined in ¶ 30 below), and shall forever be barred and enjoined from prosecuting any or all of
the Released Plaintiff Claims against any of the Defendant Releasees. It is an important element
to Defendants’ participation in this Settlement that the Defendant Releasees obtain the fullest
possible release from liability from Lead Plaintiff and any other Settlement Class Member relating
to the Released Claims, and it is the intention of the Parties that any liability of the Defendant
Releasees relating to the Released Claims be eliminated.

        29.      “Released Plaintiff Claims” means any and all manner of actions, suits, claims,
demands, rights, liabilities, damages, costs, duties, controversies, obligations, debts, sums of
money, contracts, agreements, promises, losses, judgments, allegations, arguments, causes of
action, restitution, rescission, interest, attorneys’ fees, expert or consulting fees, expenses, matters,


                                                   9
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 70 of 114



and issues known or unknown, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, liquidated or unliquidated, matured or unmatured, accrued or unaccrued, direct or
derivative, class or individual in nature, apparent or unapparent, whether concealed or hidden and
causes of action of every nature and description, including both known and Unknown Claims (as
defined below), whether based on federal, state, local, foreign, statutory, administrative, or
common law or any other law, rule or regulation, at law or in equity, whether held directly,
representatively or derivatively, that have been or could have been asserted against any of the
Defendant Releasees in any court or forum based upon any allegations, transactions, facts, matters
or occurrences, representations, omissions, or asserted damages through the Effective Date,
including but not limited to claims under the Securities Act and/or the Exchange Act and that relate
to the purchase, other acquisition, or sale of Endo common stock or ordinary shares on a United
States securities exchange during the Class Period. “Released Plaintiff Claims” do not include (i)
any claims relating to the enforcement of the Settlement; (ii) any of the claims currently asserted
(or asserted in the future solely to correct technical pleading deficiencies in the claims currently
asserted) in any of the following actions: Pub. Emps.’ Ret. Sys. of Miss. v. Endo Int’l plc, No. 2017-
02081-MJ (Chester C.C.P.), Pelletier v. Endo Int’l plc, No. 2:17-cv-05114-JP (E.D. Pa.), and
Makris v. Endo Int’l plc, No. 17-cv-573962 (Ontario Super. Ct. of Justice) (to the extent it makes
claims with respect to shares that were not purchased on a United States securities exchange); or
(iii) any claims of any person or entity who or which submits a request for exclusion from the
Settlement Class that is accepted by the Court.

         30.     “Defendant Releasees” means (i) Defendants and Dismissed Defendants and their
attorneys; (ii) Defendants’ and Dismissed Defendants’ respective Immediate Family members,
heirs, trusts, trustees, executors, estates, administrators, beneficiaries, agents, affiliates, insurers
and reinsurers, predecessors, predecessors-in-interest, successors, successors-in-interest, assigns,
advisors and associates of each of the foregoing; and (iii) all current and former officers, directors,
and employees of Endo, in their capacities as such.

        31.     “Unknown Claims” means any Released Plaintiff Claims which Lead Plaintiff or
any other Settlement Class Member does not know or suspect to exist in his, her or its favor at the
time of the release of such claims, and any Released Defendant Claims which any Defendant does
not know or suspect to exist in his, her or its favor at the time of the release of such claims, which,
if known by him, her or it, might have affected his, her or its decision(s) with respect to this
Settlement, including, but not limited to, whether or not to object to the Settlement or to the release
of the Released Claims. The definition of “Unknown Claims” expressly incorporates the claims
set forth in California Civil Code § 1542, which the Parties have released pursuant to ¶ 7 of the
Stipulation.

        Pursuant to ¶ 7 of the Stipulation, with respect to any and all Released Claims, the Parties
stipulate and agree that, upon the Effective Date of the Settlement, Lead Plaintiff and Defendants
shall expressly waive, and each of the Settlement Class Members shall be deemed to have, and by
operation of the Judgment or the Alternative Judgment, if applicable, shall have, expressly waived,
the provisions, rights, and benefits conferred by any law of any state or territory of the United
States, or principle of common law or foreign law, which is similar, comparable, or equivalent to
California Civil Code §1542, which provides:
       A general release does not extend to claims which the creditor or releasing


                                                  10
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 71 of 114



        party does not know or suspect to exist in his or her favor at the time of
        executing the release and that, if known by him or her, would have materially
        affected his or her settlement with the debtor or released party.

The Parties acknowledge that they may hereafter discover facts in addition to or different from
those which he, she or it or their counsel now knows or believes to be true with respect to the
subject matter of the Released Claims, but, upon the Effective Date, Lead Plaintiff and Defendants
shall expressly settle and release, and each of the other Settlement Class Members shall be deemed
to have, and by operation of the Judgment or the Alternative Judgment, if applicable, shall have,
settled and released, any and all Released Claims without regard to the subsequent discovery or
existence of such different or additional facts. Lead Plaintiff and Defendants acknowledge, and
each of the other Settlement Class Members shall be deemed by operation of the Judgment or the
Alternative Judgment, if applicable, to have acknowledged, that the foregoing waiver was
separately bargained for and is a key element of the Settlement of which this release is a part.

        32.     The Judgment will also provide that, upon the Effective Date of the Settlement,
Defendants, on behalf of themselves, and their respective heirs, executors, administrators,
predecessors, successors and assigns in their capacities as such, shall be deemed to have, and by
operation of law and of the Judgment shall have, fully, finally and forever compromised, settled,
released, resolved, relinquished, waived and discharged each and every Released Defendant Claim
(as defined in ¶ 33 below) against the Plaintiff Releasees (as defined in ¶ 34 below), and shall
forever be barred and enjoined from prosecuting any or all of the Released Defendant Claims
against any of the Plaintiff Releasees.

         33.     “Released Defendant Claims” means any and all manner of actions, suits, claims,
demands, rights, liabilities, damages, costs, duties, controversies, obligations, debts, sums of
money, contracts, agreements, promises, losses, judgments, allegations, arguments, causes of
action, restitution, rescission, interest, attorneys’ fees, expert or consulting fees, expenses, matters,
and issues known or unknown, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, liquidated or unliquidated, matured or unmatured, accrued or unaccrued, direct or
derivative, class or individual in nature, apparent or unapparent, whether concealed or hidden and
causes of action of every nature and description, including both known and Unknown Claims (as
defined below), whether based on federal, state, local, foreign, statutory, administrative, or
common law or any other law, rule or regulation, at law or in equity, whether held directly,
representatively or derivatively, that arise out of or relate in any way to the institution, prosecution,
or settlement of the claims against Defendants. “Released Defendant Claims” do not include any
claims relating to the enforcement of the Settlement.

         34.     “Plaintiff Releasees” means (i) Lead Plaintiff, its attorneys and all other Settlement
Class Members; (ii) the current and former parents, affiliates, subsidiaries, successors,
predecessors, assigns, and assignees of each of the foregoing in (i); and (iii) the current and former
officers, directors, Immediate Family members, heirs, trusts, trustees, executors, estates,
administrators, beneficiaries, agents, affiliates, insurers, reinsurers, predecessors, predecessors-in-
interest, successors, successors-in-interest, assigns and advisors of each of the persons or entities
listed in (i) and (ii), in their capacities as such.



                                                   11
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 72 of 114




                    HOW DO I PARTICIPATE IN THE SETTLEMENT?
                             WHAT DO I NEED TO DO?

       35.      To be eligible for a payment from the proceeds of the Settlement, you must be a
member of the Settlement Class and you must timely complete and return the Claim Form with
adequate supporting documentation postmarked (if mailed), or submitted online at
www.EndoSecuritiesLitigationSettlement.com, no later than _____________, 2020. You can
obtain a copy of the Claim Form on the website, www.EndoSecuritiesLitigationSettlement.com,
or on Lead Counsel’s website, www.ktmc.com, or you may request that a Claim Form be mailed
to you by calling the Claims Administrator toll free at 1-844-961-0316, or by emailing the Claims
Administrator at info@EndoSecuritiesLitigationSettlement.com. Please retain all records of
your ownership of and transactions in Endo common stock, as they may be needed to
document your Claim. If you request exclusion from the Settlement Class or do not submit a
timely and valid Claim Form, you will not be eligible to share in the Net Settlement Fund.

                           HOW MUCH WILL MY PAYMENT BE?

       36.     At this time, it is not possible to make any determination as to how much any
individual Settlement Class Member may receive from the Settlement.

        37.   Pursuant to the Settlement, Defendants shall pay or cause to be paid $82,500,000
in cash. The Settlement Amount will be deposited into an escrow account. The Settlement
Amount plus any interest earned thereon is referred to as the “Settlement Fund.” If the Settlement
is approved by the Court and the Effective Date occurs, the “Net Settlement Fund” (as defined in
¶ 2 above) will be distributed to Settlement Class Members who submit valid Claim Forms, in
accordance with the proposed Plan of Allocation or such other plan of allocation as the Court may
approve.

        38.    The Net Settlement Fund will not be distributed unless and until the Court has
approved the Settlement and a plan of allocation and that decision is affirmed on appeal (if any)
and/or the time for any petition for rehearing, appeal, or review, whether by certiorari or otherwise,
has expired.

        39.    Neither Defendants nor any other person or entity that paid any portion of the
Settlement Amount on their behalf are entitled to get back any portion of the Settlement Fund once
the Court’s order or judgment approving the Settlement becomes Final. Defendants and the other
Defendant Releasees shall not have any liability, obligation, or responsibility for the administration
of the Settlement, the disbursement of the Net Settlement Fund, or the plan of allocation.

        40.     Unless the Court otherwise orders, any Settlement Class Member who fails to
submit a Claim Form postmarked (if mailed), or online, on or before _____________, 2020 shall
be fully and forever barred from receiving payments pursuant to the Settlement but will in all other
respects remain a Settlement Class Member and be subject to the provisions of the Stipulation,
including the terms of any Judgment entered and the Releases given. This means that each
Settlement Class Member releases the Released Plaintiff Claims (as defined in ¶ 29 above) against


                                                 12
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 73 of 114



the Defendant Releasees (as defined in ¶ 30 above) and will be enjoined and prohibited from
prosecuting any of the Released Plaintiff Claims against any of the Defendant Releasees whether
or not such Settlement Class Member submits a Claim Form.

       41.     Participants in and beneficiaries of any employee retirement and/or benefit plan
(“Employee Plan”) should NOT include any information relating to shares of Endo common stock
purchased/acquired through an Employee Plan in any Claim Form they submit in this Action. They
should include ONLY those eligible shares of Endo common stock purchased/acquired during the
Settlement Class Period outside of an Employee Plan. Claims based on any Employee Plan(s)’
purchases/acquisitions of eligible Endo common stock during the Class Period may be made by
the Employee Plan(s)’ trustees.

      42.     The Court has reserved jurisdiction to allow, disallow, or adjust on equitable
grounds the Claim of any Settlement Class Member.

        43.    Each Claimant shall be deemed to have submitted to the jurisdiction of the Court
with respect to his, her, or its Claim Form.

        44.     Only Settlement Class Members will be eligible to share in the distribution of the
Net Settlement Fund. Persons and entities who are excluded from the Settlement Class by
definition or who exclude themselves from the Settlement Class pursuant to an exclusion request
will not be eligible to receive a distribution from the Net Settlement Fund and should not submit
Claim Forms.

        45.    Appendix A to this Notice sets forth the Plan of Allocation for allocating the
Net Settlement Fund among Authorized Claimants, as proposed by Lead Plaintiff. At the
Settlement Fairness Hearing, Lead Counsel will request the Court approve the Plan of
Allocation. The Court may modify the Plan of Allocation, or approve a different plan of
allocation, without further notice to the Settlement Class.

     WHAT PAYMENT ARE THE ATTORNEYS FOR THE SETTLEMENT CLASS
             SEEKING? HOW WILL THE LAWYERS BE PAID?

        46.      Lead Counsel, on behalf of Plaintiffs’ Counsel, will apply to the Court for an award
of attorneys’ fees and payment of Litigation Expenses. Lead Counsel’s application for attorneys’
fees will not exceed 20% of the Settlement Fund plus reimbursement of Litigation Expenses not
to exceed $1.3 million incurred in connection with the prosecution and resolution of this Action,
plus interest. Lead Counsel’s application for attorneys’ fees and Litigation Expenses, which may
include a request for reimbursement of the reasonable costs and expenses incurred by Lead
Plaintiff directly related to its representation of the Settlement Class in accordance with 15 U.S.C.
§ 78u-4(a)(4), in an aggregate amount not to exceed $50,000, will be filed by ________, 2019, and
the Court will consider this application at the Settlement Fairness Hearing. A copy of Lead
Counsel’s application for fees and expenses will be available for review at
www.EndoSecuritiesLitigationSettlement.com once it is filed. Any award of attorneys’ fees and
reimbursement of Litigation Expenses, including any reimbursement of costs and expenses to Lead
Plaintiff, will be paid from the Settlement Fund prior to allocation and payment to Authorized


                                                 13
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 74 of 114



Claimants. Settlement Class Members are not personally liable for any such attorneys’ fees or
expenses.

  WHAT IF I DO NOT WANT TO BE A MEMBER OF THE SETTLEMENT CLASS?
                     HOW DO I EXCLUDE MYSELF?

         47.     Each Settlement Class Member will be bound by all determinations and judgments
in this lawsuit, whether favorable or unfavorable, unless such person or entity mails or delivers a
written request for exclusion addressed to: SEB Investment Management AB v. Endo International
plc, et al. Settlement, EXCLUSIONS, c/o JND Legal Administration, P.O. Box 91311, Seattle,
WA 98111-9411. The request for exclusion must be received no later than ___________, 2019.
You will not be able to exclude yourself from the Settlement Class after that date.

        48.     Each request for exclusion must: (i) state the name, address, and telephone number
of the person or entity requesting exclusion, and in the case of entities, the name and telephone
number of the appropriate contact person; (ii) state that such person or entity “requests exclusion
from the Settlement Class in SEB Investment Management AB v. Endo International plc, et al.,
Civ. A. No. 2:17-CV-3711-TJS”; (iii) state the number of shares of Endo common stock that the
person or entity requesting exclusion purchased/acquired and/or sold during the Class Period (i.e.,
the period of time between November 30, 2012 and June 8, 2017, inclusive), as well as the dates,
number of shares, and prices of each such purchase/acquisition and/or sale; and (iv) be signed by
the person or entity requesting exclusion or an authorized representative.

       49.     A request for exclusion shall not be valid and effective unless it provides all the
information called for in ¶ 48 and is received within the time stated above, or is otherwise accepted
by the Court.

        50.      If you do not want to be part of the Settlement Class, you must follow these
instructions for exclusion even if you have pending, or later file, another lawsuit, arbitration, or
other proceeding relating to any Released Plaintiff Claim against any of the Defendant Releasees.
Excluding yourself from the Settlement Class is the only option that allows you to be part of any
other current or future lawsuit against Defendants or any of the other Defendant Releasees
concerning the Released Plaintiff Claims. Please note, however, if you decide to exclude yourself
from the Settlement Class, you may be time-barred from asserting the claims covered by the Action
by a statute of repose. In addition, Defendants and the other Defendant Releasees will have the
right to assert any and all defenses they may have to any claims that you may seek to assert.

       51.    If you ask to be excluded from the Settlement Class, you will not be eligible to
receive any payment out of the Net Settlement Fund.

       52.     Endo International plc has the right to terminate the Settlement if valid requests for
exclusion are received from persons and entities entitled to be members of the Settlement Class in
an amount that exceeds an amount agreed to by Lead Plaintiff and Endo International plc.




                                                 14
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 75 of 114




 WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE
  SETTLEMENT? DO I HAVE TO COME TO THE HEARING? MAY I SPEAK AT
          THE HEARING IF I DON’T LIKE THE SETTLEMENT?

        53.     Settlement Class Members do not need to attend the Settlement Fairness
Hearing. The Court will consider any submission made in accordance with the provisions
below even if a Settlement Class Member does not attend the hearing. Please Note: The date
and time of the Settlement Fairness Hearing may change without further written notice to the
Settlement Class. If you plan on attending the hearing, please check the website,
www.EndoSecuritiesLitigationSettlement.com or contact Lead Counsel to confirm that the date
and/or time of the hearing has not changed.

        54.    The Settlement Fairness Hearing will be held on _________, 2019 at __:__ _.m.,
before the Honorable Timothy J. Savage at James A. Byrne U.S. Courthouse, 601 Market Street,
Philadelphia, PA, 19106, Courtroom 9-A. The Court reserves the right to approve the Settlement,
the Plan of Allocation, Lead Counsel’s motion for an award of attorneys’ fees and reimbursement
of Litigation Expenses, and/or any other matter related to the Settlement at or after the Settlement
Fairness Hearing without further notice to the members of the Settlement Class.

        55.    Any Settlement Class Member who or which does not request exclusion may object
to the Settlement, the Plan of Allocation, and/or Lead Counsel’s motion for an award of attorneys’
fees and reimbursement of Litigation Expenses. Objections must be in writing. You must file any
written objection, together with copies of all other papers and briefs supporting the objection, with
the Clerk’s Office at the United States District Court for the Eastern District of Pennsylvania at
the address set forth below as well as serve copies on Lead Counsel and on Defendants’ Counsel
at the addresses set forth below on or before ________, 2019.

        Clerk’s Office                    Lead Counsel                  Defendants’ Counsel
  United States District Court         Sharan Nirmul, Esq.              Jeff G. Hammel, Esq.
      Eastern District of            Kessler Topaz Meltzer &           Latham & Watkins LLP
         Pennsylvania                      Check, LLP                     885 Third Avenue
       James A. Byrne                280 King of Prussia Road          New York, NY 10022
       U.S. Courthouse                  Radnor, PA 19087
      601 Market Street
   Philadelphia, PA 19106

       56.     To object, you must send a letter to the Court saying that you object to the
Settlement in SEB Investment Management AB v. Endo International plc, et al., Civ. A. No. 2:17-
CV-3711-TJS, and stating the reasons that you object to the Settlement, or any part thereof.

        57.     Any objection must: (i) state the name, address, and telephone number of the person
or entity objecting and be signed by the objector; (ii) state whether the objector is represented by
counsel and, if so, the name, address, and telephone number of the objector’s counsel; (iii) indicate
whether the objection applies only to the objector, to a specific subset of the Settlement Class, or
to the entire Settlement Class; (iv) state with specificity the grounds for the Settlement Class


                                                 15
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 76 of 114



Member’s objection or objections, and the specific reasons for each objection, including any legal
and evidentiary support the Settlement Class Member wishes to bring to the Court’s attention; and
(v) include documents sufficient to prove membership in the Settlement Class, consisting of
documents showing the number of shares of Endo common stock that the objector
purchased/acquired and/or sold during the Class Period (i.e., the period of time between November
30, 2012 and June 8, 2017, inclusive), as well as the dates, number of shares, and prices of each
such purchase/acquisition and/or sale.

        58.    You may not object to the Settlement, Plan of Allocation, and/or Lead
Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses
if you exclude yourself from the Settlement Class or if you are not a member of the Settlement
Class.

        59.   You may submit an objection without having to appear at the Settlement Fairness
Hearing. You may not, however, appear at the Settlement Fairness Hearing to present your
objection unless (1) you first submit a written objection in accordance with the procedures
described above, (2) you first submit your notice of appearance in accordance with the procedures
described below, or (3) the Court orders otherwise.

        60.     If you wish to be heard orally at the hearing in opposition to the approval of the
Settlement, the Plan of Allocation, and/or Lead Counsel’s motion for an award of attorneys’ fees
and reimbursement of Litigation Expenses, and if you timely submit a written objection as
described above, you must also file a notice of appearance with the Clerk’s Office and serve it on
Lead Counsel and Defendants’ Counsel at the addresses set forth in ¶ 55 above so that it is received
on or before __________, 2019. Persons who intend to object and desire to present evidence at
the Settlement Fairness Hearing must include in their written objection or notice of appearance the
identity of any witnesses they may call to testify and exhibits they intend to introduce into evidence
at the hearing. Such persons may be heard orally at the discretion of the Court.

        61.     You are not required to hire an attorney to represent you in making written
objections or in appearing at the Settlement Fairness Hearing. However, if you decide to hire an
attorney, it will be at your own expense, and that attorney must file a notice of appearance with
the Court and serve it on Lead Counsel and Defendants’ Counsel at the addresses set forth in ¶ 55
above so that the notice is received on or before _____________, 2019.

        62.    Unless the Court orders otherwise, any Settlement Class Member who does
not object in the manner described above will be deemed to have waived any objection and
shall be forever foreclosed from making any objection to the proposed Settlement, the
proposed Plan of Allocation, and/or Lead Counsel’s motion for an award of attorneys’ fees
and reimbursement of Litigation Expenses. Settlement Class Members do not need to appear
at the Settlement Fairness Hearing or take any other action to indicate their approval.




                                                 16
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 77 of 114




              WHAT IF I BOUGHT SHARES OF ENDO COMMON STOCK
                         ON SOMEONE ELSE’S BEHALF?

         63.     If you purchased or otherwise acquired Endo common stock between November
30, 2012 and June 8, 2017, inclusive, for the beneficial interest of a person or entity other than
yourself, you must either (i) within seven (7) calendar days of receipt of this Notice, request from
the Claims Administrator sufficient copies of the Postcard Notice to forward to all such beneficial
owners and within seven (7) calendar days of receipt of those Postcard Notices forward them to
all such beneficial owners; or (ii) within seven (7) calendar days of receipt of this Notice, provide
a list of the names and addresses (and e-mail addresses, if available) of all such beneficial owners
to SEB Investment Management AB v. Endo International plc, et al. Settlement, c/o JND Legal
Administration, P.O. Box 91311, Seattle, WA 98111-9411. If you choose the second option, the
Claims Administrator will send a copy of the Postcard Notice to the beneficial owners. Upon full
compliance with these directions, such nominees may seek reimbursement of their reasonable
expenses actually incurred, by providing the Claims Administrator with proper documentation
supporting the expenses for which reimbursement is sought. Copies of this Notice and the Claim
Form           may       be        obtained        from        the       Settlement         Website,
www.EndoSecuritesLitigationSettlement.com, or from Lead Counsel’s website, www.ktmc.com,
by calling the Claims Administrator toll-free at 1-844-961-0316, or by emailing the Claims
Administrator at info@EndoSecuritiesLitigationSettlement.com.

      CAN I SEE THE COURT FILE? WHOM SHOULD I CONTACT IF I HAVE
                              QUESTIONS?

        64.     This Notice contains only a summary of the terms of the Settlement. For the terms
and conditions of the Settlement, please see the Stipulation available at
www.EndoSecuritiesLitigationSettlement.com. More detailed information about the matters
involved in this Action can be obtained by accessing the Court docket in this case, for a fee, through
the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.paed.uscourts.gov, or by visiting, during regular office hours, the Office of the Clerk,
United States District Court for the Eastern District of Pennsylvania, James A. Byrne U.S.
Courthouse, 601 Market Street, Philadelphia, PA 19106. Additionally, copies of any related orders
entered by the Court and certain other filings in this Action will be posted on the website for the
Settlement, www.EndoSecuritiesLitigationSettlement.com.

         All inquiries concerning this Notice and the Claim Form should be directed to:

           SEB Investment Management AB v. Endo International plc, et al. Settlement
                               c/o JND Legal Administration
                                      P.O. Box 91311
                                 Seattle, WA 98111-9411
                                     1-844-961-0316
                        info@EndoSecuritiesLitigationSettlement.com
                        www.EndoSecuritiesLitigationSettlement.com



                                                 17
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 78 of 114



                                        and/or

                                  Sharan Nirmul, Esq.
                          Kessler Topaz Meltzer & Check, LLP
                               280 King of Prussia Road
                                   Radnor, PA 19087
                                     610-667-7706
                                    info@ktmc.com


PLEASE DO NOT CALL OR WRITE THE COURT, THE OFFICE OF THE CLERK OF
 THE COURT, DEFENDANTS, OR THEIR COUNSEL REGARDING THIS NOTICE.



Dated: __________, 2019                              By Order of the Court
                                                     United States District Court
                                                     Eastern District of Pennsylvania




                                         18
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 79 of 114



                                            APPENDIX A

     Proposed Plan of Allocation of Net Settlement Fund Among Authorized Claimants

        The Plan of Allocation set forth herein is the plan that is being proposed to the Court for
approval by Lead Plaintiff after consultation with its damages consultant. The Court may approve
the Plan of Allocation with or without modification, or approve another plan of allocation, without
further notice to the Settlement Class. Any Orders regarding a modification of the Plan of
Allocation      will     be      posted       on       the     website     for    the    Settlement,
www.EndoSecuritiesLitigationSettlement.com. The Plan of Allocation is a matter separate and
apart from the proposed Settlement, and any decision by the Court concerning the Plan of
Allocation shall not affect the validity or finality of the proposed Settlement. Defendants have had,
and will have, no involvement or responsibility for the terms or application of the Plan of
Allocation.

        The objective of the proposed Plan of Allocation is to equitably distribute the Net
Settlement Fund among those Settlement Class Members who suffered economic losses as a result
of the alleged violations of the federal securities laws set forth in the Amended Complaint, as
opposed to economic losses caused by market or industry factors or company-specific factors
unrelated thereto. To that end, Lead Plaintiff’s damages consultant calculated the estimated
amount of alleged artificial inflation in the per share price of Endo common stock over the course
of the Class Period that was allegedly proximately caused by Defendants’ alleged materially false
and misleading misrepresentations and omissions. In calculating the estimated artificial inflation
allegedly caused by those misrepresentations and omissions, Lead Plaintiff’s damages consultant
considered price changes in Endo common stock in reaction to public disclosures that allegedly
corrected the respective alleged misrepresentations and omissions. The calculations made pursuant
to the Plan of Allocation, however, do not represent a formal damages analysis that has been
adjudicated in the Action and are not intended to measure the amounts that Settlement Class
Members would recover after a trial. Nor are these calculations intended to be estimates of the
amounts that will be paid to Authorized Claimants pursuant to the Settlement. The computations
under the Plan of Allocation are only a method to weigh the claims of Authorized Claimants
against one another for the purposes of making pro rata allocations of the Net Settlement Fund.

         For losses to be compensable damages under the federal securities laws, the disclosure of
the allegedly misrepresented information must be the cause of the decline in the price of the
security. Accordingly, to have a “Recognized Loss Amount” pursuant to the Plan of Allocation, a
person or entity must have purchased or otherwise acquired Endo common stock during the Class
Period (i.e., the period of time between November 30, 2012 and June 8, 2017, inclusive) and held
such common stock through at least one of the alleged corrective disclosures that removed alleged
artificial inflation related to that information. To that end, Lead Plaintiff’s damages consultant has
identified five dates on which alleged corrective disclosures removed alleged artificial inflation
from the price of Endo common stock: May 10, 2013, January 10, 2017, March 9, 2017, March
14, 2017 and June 8, 2017.4

4
  The events that Lead Plaintiff and its damages consultant allege were corrective are as follows: On May
10, 2013, the Food and Drug Administration (“FDA”) denied Endo’s Citizen Petition and its supplemental



                                                   19
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 80 of 114



                    CALCULATION OF RECOGNIZED LOSS AMOUNTS

       1.     For purposes of determining whether a Claimant has a “Recognized Claim,”
purchases, acquisitions, and sales of Endo common stock will first be matched on a First In, First
Out (“FIFO”) basis as set forth in ¶ 6 below.

        2.     A “Recognized Loss Amount” will be calculated as set forth below for each share
of Endo common stock purchased or otherwise acquired between November 30, 2012 and June 8,
2017, inclusive, that is listed in the Claim Form and for which adequate documentation is provided.
To the extent that the calculation of a Claimant’s Recognized Loss Amount results in a negative
number, that number shall be set to zero. The sum of a Claimant’s Recognized Loss Amounts will
be the Claimant’s “Recognized Claim.”

       3.     For each share of Endo common stock purchased or otherwise acquired between
November 30, 2012 and June 8, 2017, inclusive, and sold on or before September 6, 2017,5 an
“Out of Pocket Loss” will be calculated. Out of Pocket Loss is defined as the per-share
purchase/acquisition price (excluding all fees, taxes, and commissions) minus the per-share sale


New Drug Application requesting abuse-deterrent labeling. See Amended Complaint ¶¶ 109-13. On January
10, 2017, the FDA announced that a Joint Meeting of the Drug Safety and Risk Management Advisory
Committee and the Anesthetic and Analgesic Drug Product Advisory Committee (“Advisory Committee”)
would be held to discuss pre- and post- marketing data concerning the abuse of reformulated Opana ER,
the overall risk-benefit of the product, and abuse of generic versions of the opioid. See Amended Complaint
¶¶ 137-39. On March 9, 2017, the FDA published its briefing documents in advance of the Advisory
Committee’s meeting, which included the FDA’s preliminary views on the safety and abuse-deterrent
properties of reformulated Opana ER. See Amended Complaint ¶¶ 141-45. Thereafter, on March 14, 2017,
following the Advisory Committee meeting, committee members voted 18-8, with one abstention, that the
benefits of reformulated Opana ER did not outweigh its risks, with a number of committee members
recommending that the drug be removed from the market. See Amended Complaint ¶¶ 146-48. Finally, on
June 8, 2017, the FDA announced that it had asked Endo to voluntarily withdraw reformulated Opana ER
from the market. See Amended Complaint ¶¶ 149-50. For the avoidance of doubt, Defendants dispute that
any of the events or disclosures set forth in this footnote caused the stock price movements that allegedly
followed them. Defendants further dispute that any of the events or disclosures corrected any alleged
statements or omissions on the part of Defendants.
5
   September 6, 2017 represents the last day of the 90-day period subsequent to the end of the Class Period,
i.e., June 8, 2017 (the “90-day look-back period;” the period of June 9, 2017 through September 6, 2017).
The PSLRA imposes a statutory limitation on recoverable damages using the 90-day look-back period. This
limitation is incorporated into the calculation of a Settlement Class Member’s Recognized Loss Amount.
Specifically, a Settlement Class Member’s Recognized Loss Amount cannot exceed the difference between
the purchase price paid for the Endo common stock and the average price of Endo common stock during
the 90-day look-back period if the common stock was held through September 6, 2017, the end of this
period. Losses on Endo common stock purchased/acquired during the period between November 30, 2012
and June 8, 2017, inclusive, and sold during the 90-day look-back period cannot exceed the difference
between the purchase price paid for the Endo common stock and the average price of Endo common stock
during the portion of the 90-day look-back period elapsed as of the date of sale (the “90-Day look-back
value”), as set forth in Table 2 below.




                                                    20
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 81 of 114



price (excluding all fees, taxes, and commissions). To the extent that the calculation of an Out of
Pocket Loss results in a negative number, that number shall be set to zero.

       4.     A Claimant’s Recognized Loss Amount per share of Endo common stock
purchased or otherwise acquired during the Class Period will be calculated as follows:

        A.      For each share of Endo common stock purchased or otherwise acquired during the
                Class Period and subsequently sold prior to the opening of trading on May 10, 2013,
                the Recognized Loss Amount is $0.

        B.      For each share of Endo common stock purchased or otherwise acquired during the
                Class Period and subsequently sold after the opening of trading on May 10, 2013
                and prior to the close of trading on June 8, 2017, the Recognized Loss Amount shall
                be the lesser of:

                (i)     the dollar amount of alleged artificial inflation applicable to each such share
                        on the date of purchase/acquisition as set forth in Table 1 below minus the
                        dollar amount of alleged artificial inflation applicable to each such share on
                        the date of sale as set forth in Table 1 below;6 or

                (ii)    the Out of Pocket Loss.

        C.      For each share of Endo common stock purchased or otherwise acquired during the
                Class Period and subsequently sold after the close of trading on June 8, 2017 and
                prior to the close of trading on September 6, 2017 (i.e., the last day of the 90-day
                look-back period), the Recognized Loss Amount shall be the least of:

                (i)     the dollar amount of alleged artificial inflation applicable to each such share
                        on the date of purchase/acquisition as set forth in Table 1;

                (ii)    the purchase/acquisition price of each such share (excluding all fees, taxes,
                        and commissions) minus the 90-Day Look-back Value as set forth in Table
                        2 below; or

6
   Given that the allegedly corrective disclosure on May 10, 2013 occurred during trading hours, for
purposes of this Plan of Allocation, the Claims Administrator will assume that any shares of Endo common
stock purchased/acquired or sold on May 10, 2013 for a price equal to or greater than $35.00 per share
occurred prior to the release of the corrective information to the market, and any shares of Endo common
stock purchased/acquired or sold on May 10, 2013 for a price less than $35.00 per share occurred after the
corrective information was released to the market. Likewise, given that the allegedly corrective disclosure
on March 14, 2017 occurred during trading hours, for purposes of this Plan of Allocation, the Claims
Administrator will assume that any shares of Endo common stock purchased/acquired or sold on March 14,
2017 for a price equal to or greater than $10.50 per share occurred prior to the release of the corrective
information to the market, and any shares of Endo common stock purchased/acquired or sold on March 14,
2017 for a price less than $10.50 per share occurred after the corrective information was released to the
market.



                                                    21
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 82 of 114




               (iii)   the Out of Pocket Loss.

       D.      For each share of Endo common stock purchased or otherwise acquired during the
               Class Period and still held as of the close of trading on September 6, 2017 (i.e., the
               last day of the 90-day look-back period), the Recognized Loss Amount shall be the
               lesser of:

               (i)     the dollar amount of alleged artificial inflation applicable to each such share
                       on the date of purchase/acquisition as set forth in Table 1 below; or

               (ii)    the purchase/acquisition price of each such share (excluding all fees, taxes,
                       and commissions) minus $10.33 (the average closing price of Endo
                       common stock during the 90-day look-back period (i.e., June 9, 2017
                       through September 6, 2017), as shown on the last line in Table 2 below).

                                 ADDITIONAL PROVISIONS
       5.     The Net Settlement Fund will be allocated among all Authorized Claimants whose
Distribution Amount (defined in ¶10 below) is $10.00 or greater.

        6.      If a Settlement Class Member has more than one purchase/acquisition or sale of
Endo common stock during the Class Period, all purchases/acquisitions and sales shall be matched
on a FIFO basis. Class Period sales will be matched first against any holdings at the beginning of
the Class Period, and then against purchases/acquisitions in chronological order, beginning with
the earliest purchase/acquisition made during the Class Period.

        7.       Purchases/acquisitions and sales of Endo common stock shall be deemed to have
occurred on the “contract” or “trade” date as opposed to the “settlement” or “payment” date. The
receipt or grant by gift, inheritance or operation of law of Endo common stock during the Class
Period, shall not be deemed a purchase, acquisition or sale of these shares of Endo common stock
for the calculation of an Authorized Claimant’s Recognized Claim, nor shall the receipt or grant
be deemed an assignment of any claim relating to the purchase/acquisition of such shares of Endo
common stock unless (i) the donor or decedent purchased or otherwise acquired such shares of
Endo common stock during the Class Period; (ii) no Claim Form was submitted by or on behalf of
the donor, on behalf of the decedent, or by anyone else with respect to such shares of Endo common
stock; and (iii) it is specifically so provided in the instrument of gift or assignment.

        8.      The date of covering a “short sale” is deemed to be the date of purchase or
acquisition of the Endo common stock. The date of a “short sale” is deemed to be the date of sale
of the Endo common stock. In accordance with the Plan of Allocation, however, the Recognized
Loss Amount on “short sales” is zero. In the event that a Claimant has an opening short position
in Endo common stock, the earliest purchases or acquisitions during the Class Period shall be
matched against such opening short position and not be entitled to a recovery until that short
position is fully covered.




                                                 22
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 83 of 114



       9.      Endo common stock traded on U.S. exchanges is the only security eligible for
recovery under the Plan of Allocation. Endo common stock (including ordinary shares) traded on
foreign exchanges is not eligible to participate in the Settlement. Option contracts to purchase or
sell Endo common stock also are not securities eligible to participate in the Settlement. With
respect to Endo common stock purchased or sold through the exercise of an option, the
purchase/sale date of the Endo common stock is the exercise date of the option and the
purchase/sale price is the exercise price of the option. Any Recognized Loss Amount arising from
purchases of Endo common stock acquired during the Class Period through the exercise of an
option on Endo common stock7 shall be computed as provided for other purchases of Endo
common stock in the Plan of Allocation.

        10.     The Net Settlement Fund will be distributed to Authorized Claimants on a pro rata
basis based on the relative size of their Recognized Claims. Specifically, a “Distribution Amount”
will be calculated for each Authorized Claimant, which will be the Authorized Claimant’s
Recognized Claim divided by the total Recognized Claims of all Authorized Claimants, multiplied
by the total amount in the Net Settlement Fund. If any Authorized Claimant’s Distribution Amount
calculates to less than $10.00, it will not be included in the calculation and no distribution will be
made to that Authorized Claimant.

        11.     After the initial distribution of the Net Settlement Fund, the Claims Administrator
will make reasonable and diligent efforts to have Authorized Claimants cash their distribution
checks. To the extent any monies remain in the Net Settlement Fund by reason of uncashed checks,
or otherwise, nine (9) months after the initial distribution, if Lead Counsel, in consultation with
the Claims Administrator, determines that it is cost-effective to do so, the Claims Administrator
will conduct a re-distribution of the funds remaining after payment of any unpaid fees and expenses
incurred in administering the Settlement, including for such re-distribution, to Authorized
Claimants who have cashed their initial distributions and who would receive at least $10.00 from
such re-distribution. Additional re-distributions may occur thereafter if Lead Counsel, in
consultation with the Claims Administrator, determines that additional re-distributions, after
deduction of any additional fees and expenses incurred in administering the Settlement, including
for such re-distributions, would be cost-effective. At such time as it is determined that the re-
distribution of funds remaining in the Net Settlement Fund is not cost-effective, the remaining
balance shall be contributed to non-sectarian, not-for-profit organization(s), to be recommended
by Lead Plaintiff and approved by the Court.

       12.    Payment pursuant to the Plan of Allocation, or such other plan of allocation as may
be approved by the Court, shall be conclusive against all Authorized Claimants. No person shall
have any claim against Lead Plaintiff, Plaintiffs’ Counsel, the Claims Administrator or any other
agent designated by Lead Counsel, including Lead Plaintiff’s damages consultant, or the
Defendant Releasees and/or their respective counsel, arising from distributions made substantially
in accordance with the Stipulation, the Plan of Allocation approved by the Court, or any orders of
the Court. Lead Plaintiff, Lead Plaintiff’s damages consultant, Defendants, all other Releasees,


7
  This includes (1) purchases of Endo common stock as the result of the exercise of a call option, and (2)
purchases of Endo common stock by the seller of a put option as a result of the buyer of such put option
exercising that put option.


                                                   23
         Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 84 of 114



and their respective counsel, shall have no liability whatsoever for the investment or distribution
of the Settlement Fund or the Net Settlement Fund, the Plan of Allocation; or the determination,
administration, calculation, or payment of any Claim or nonperformance of the Claims
Administrator, the payment or withholding of Taxes (including interest and penalties) of Tax
Expenses owed by the Settlement Fund, or any losses incurred in connection therewith.



                                              TABLE 1
                     Estimated Alleged Artificial Inflation in Endo common stock
                                                                                    Estimated Alleged
                  From                                      To                      Artificial Inflation
                                                                                        Per Share
                                           5/10/2013 (prior to the release of
               11/30/2012                                                                   $6.42
                                              the corrective information)8

    5/10/2013 (after the release of the
                                                         1/9/2017                           $4.30
         corrective information)

                1/10/2017                                3/8/2017                           $3.32

                                           3/14/2017 (prior to the release of
                3/9/2017                                                                    $2.86
                                              the corrective information)9

    3/14/2017 (after the release of the
                                                         6/8/2017                           $2.48
         corrective information)


                                                TABLE 2
             Endo common stock 90-Day Look-back Value by Sale/Disposition Date
                             90-Day Look-back                                       90-Day Look-back
         Sale Date                                             Sale Date
                                  Value                                                  Value
        6/9/2017                  $11.49                       7/24/2017                 $11.52
        6/10/2017                 $11.49                       7/25/2017                 $11.52
        6/11/2017                 $11.49                       7/26/2017                 $11.52

8
  As discussed in footnote 3 above, for purposes of the Plan of Allocation, the Claims Administrator will
assume that any shares of Endo common stock purchased/acquired or sold on May 10, 2013 for a price
equal to or greater than $35.00 per share occurred prior to the release of the corrective information to the
market.
9
   As noted in footnote 3 above, for purposes of the Plan of Allocation, the Claims Administrator will
assume that any shares of Endo common stock purchased/acquired or sold on March 14, 2017 for a price
equal to or greater than $10.50 per share occurred prior to the release of the corrective information to the
market.


                                                    24
Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 85 of 114




                                TABLE 2
    Endo common stock 90-Day Look-back Value by Sale/Disposition Date
                90-Day Look-back                            90-Day Look-back
Sale Date                                  Sale Date
                     Value                                       Value
6/12/2017            $11.39                7/27/2017             $11.51
6/13/2017            $11.34                7/28/2017             $11.50
6/14/2017            $11.27                7/29/2017             $11.49
6/15/2017            $11.20                7/30/2017             $11.49
6/16/2017            $11.15                7/31/2017             $11.48
6/17/2017            $11.10                8/1/2017              $11.46
6/18/2017            $11.07                8/2/2017              $11.44
6/19/2017            $11.07                8/3/2017              $11.41
6/20/2017            $11.07                8/4/2017              $11.38
6/21/2017            $11.09                8/5/2017              $11.34
6/22/2017            $11.13                8/6/2017              $11.31
6/23/2017            $11.18                8/7/2017              $11.28
6/24/2017            $11.22                8/8/2017              $11.23
6/25/2017            $11.26                8/9/2017              $11.17
6/26/2017            $11.29                8/10/2017             $11.12
6/27/2017            $11.29                8/11/2017             $11.06
6/28/2017            $11.30                8/12/2017             $11.01
6/29/2017            $11.30                8/13/2017             $10.96
6/30/2017            $11.29                8/14/2017             $10.91
7/1/2017             $11.29                8/15/2017             $10.87
7/2/2017             $11.28                8/16/2017             $10.83
7/3/2017             $11.29                8/17/2017             $10.80
7/4/2017             $11.30                8/18/2017             $10.77
7/5/2017             $11.30                8/19/2017             $10.74
7/6/2017             $11.30                8/20/2017             $10.72
7/7/2017             $11.30                8/21/2017             $10.69
7/8/2017             $11.30                8/22/2017             $10.66
7/9/2017             $11.30                8/23/2017             $10.63
7/10/2017            $11.30                8/24/2017             $10.60
7/11/2017            $11.30                8/25/2017             $10.58
7/12/2017            $11.31                8/26/2017             $10.56
7/13/2017            $11.33                8/27/2017             $10.54



                                   25
Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 86 of 114




                                TABLE 2
    Endo common stock 90-Day Look-back Value by Sale/Disposition Date
                90-Day Look-back                            90-Day Look-back
Sale Date                                  Sale Date
                     Value                                       Value
7/14/2017            $11.35                8/28/2017             $10.52
7/15/2017            $11.37                8/29/2017             $10.50
7/16/2017            $11.38                8/30/2017             $10.48
7/17/2017            $11.41                8/31/2017             $10.46
7/18/2017            $11.42                9/1/2017              $10.44
7/19/2017            $11.44                9/2/2017              $10.42
7/20/2017            $11.46                9/3/2017              $10.39
7/21/2017            $11.48                9/4/2017              $10.37
7/22/2017            $11.50                9/5/2017              $10.35
7/23/2017            $11.52                9/6/2017              $10.33




                                   26
       THIS POSTCARD PROVIDESDocument
Case 2:17-cv-03711-TJS             ONLY LIMITED83-2   INFORMATION
                                                              Filed ABOUT
                                                                       08/22/19THE SETTLEMENT.
                                                                                        Page 87 of 114
              Please visit www.EndoSecuritiesLitigationSettlement.com for more information.
         The parties in SEB Investment Management AB v. Endo International plc, et al., Civ. A. No. 2:17-CV-3711-
     TJS (E.D. Pa.) have reached a proposed settlement of claims against Endo International plc and Endo Health
     Solutions Inc. (together, “Endo”) and certain of Endo’s former executives (collectively, “Defendants”). If
     approved, the Settlement will resolve a lawsuit in which Lead Plaintiff alleged that Defendants made
     misrepresentations and omissions of material facts concerning the safety, efficacy, and sustainability of
     reformulated Opana ER. Defendants deny any liability or wrongdoing. You received this Postcard Notice
     because you, or an investment account for which you serve as a custodian, may be a member of the following
     Settlement Class: all persons and entities who purchased or otherwise acquired Endo common stock or ordinary shares
     (“Endo common stock”) between November 30, 2012 and June 8, 2017, inclusive, and were damaged thereby.
         Pursuant to the Settlement, Defendants have agreed to pay $82,500,000. This amount, plus accrued interest, after
     deduction of Court-awarded attorneys’ fees and expenses, notice and administration costs, and taxes, will be
     allocated among Settlement Class Members who submit valid claims, in exchange for the settlement of the action
     and the release of all claims asserted in the action and related claims. For additional information regarding the
     Settlement and related procedures, please review the full Notice available on the Settlement Website,
     www.EndoSecuritiesLitigationSettlement.com. If you are a Settlement Class Member, your pro rata share of the
     Settlement proceeds will depend on the number of valid claims submitted, and the number, size, and timing of
     your transactions in Endo common stock. If all Settlement Class Members elect to participate in the Settlement,
     the estimated average recovery per eligible share of common stock will be approximately $0.44 before deduction of
     Court-approved fees and expenses. Your share of the Settlement proceeds will be determined by the Plan of
     Allocation set forth in the Notice, or other plan ordered by the Court.
         To qualify for payment, you must submit a valid Claim Form. The Claim Form can be found a n d
     s u b m i t t ed on the Settlement Website, or you can request that one be mailed to you. Claim Forms must be
     postmarked (if mailed), or submitted online, by _______, 2020. If you do not want to be legally bound by any
     releases, judgments or orders in the action, you must exclude yourself from the Settlement Class by _______,
     2019. If you exclude yourself, you may be able to sue Defendants about the claims being resolved in the action, but
     you cannot get money from the Settlement. If you want to object to any aspect of the Settlement, you must file and
     serve an objection by _______, 2019. The Notice provides instructions on how to submit a Claim Form, exclude
     yourself, or object, and you must comply with all of the instructions in the Notice.
         The Court will hold a hearing on _______, 2019 at __:__ _.m., to consider, among other things, whether to
     approve the Settlement and a request by the lawyers representing the Settlement Class for up to 20% of the
     Settlement Fund in attorneys’ fees, plus expenses of no more than $1.3 million (which equals a cost of
     approximately $0.09 per share of Endo common stock). You may attend the hearing and ask to be heard by
     the Court, but you do not have to. For more information, call 1-844-961-0316, email
     info@EndoSecuritiesLitigationSettlement.com or visit www.EndoSecuritiesLitigationSettlement.com.
Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 88 of 114
   SEB Investment Management AB v. Endo
   International plc, et al. Settlement
   Claims Administrator
   P.O. Box 91311
   Seattle, WA 98111-9411

   COURT-ORDERED LEGAL NOTICE
   SEB Investment Management AB v. Endo
   International plc, et al., Civ. A. No. 2:17-CV-
   3711-TJS (E.D. Pa.)
   Your legal rights may be affected by this
   securities class action. You may be eligible for a
   cash payment from the Settlement. Please read
   this Notice carefully.

   For more information, please visit
   www.EndoSecuritiesLitigationSettlement.com
   or call 1-844-961-0316
          Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 89 of 114
                                                                                 EXHIBIT A-3


           SEB Investment Management AB v. Endo International plc, et al. Settlement
                              c/o JND Legal Administration
                                     P.O. Box 91311
                                 Seattle, WA 98111-9411

                            Toll-Free Number: 1-844-961-0316
                   Email: info@EndoSecuritiesLitigationSettlement.com
                   Website: www.EndoSecuritiesLitigationSettlement.com


                         PROOF OF CLAIM AND RELEASE FORM

TO BE ELIGIBLE TO RECEIVE A SHARE OF THE NET SETTLEMENT FUND IN CONNECTION WITH
THE PROPOSED SETTLEMENT, YOU MUST COMPLETE AND SIGN THIS PROOF OF CLAIM AND
RELEASE FORM (“CLAIM FORM”) AND MAIL IT BY PREPAID, FIRST-CLASS MAIL TO THE ABOVE
ADDRESS, OR SUBMIT IT ONLINE AT WWW.ENDOSECURITIESLITIGATIONSETTLEMENT.COM,
POSTMARKED (OR RECEIVED) NO LATER THAN _____________, 2020.

FAILURE TO SUBMIT YOUR CLAIM FORM BY THE DATE SPECIFIED WILL SUBJECT YOUR CLAIM
TO REJECTION AND MAY PRECLUDE YOU FROM BEING ELIGIBLE TO RECOVER ANY MONEY IN
CONNECTION WITH THE PROPOSED SETTLEMENT.

DO NOT MAIL OR DELIVER YOUR CLAIM FORM TO THE COURT, THE PARTIES TO THE
ACTION, OR THEIR COUNSEL. SUBMIT YOUR CLAIM FORM ONLY TO THE CLAIMS
ADMINISTRATOR AT THE ADDRESS SET FORTH ABOVE, OR ONLINE AT
WWW.ENDOSECURITIESLITIGATIONSETTLEMENT.COM.

TABLE OF CONTENTS                                                                      PAGE #

PART I – GENERAL INSTRUCTIONS                                                            __

PART II – CLAIMANT INFORMATION                                                           __

PART III – SCHEDULE OF TRANSACTIONS IN ENDO COMMON STOCK OR                              __
ORDINARY SHARES (COLLECTIVELY “ENDO COMMON STOCK”)
                                                                                         __
PART IV – RELEASE OF CLAIMS AND SIGNATURE
              Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 90 of 114



                                   PART I – GENERAL INSTRUCTIONS

        1.     This Claim Form is directed to members of the Settlement Class, as defined in the Stipulation and
Agreement of Settlement dated August 22, 2019 (“Stipulation”) and Notice of (I) Pendency of Class Action and
Proposed Settlement; (II) Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses;
and (III) Settlement Fairness Hearing (“Notice”), available for download on the website
www.EndoSecuritiesLitigationSettlement.com. Certain persons and entities are excluded from the Settlement
Class by definition as set forth in ¶ 20 of the Notice. Please read the Notice carefully. By signing and submitting
this Claim Form, you will be certifying that you have read and that you understand the Notice, including the terms
of the Releases described therein and provided for herein.

       2.      By submitting this Claim Form, you are making a request to share in the proceeds of the Settlement
described in the Notice. IF YOU ARE NOT A SETTLEMENT CLASS MEMBER (see definition of Settlement
Class contained in ¶ 20 of the Notice), OR IF YOU SUBMITTED A REQUEST FOR EXCLUSION FROM THE
SETTLEMENT CLASS, DO NOT SUBMIT A CLAIM FORM AS YOU MAY NOT, DIRECTLY OR
INDIRECTLY, PARTICIPATE IN THE SETTLEMENT. THUS, IF YOU ARE EXCLUDED FROM THE
SETTLEMENT CLASS, ANY CLAIM FORM THAT YOU SUBMIT, OR THAT MAY BE SUBMITTED ON
YOUR BEHALF, WILL NOT BE ACCEPTED.

       3.      Submission of this Claim Form does not guarantee that you will share in the proceeds of the
Settlement. The distribution of the Net Settlement Fund will be governed by the Plan of Allocation set forth
in the Notice, if it is approved by the Court, or by such other plan of allocation as the Court approves.

       4.      Use the Schedule of Transactions in Part III of this Claim Form to supply all required details of
your transaction(s) (including free transfers and deliveries) in and holdings of Endo common stock. On this
schedule, please provide all of the requested information with respect to your holdings, purchases, acquisitions,
and sales of Endo common stock, whether such transactions resulted in a profit or a loss. Failure to report all
transaction and holding information during the requested time period may result in the rejection of your
claim.

       5.      You are required to submit genuine and sufficient documentation for all of your transactions in
and holdings of Endo common stock set forth in the Schedule of Transactions in Part III of this Claim Form.
Documentation may consist of copies of brokerage confirmation slips or monthly brokerage account statements,
or an authorized statement from your broker containing the transactional and holding information found in a
broker confirmation slip or account statement. The Parties and the Claims Administrator do not independently
have information about your investments in Endo common stock. IF SUCH DOCUMENTS ARE NOT IN YOUR
POSSESSION, PLEASE OBTAIN COPIES OF THE DOCUMENTS OR EQUIVALENT DOCUMENTS
FROM YOUR BROKER. FAILURE TO SUPPLY THIS DOCUMENTATION MAY RESULT IN THE
REJECTION OF YOUR CLAIM. DO NOT SEND ORIGINAL DOCUMENTS. Please keep a copy of all
documents that you send to the Claims Administrator. Also, do not highlight any portion of the Claim
Form or any supporting documents.

       6.     All joint beneficial owners each must sign this Claim Form and their names must appear as
“Claimants” in Part II of this Claim Form. The complete name(s) of the beneficial owner(s) must be entered. If
you purchased or otherwise acquired Endo common stock during the Class Period and held the shares in your
name, you are the beneficial owner as well as the record owner. If you purchased or otherwise acquired Endo


                                                      Page 2
              Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 91 of 114



common stock during the Class Period and the shares were registered in the name of a third party, such as a
nominee or brokerage firm, you are the beneficial owner of these shares, but the third party is the record owner.
The beneficial owner, not the record owner, must sign this Claim Form.

         7.      One Claim should be submitted for each separate legal entity. Separate Claim Forms should
be submitted for each separate legal entity (e.g., a claim from joint owners should not include separate transactions
of just one of the joint owners, and an individual should not combine his or her IRA transactions with transactions
made solely in the individual’s name). Conversely, a single Claim Form should be submitted on behalf of one
legal entity including all transactions made by that entity on one Claim Form, no matter how many separate
accounts that entity has (e.g., a corporation with multiple brokerage accounts should include all transactions made
in all accounts on one Claim Form).

       8.      Agents, executors, administrators, guardians, and trustees must complete and sign the Claim Form
on behalf of persons represented by them, and they must:
               (a)     expressly state the capacity in which they are acting;
               (b)     identify the name, account number, last four digits of the Social Security Number (or
                       taxpayer identification number), address, and telephone number of the beneficial owner of
                       (or other person or entity on whose behalf they are acting with respect to) the Endo common
                       stock; and
               (c)     furnish herewith evidence of their authority to bind to the Claim Form the person or entity
                       on whose behalf they are acting. (Authority to complete and sign a Claim Form cannot be
                       established by stockbrokers demonstrating only that they have discretionary authority to
                       trade securities in another person’s accounts.)

       9.      If you have questions concerning the Claim Form, or need additional copies of the Claim Form or
a copy of the Notice, you may contact the Claims Administrator, JND Legal Administration, at the above address,
by email at info@EndoSecuritiesLitigationSettlement.com, or by toll-free phone at 1-844-961-0316, or you can
visit   the     website     for    the    Settlement    maintained     by     the    Claims      Administrator,
www.EndoSecuritiesLitigationSettlement.com, where copies of the Claim Form and Notice are available for
downloading.

        10.     NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request, or may be requested, to submit information regarding their transactions in electronic
files. To obtain the mandatory electronic filing requirements and file layout, you may visit the website for the
Settlement, www.EndoSecuritiesLitigationSettlement.com, or you may email the Claims Administrator’s
electronic filing department at EDOSecurities@JNDLA.com. Any file that is not in accordance with the
required electronic filing format will be subject to rejection. No electronic files will be considered to have
been properly submitted unless the Claims Administrator issues an email to you to that effect. Do not assume
that your file has been received until you receive this email. If you do not receive such an email within 10
days of your submission, you should contact the Claims Administrator’s electronic filing department at
EDOSecurities@JNDLA.com to inquire about your file and confirm it was received.

IMPORTANT PLEASE NOTE: YOUR CLAIM IS NOT DEEMED FILED UNTIL YOU RECEIVE AN
ACKNOWLEDGEMENT POSTCARD. THE CLAIMS ADMINISTRATOR WILL ACKNOWLEDGE
RECEIPT OF YOUR CLAIM FORM BY MAIL WITHIN 60 DAYS. IF YOU DO NOT RECEIVE AN

                                                      Page 3
        Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 92 of 114



ACKNOWLEDGEMENT POSTCARD WITHIN 60 DAYS, CALL THE CLAIMS ADMINISTRATOR
TOLL FREE AT 1-844-961-0316.




                                      Page 4
              Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 93 of 114



                                PART II – CLAIMANT IDENTIFICATION
Please complete this PART II in its entirety. The Claims Administrator will use this information for all
communications regarding this Claim Form. If this information changes, you MUST notify the Claims
Administrator in writing at the address above.
Beneficial Owner’s First Name        Beneficial Owner’s Last Name


Co-Beneficial Owner’s First Name Co-Beneficial Owner’s Last Name


Entity Name (if Beneficial Owner is not an individual)


Representative or Custodian Name (if different from Beneficial Owner(s) listed above)


Address 1 (street name and number)


Address 2 (apartment, unit or box number)


City                                                           State    Zip Code


Country


Last four digits of Social Security Number or Taxpayer Identification Number


Telephone Number (home)                           Telephone Number (work)


Email address (E-mail address is not required, but if you provide it you authorize the Claims Administrator to
use it in providing you with information relevant to this claim.




                                                     Page 5
               Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 94 of 114



Account Number (where securities were traded)1


Claimant Account Type (check appropriate box)
•   Individual (includes joint owner accounts)    • Pension Plan        • Trust
•   Corporation                            • Estate
•   IRA/401K                               • Other ___________________________ (please specify)




1
 If the account number is unknown, you may leave blank. If filing for more than one account for the same legal entity you
may write “multiple.” Please see ¶ 7 of the General Instructions above for more information on when to file separate Claim
Forms for multiple accounts.

                                                         Page 6
                Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 95 of 114



                PART III – SCHEDULE OF TRANSACTIONS IN ENDO COMMON STOCK

Complete this Part III if and only if you purchased or otherwise acquired Endo International plc and/or Endo
Health Solutions Inc. (together, “Endo”) common stock or ordinary shares (collectively, “Endo common stock”)
on a United States securities exchange between November 30, 2012 and June 8, 2017, inclusive.2 Please be sure
to include proper documentation with your Claim Form as described in detail in Part I – General Instructions, ¶ 5,
above. Do not include information regarding securities other than Endo common stock. In addition, Endo
ordinary shares purchased on the Toronto Stock Exchange are not eligible to participate in the Settlement.

1. HOLDINGS AS OF NOVEMBER 30, 2012 – State the total number of shares of                        Confirm Proof of
Endo common stock held as of the opening of trading on November 30, 2012. (Must be               Holding Position
documented.) If none, write “zero” or “0.” ____________________                                     Enclosed
                                                                                                        •
2. PURCHASES/ACQUISITIONS FROM NOVEMBER 30, 2012 THROUGH JUNE 8, 2017,
INCLUSIVE – Separately list each and every purchase/acquisition (including free receipts) of Endo common
stock on a United States securities exchange from after the opening of trading on November 30, 2012 through
and including the close of trading on June 8, 2017. (Must be documented.)
       Date of Purchase/   Number of Shares           Purchase/          Total Purchase/         Confirm Proof of
          Acquisition        Purchased/              Acquisition        Acquisition Price           Purchases/
    (List Chronologically)    Acquired             Price Per Share      (excluding taxes,          Acquisitions
      (Month/Day/Year)                                                commissions, and fees)         Enclosed
           /   /                               $                      $                                  •

           /   /                               $                      $                                   •

           /   /                               $                      $                                   •

           /   /                               $                      $                                   •

           /   /                               $                      $                                   •
IMPORTANT: If you received shares of Endo common stock through an acquisition or merger, please identify
the date, the share amount, and the company acquired:

          _____/_____/_____            ________________________                ________________
           MM / DD / YYYY                Number of Merger Shares                    Company




2
  Effective February 28, 2014, Endo Health Solutions Inc.’s outstanding common stock was cancelled and converted into
the right to receive Endo International plc ordinary shares on a one-for-one-basis.



                                                       Page 7
                 Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 96 of 114




3. PURCHASES/ACQUISITIONS FROM JUNE 9, 2017 THROUGH SEPTEMBER 6, 2017 – State the
total number of shares of Endo common stock purchased/acquired (including free receipts) on a United States
Securities exchange from after the opening of trading on June 9, 2017 through and including the close of
trading on September 6, 2017. (Must be documented.) If none, write “zero” or “0.”3
____________________
4. SALES FROM NOVEMBER 30, 2012 THROUGH SEPTEMBER 6, 2017,                                             IF NONE,
INCLUSIVE – Separately list each and every sale/disposition (including free deliveries)              CHECK HERE
of Endo common stock from after the opening of trading on November 30, 2012 through                        •
and including the close of trading on September 6, 2017. (Must be documented.)
          Date of Sale        Number of               Sale Price            Total Sale Price          Confirm Proof
    (List Chronologically)    Shares Sold             Per Share            (excluding taxes,         of Sales Enclosed
      (Month/Day/Year)                                                   commissions, and fees)

           /    /                                $                      $                                    •

           /    /                                $                      $                                    •

           /    /                                $                      $                                    •

           /    /                                $                      $                                    •

           /    /                                $                      $                                    •
5. HOLDINGS AS OF SEPTEMBER 6, 2017 – State the total number of shares of                            Confirm Proof of
Endo common stock held as of the close of trading on September 6, 2017. (Must be                     Holding Position
documented.) If none, write “zero” or “0.” ________________                                             Enclosed
                                                                                                            •

IF YOU REQUIRE ADDITIONAL SPACE FOR THE SCHEDULE ABOVE, ATTACH EXTRA
SCHEDULES IN THE SAME FORMAT. PRINT THE BENEFICIAL OWNER’S FULL NAME AND
LAST FOUR DIGITS OF SOCIAL SECURITY/TAXPAYER IDENTIFICATION NUMBER ON EACH
ADDITIONAL PAGE. IF YOU DO ATTACH EXTRA SCHEDULES, CHECK THIS BOX




3
   Please note: Information requested with respect to your purchases/acquisitions of Endo common stock from after the
opening of trading on June 9, 2017 through and including the close of trading on September 6, 2017 is needed in order to
perform the necessary calculations for your claim; purchases/acquisitions during this period, however, are not eligible
transactions and will not be used for purposes of calculating Recognized Loss Amounts pursuant to the Plan of Allocation.


                                                        Page 8
              Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 97 of 114



                           PART IV - RELEASE OF CLAIMS AND SIGNATURE

 YOU MUST ALSO READ THE RELEASE AND CERTIFICATION BELOW AND SIGN ON PAGE __
                            OF THIS CLAIM FORM.

I (we) hereby acknowledge that, pursuant to the terms set forth in the Stipulation, without further action by
anyone, upon the Effective Date of the Settlement, I (we), on behalf of myself (ourselves) and my (our) heirs,
executors, administrators, predecessors, successors and assigns in their capacities as such, shall be deemed to
have, and by operation of law and of the Judgment shall have, fully, finally and forever compromised, settled,
released, resolved, relinquished, waived and discharged each and every Released Plaintiff Claim against the
Defendant Releasees, and shall forever be barred and enjoined from prosecuting any or all of the Released Plaintiff
Claims against any of the Defendant Releasees.

                                               CERTIFICATION

By signing and submitting this Claim Form, the claimant(s) or the person(s) who represent(s) the claimant(s)
agree(s) to the release above and certifies (certify) as follows:
       1.      that I (we) have read and understand the contents of the Notice and this Claim Form, including
the Releases provided for in the Settlement and the terms of the Plan of Allocation;
       2.       that the claimant(s) is a (are) member(s) of the Settlement Class Member(s), as defined in the
Notice, and is (are) not excluded by definition from the Settlement Class as set forth in the Notice;
       3.      that the claimant(s) has (have) not submitted a request for exclusion from the Settlement Class;
        4.     that I (we) own(ed) the Endo common stock identified in the Claim Form and have not assigned
the claim against Defendants or any of the other Defendant Releasees to another, or that, in signing and
submitting this Claim Form, I (we) have the authority to act on behalf of the owner(s) thereof;
       5.      that the claimant(s) has (have) not submitted any other claim covering the same
purchases/acquisitions of Endo common stock and knows (know) of no other person having done so on the
claimant’s (claimants’) behalf;
       6.      that the claimant(s) submit(s) to the jurisdiction of the Court with respect to claimant’s
(claimants’) claim and for purposes of enforcing the Releases set forth herein;
      7.      that I (we) agree to furnish such additional information with respect to this Claim Form as Lead
Counsel, the Claims Administrator, or the Court may require;
        8.     that the claimant(s) waive(s) the right to trial by jury, to the extent it exists, agree(s) to the
determination by the Court of the validity or amount of this Claim and waives any right of appeal or review with
respect to such determination;
      9.      that I (we) acknowledge that the claimant(s) will be bound by and subject to the terms of any
judgment(s) that may be entered in the Action; and




                                                      Page 9
              Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 98 of 114



        10.     that the claimant(s) is (are) NOT subject to backup withholding under the provisions of Section
3406(a)(1)(C) of the Internal Revenue Code because (a) the claimant(s) is (are) exempt from backup withholding
or (b) the claimant(s) has (have) not been notified by the IRS that he/she/it/they is (are) subject to backup
withholding as a result of a failure to report all interest or dividends or (c) the IRS has notified the claimant(s)
that he/she/it/they is (are) no longer subject to backup withholding. If the IRS has notified the claimant(s)
that he/she/it/they is (are) subject to backup withholding, please strike out the language in the preceding
sentence indicating that the claim is not subject to backup withholding in the certification above.

UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE INFORMATION
PROVIDED BY ME (US) ON THIS CLAIM FORM IS TRUE, CORRECT, AND COMPLETE, AND THAT
THE DOCUMENTS SUBMITTED HEREWITH ARE TRUE AND CORRECT COPIES OF WHAT THEY
PURPORT TO BE.


Signature of claimant                                                                                Date


Print claimant name here


Signature of joint claimant, if any                                                                  Date


Print joint claimant name here




If the claimant is other than an individual, or is not the person completing this form, the following also must
be provided:


Signature of person signing on behalf of claimant                                                    Date


Print name of person signing on behalf of claimant here


Capacity of person signing on behalf of claimant, if other than an individual, e.g., executor, president, trustee,
custodian, etc. (Must provide evidence of authority to act on behalf of claimant – see ¶ 8 on page __ of this Claim
Form.)




                                                      Page 10
              Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 99 of 114



                                          REMINDER CHECKLIST

1. Sign the above release and certification. If this Claim Form is being made on behalf of joint claimants, then
   both must sign.
2. Attach only copies of acceptable supporting documentation as these documents will not be returned to you.
3. Do not highlight any portion of the Claim Form or any supporting documents.
4. Keep copies of the completed Claim Form and any supporting documentation for your own records.
5. The Claims Administrator will acknowledge receipt of your Claim Form by mail, within 60 days. Your claim
   is not deemed filed until you receive an acknowledgement postcard. If you do not receive an
   acknowledgement postcard within 60 days, please call the Claims Administrator toll-free at 1-844-961-
   0316.
6. If your address changes in the future, you must send the Claims Administrator written notification of your
   new address. If you change your name, inform the Claims Administrator.
7. If you have any questions or concerns regarding your claim, please contact the Claims Administrator at the
   address below, by email at info@EndoSecuritiesLitigationSettlement.com, or by toll-free phone at 1-844-
   961-0316 or you may visit www.EndoSecuritiesLitigationSettlement.com. DO NOT call the Court,
   Defendants, or Defendants’ Counsel with questions regarding your claim.

THIS CLAIM FORM MUST BE MAILED TO THE CLAIMS ADMINISTRATOR BY FIRST-CLASS MAIL,
OR    SUBMITTED  ONLINE    AT   WWW.ENDOSECURITIESLITIGATIONSETTLEMENT.COM,
POSTMARKED (OR RECEIVED) NO LATER THAN _________________, 2020. IF MAILED, THE
CLAIM FORM SHOULD BE ADDRESSED AS FOLLOWS:

                  SEB Investment Management AB v. Endo International plc, et al. Settlement
                                      c/o JND Legal Administration
                                             P.O. Box 91311
                                         Seattle, WA 98111-9411

        If mailed, a Claim Form received by the Claims Administrator shall be deemed to have been submitted
when posted, if a postmark date on or before _____________, 2020, is indicated on the envelope and it is mailed
First Class, and addressed in accordance with the above instructions. In all other cases, a Claim Form shall be
deemed to have been submitted when actually received by the Claims Administrator.

       You should be aware that it will take a significant amount of time to fully process all of the Claim Forms.
Please be patient and notify the Claims Administrator of any change of address.




                                                    Page 11
       Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 100 of 114
                                                                                       EXHIBIT A-4


                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


    SEB INVESTMENT MANAGEMENT AB,                           Civ. A. No. 2:17-CV-3711-TJS
    Individually and on Behalf of All Others
    Similarly Situated,                                     ELECTRONICALLY FILED

                                 Plaintiff,

          v.

    ENDO INTERNATIONAL PLC, et al.,

                                 Defendants.



      SUMMARY NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED
        SETTLEMENT; (II) MOTION FOR AN AWARD OF ATTORNEYS’ FEES
            AND REIMBURSEMENT OF LITIGATION EXPENSES; AND
                   (III) SETTLEMENT FAIRNESS HEARING

TO:      All persons and entities who purchased or otherwise acquired Endo International plc
         and/or Endo Health Solutions Inc. (together, “Endo”) common stock or ordinary
         shares1 between November 30, 2012 and June 8, 2017, inclusive, and were damaged
         thereby (“Settlement Class”). Certain persons and entities are excluded from the
         Settlement Class as set forth in detail in the Stipulation and Agreement of Settlement dated
         August 22, 2019 (“Stipulation”) and the Notice described below.

    PLEASE READ THIS NOTICE CAREFULLY; YOUR RIGHTS WILL BE AFFECTED
            BY A CLASS ACTION LAWSUIT PENDING IN THIS COURT.

        YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil
Procedure and an Order of the United States District Court for the Eastern District of Pennsylvania
(“Court”), that the above-captioned action (“Action”) has been provisionally certified as a class
action for the purposes of settlement only and that the parties to the Action have reached a proposed
settlement for $82,500,000 in cash (“Settlement”) that, if approved, will resolve all claims in the
Action. A hearing will be held on __________, 2019 at __:__ _.m., before the Honorable Timothy
J. Savage at the James A. Byrne U.S. Courthouse, 601 Market Street, Philadelphia, PA 19106,
Courtroom 9-A, to determine: (i) whether the proposed Settlement should be approved as fair,

1
 Effective February 28, 2014, all of Endo Health Solutions Inc.’s outstanding common stock was cancelled
and converted into the right to receive Endo International plc ordinary shares on a one-for-one-basis.
Accordingly, persons and entities who purchased or otherwise acquired common stock or ordinary shares
(collectively, “common stock”) between November 30, 2012 and June 8, 2017, inclusive, and were
damaged thereby are Settlement Class members.
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 101 of 114



reasonable, and adequate; (ii) whether the Action should be dismissed with prejudice against
Defendants, and the releases specified and described in the Stipulation (and in the Notice described
below) should be entered; (iii) whether the Settlement Class should be certified for purposes of
effectuating the Settlement; (iv) whether the proposed Plan of Allocation should be approved as
fair and reasonable; and (v) whether Lead Counsel’s application for an award of attorneys’ fees
and reimbursement of expenses should be approved.

       If you are a member of the Settlement Class, your rights will be affected by the
pending Action and the Settlement, and you may be entitled to share in the Settlement Fund.
This notice provides only a summary of the information contained in the detailed Notice of
(I) Pendency of Class Action and Proposed Settlement; (II) Motion for an Award of Attorneys’
Fees and Reimbursement of Litigation Expenses; and (III) Settlement Fairness Hearing (“Notice”).
You may obtain a copy of the Notice, along with the Claim Form, on the website for the Settlement,
www.EndoSecuritiesLitigationSettlement.com, or on Lead Counsel’s website, www.ktmc.com.
You may also obtain copies of the Notice and Claim Form by contacting the Claims Administrator
at SEB Investment Management AB v. Endo International plc, et al. Settlement, c/o JND Legal
Administration, P.O. Box 91311, Seattle, WA 98111-9411; 1-844-961-0316;
info@EndoSecuritiesLitigationSettlement.com.

       If you are a member of the Settlement Class, in order to be eligible to receive a payment
under the proposed Settlement, you must submit a Claim Form postmarked (if mailed), or online,
no later than ____________, 2020, in accordance with the instructions set forth in the Claim
Form. If you are a Settlement Class Member and do not submit a proper Claim Form, you will not
be eligible to share in the distribution of the net proceeds of the Settlement but you will
nevertheless be bound by any releases, judgments or orders entered by the Court in the Action.

        If you are a member of the Settlement Class and wish to exclude yourself from the
Settlement Class, you must submit a request for exclusion such that it is received no later than
____________, 2019, in accordance with the instructions set forth in the Notice. If you properly
exclude yourself from the Settlement Class, you will not be bound by any releases, judgments or
orders entered by the Court in the Action and you will not be eligible to share in the net proceeds
of the Settlement. Excluding yourself is the only option that may allow you to be part of any other
current or future lawsuit against Defendants or any of the other released parties concerning the
claims being resolved by the Settlement. Please note, however, if you decide to exclude yourself
from the Settlement Class, you may be time-barred from asserting the claims covered by the Action
by a statute of repose.

       Any objections to the proposed Settlement, the proposed Plan of Allocation, and/or Lead
Counsel’s motion for attorneys’ fees and reimbursement of expenses, must be filed with the Court
and delivered to Lead Counsel and Defendants’ Counsel such that they are received no later than
____________, 2019, in accordance with the instructions set forth in the Notice.

        PLEASE DO NOT CONTACT THE COURT, THE CLERK’S OFFICE,
DEFENDANTS, OR THEIR COUNSEL REGARDING THIS NOTICE. All questions about
this notice, the Settlement, or your eligibility to participate in the Settlement should be directed to
Lead Counsel or the Claims Administrator.

                                                  2
     Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 102 of 114




      Requests for the Notice and Claim Form should be made to the Claims Administrator:

         SEB Investment Management AB v. Endo International plc, et al. Settlement
                             c/o JND Legal Administration
                                    P.O. Box 91311
                               Seattle, WA 98111-9411
                                   1-844-961-0316
                      info@EndoSecuritiesLitigationSettlement.com
                      www.EndoSecuritiesLitigationSettlement.com

      Inquiries, other than requests for the Notice and Claim Form, may be made to Lead
Counsel:

                                      Sharan Nirmul
                           Kessler Topaz Meltzer & Check, LLP
                                280 King of Prussia Road
                                    Radnor, PA 19087
                                     1-610-667-7706
                                     info@ktmc.com

DATED: __________ __, 2019                       BY ORDER OF THE COURT
                                                 United States District Court
                                                 Eastern District of Pennsylvania




                                            3
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 103 of 114
                                                                                        EXHIBIT B


                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


 SEB INVESTMENT MANAGEMENT AB,                             Civ. A. No. 2:17-CV-3711-TJS
 Individually and on Behalf of All Others
 Similarly Situated,                                       ELECTRONICALLY FILED

                                 Plaintiff,

         v.

 ENDO INTERNATIONAL PLC, et al.,

                                 Defendants.



       [PROPOSED] JUDGMENT APPROVING CLASS ACTION SETTLEMENT

       WHEREAS, a putative securities class action is pending in this Court entitled SEB

Investment Management AB v. Endo International plc, et al., Civ. A. No. 2:17-CV-3711-TJS (the

“Action”);

       WHEREAS, Lead Plaintiff SEB Investment Management AB, on behalf of itself and the

Settlement Class (as defined below), and defendants Endo International plc, Endo Health Solutions

Inc., Blaine T. Davis, Rajiv Kanishka Liyanaarchchie De Silva, Ivan Gergel, M.D., Alan G. Levin,

and Julie H. McHugh (collectively, “Defendants” and, together with Lead Plaintiff, the “Parties”)

have entered into the Stipulation and Agreement of Settlement dated August 22, 2019 (the

“Stipulation”), that provides for a complete dismissal with prejudice of the claims asserted or that

could have been asserted against Defendants and the other Defendant Releasees in the Action (i.e.,

the “Released Plaintiff Claims” as specifically defined in ¶ 1(rr) of the Stipulation) on the terms

and conditions set forth in the Stipulation, subject to the approval of this Court (the “Settlement”);
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 104 of 114



       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms used herein

shall have the same meanings as they have in the Stipulation;

       WHEREAS, by Order dated _________ __, 2019 (the “Preliminary Approval Order”), this

Court: (a) preliminarily approved the proposed Settlement, finding that the Parties demonstrated

that the Court would likely be able to approve the Settlement as being fair, reasonable, and

adequate to the Settlement Class under Rule 23(e)(2) of the Federal Rules of Civil Procedure,

subject to further consideration at the Settlement Fairness Hearing; (b) provisionally certified the

Settlement Class solely for the purpose of effectuating the Settlement, preliminarily finding the

prerequisites for class action certification under Rule 23 of the Federal Rules of Civil Procedure

with respect to the Settlement Class were likely to be found to be satisfied; (c) directed that notice

of the proposed Settlement be provided to Settlement Class Members; (d) provided Settlement

Class Members with the opportunity either to exclude themselves from the Settlement Class or to

object to the Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class;

       WHEREAS, the Court conducted a hearing on _________ __, 2019 (the “Settlement

Fairness Hearing”) to consider, among other things, (a) whether the terms and conditions of the

Settlement are fair, reasonable, and adequate to the Settlement Class, and should therefore be

finally approved; and (b) whether a judgment should be entered dismissing the Action with

prejudice as against the Defendants; and

       WHEREAS, the Court, having reviewed and considered the Stipulation, all papers filed

and proceedings held herein in connection with the Settlement, all oral and written comments

received regarding the Settlement, and the record in the Action, and good cause appearing therefor;




                                                  2
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 105 of 114



        NOW THEREFORE, IT IS HEREBY ORDERED:

        1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and

each of the Settlement Class Members.

        2.      Incorporation of Settlement Documents – This Judgment incorporates and makes

a part hereof: (a) the Stipulation filed with the Court on August 22, 2019; and (b) the Postcard

Notice, the Notice and the Summary Notice, all of which were filed with the Court on _________

__, 2019.

                3.      Certification of the Settlement Class for Purposes of Settlement –

Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court certifies, solely for purposes

of effectuating the Settlement, this Action as a class action on behalf of a Settlement Class defined

as all persons and entities who purchased or otherwise acquired Endo common stock or ordinary

shares1 between November 30, 2012 and June 8, 2017, inclusive (the “Class Period”), and were

damaged thereby. Excluded from the Settlement Class are: (i) present or former executive officers

and directors of Endo during the Class Period, including the Individual Defendants, the Dismissed

Defendants (as defined in the Stipulation), and members of their immediate families (as defined in

17 C.F.R. § 229.404, Instructions (1)(a)(iii) and (1)(b)(ii)); (ii) any of the foregoing entities’ and

individuals’ legal representatives, heirs, successors or assigns; (iii) any entity in which the

foregoing entities or individuals have or had a controlling interest, or any affiliate of Endo; and

(iv) any person or entity who or which purchased, sold, or otherwise acquired Endo ordinary shares



1
        Effective February 28, 2014, all of Endo Health Solutions, Inc.’s outstanding common stock was
cancelled and converted into the right to receive Endo International plc ordinary shares on a one-for-one-
basis. Accordingly, persons and entities who purchased or otherwise acquired common stock or ordinary
shares (collectively, “common stock”) between November 30, 2012 and June 8, 2017, inclusive, and were
damaged thereby are Settlement Class members.
                                                    3
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 106 of 114



on the Toronto Stock Exchange. Also excluded from the Settlement Class are any persons or

entities who or which submitted a request for exclusion from the Settlement Class that was

accepted by the Court; such persons and entities are listed on the attached Exhibit 1.

       4.      Lead Plaintiff is hereby appointed, for purposes of effectuating the Settlement only,

as representative for the Settlement Class for purposes of Federal Rule of Civil Procedure 23.

Kessler Topaz Meltzer & Check, LLP who was appointed by the Court to serve as Lead Counsel,

is hereby appointed, for settlement purposes only, as counsel for the Settlement Class pursuant to

Rules 23(c)(1)(B) and (g) of the Federal Rules of Civil Procedure.

       5.      Notice – The Court finds that the dissemination of the Postcard Notice, the posting

of the Notice on the Settlement Website, and the publication of the Summary Notice: (a) were

implemented in accordance with the Preliminary Approval Order; (b) constituted the best notice

practicable under the circumstances; (c) constituted notice that was reasonably calculated, under

the circumstances, to apprise Settlement Class Members of: (i) the pendency of the Action; (ii)

the effect of the proposed Settlement (including the Releases to be provided thereunder); (iii) Lead

Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses; (iv)

Settlement Class Members’ right to object to any aspect of the Settlement, the Plan of Allocation,

and/or Lead Counsel’s motion for attorneys’ fees and reimbursement of Litigation Expenses; (v)

Settlement Class Members’ right to exclude themselves from the Settlement Class; and (vi)

Settlement Class Members’ right to appear at the Settlement Fairness Hearing; (d) constituted due,

adequate, and sufficient notice to all persons and entities entitled to receive notice of the proposed

Settlement; and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure,

the United States Constitution (including the Due Process Clause), the Private Securities Litigation

Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules.

                                                  4
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 107 of 114



       6.      CAFA – The Court finds that the notice requirements set forth in the Class Action

Fairness Act of 2005, 28 U.S.C. § 1715, to the extent applicable to the Action, have been satisfied.

       7.      [Objections – The Court has considered each of the objections to the Settlement

submitted pursuant to Rule 23(e)(5) of the Federal Rules of Civil Procedure. The Court finds and

concludes that each of the objections is without merit, and they are hereby overruled.]

       8.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

finally approves the Settlement set forth in the Stipulation in all respects (including, without

limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal with

prejudice of the claims asserted against Defendants in the Action), and finds that the Settlement is,

in all respects, fair, reasonable, and adequate to the Settlement Class. Specifically, the Court finds

that, pursuant to Rule 23(e)(2), (A) Lead Plaintiff and Lead Counsel have adequately represented

the Settlement Class; (B) the Settlement was negotiated at arm’s length; (C) the relief provided for

the Settlement Class is adequate, taking into account: (i) the costs, risks, and delay of trial and

appeal; (ii) the effectiveness of the proposed method of distributing relief to the Settlement Class,

including the method of processing Settlement Class Member claims; (iii) the terms of the

proposed award of attorneys’ fees, including timing of payment; and (iv) any agreement required

to be identified under Rule 23(e)(3); and (D) the Settlement treats Settlement Class Members

equitably relative to each other. The Parties are directed to implement, perform, and consummate

the Settlement in accordance with the terms and provisions contained in the Stipulation.

       9.      The Action and all of the claims asserted against Defendants in the Action by Lead

Plaintiff and the other Settlement Class Members are hereby dismissed with prejudice. The Parties

shall bear their own costs and expenses, except as otherwise expressly provided in the Stipulation.

                                                  5
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 108 of 114



       10.     Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

binding on Defendants, Lead Plaintiff, and all other Settlement Class Members (regardless of

whether or not any individual Settlement Class Member submits a Claim Form or seeks or obtains

a distribution from the Net Settlement Fund), as well as their respective successors and assigns.

[The persons and entities listed on Exhibit 1 hereto are excluded from the Settlement Class

pursuant to request and are not bound by the terms of the Stipulation or this Judgment.]

       11.     Releases and Bars – The Releases set forth in paragraphs 5 through 7 of the

Stipulation, together with the definitions contained in paragraph 1 of the Stipulation relating

thereto, are expressly incorporated herein in all respects. The Releases are effective as of the

Effective Date. Accordingly, this Court orders that:

               (a)     Without further action by anyone, and subject to paragraph 12 below, upon

the Effective Date of the Settlement, Lead Plaintiff and each of the other Settlement Class

Members, on behalf of themselves, and their respective heirs, executors, administrators,

predecessors, successors and assigns in their capacities as such, shall be deemed to have, and by

operation of law and of the Judgment shall have, fully, finally and forever compromised, settled,

released, resolved, relinquished, waived and discharged each and every Released Plaintiff Claim

against the Defendant Releasees, and shall forever be barred and enjoined from prosecuting any

or all of the Released Plaintiff Claims against any of the Defendant Releasees. It is an important

element to Defendants’ participation in this Settlement that the Defendant Releasees obtain the

fullest possible release from liability to Lead Plaintiff or any Settlement Class Member relating to

the Released Claims, and it is the intention of the Parties that any liability of the Defendant

Releasees relating to the Released Claims be eliminated.




                                                 6
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 109 of 114



               (b)     Without further action by anyone, and subject to paragraph 12 below, upon

the Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective

heirs, executors, administrators, predecessors, successors and assigns in their capacities as such,

shall be deemed to have, and by operation of law and of the Judgment shall have, fully, finally and

forever compromised, settled, released, resolved, relinquished, waived and discharged each and

every Released Defendant Claim against the Plaintiff Releasees, and shall forever be barred and

enjoined from prosecuting any or all of the Released Defendant Claims against any of the Plaintiff

Releasees.

               (c)     With respect to any and all Released Claims, the Parties stipulate and agree

that, upon the Effective Date of the Settlement, Lead Plaintiff and Defendants shall expressly

waive, and each of the Settlement Class Members shall be deemed to have, and by operation of

the Judgment or the Alternative Judgment, if applicable, shall have, expressly waived, the

provisions, rights, and benefits conferred by any law of any state or territory of the United States,

or principle of common law or foreign law, which is similar, comparable, or equivalent to

California Civil Code §1542, which provides:

       A general release does not extend to claims which the creditor or releasing
       party does not know or suspect to exist in his or her favor at the time of
       executing the release and that, if known by him or her, would have materially
       affected his or her settlement with the debtor or released party.

The Parties acknowledge that they may hereafter discover facts in addition to or different from

those which he, she or it or their counsel now knows or believes to be true with respect to the

subject matter of the Released Claims, but, upon the Effective Date, Lead Plaintiff and Defendants

shall expressly settle and release, and each of the other Settlement Class Members shall be deemed

to have, and by operation of the Judgment or the Alternative Judgment, if applicable, shall have,

settled and released, any and all Released Claims without regard to the subsequent discovery or
                                                 7
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 110 of 114



existence of such different or additional facts. Lead Plaintiff and Defendants acknowledge, and

each of the other Settlement Class Members shall be deemed by operation of the Judgment or the

Alternative Judgment, if applicable, to have acknowledged, that the foregoing waiver was

separately bargained for and is a key element of the Settlement of which this release is a part.

       12.       Notwithstanding paragraphs 11(a) – (c) above, nothing in this Judgment shall bar

any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

Judgment.

       13.       Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       14.       No Admissions – Neither this Judgment, the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any

other plan of allocation that may be approved by the Court), the Supplemental Agreement, the

negotiations leading to the execution of the Stipulation and the Supplemental Agreement, nor any

proceedings taken pursuant to or in connection with the Stipulation and/or approval of the

Settlement (including any arguments proffered in connection therewith): (a) shall be offered

against any of the Defendant Releasees as evidence of, or construed as, or deemed to be evidence

of any presumption, concession, or admission by any of the Defendant Releasees with respect to

the truth of any fact alleged by Lead Plaintiff or the validity of any claim that was or could have

been asserted or the deficiency of any defense that has been or could have been asserted in this

Action or in any other litigation, or of any liability, negligence, fault, or other wrongdoing of any

kind of any of the Defendant Releasees or in any way referred to for any other reason as against

                                                 8
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 111 of 114



any of the Defendant Releasees, in any civil, criminal or administrative action or proceeding, other

than such proceedings as may be necessary to effectuate the provisions of the Stipulation; (b) shall

be offered against any of the Plaintiff Releasees, as evidence of, or construed as, or deemed to be

evidence of any presumption, concession or admission by any of the Plaintiff Releasees that any

of their claims are without merit, that any of the Defendant Releasees had meritorious defenses, or

that damages recoverable under the Amended Complaint would not have exceeded the Settlement

Amount, or with respect to any liability, negligence, fault or wrongdoing of any kind, or in any

way referred to for any other reason as against any of the Plaintiff Releasees, in any civil, criminal

or administrative action or proceeding, other than such proceedings as may be necessary to

effectuate the provisions of the Stipulation; or (c) shall be construed against any of the Releasees

as an admission, concession, or presumption that the consideration to be given hereunder

represents the amount which could be or would have been recovered after trial; provided, however,

that the Parties and the Releasees and their respective counsel may refer to the Stipulation to

effectuate the protections from liability granted hereunder or otherwise to enforce the terms of the

Settlement.

          15.   Retention of Jurisdiction – Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

the administration, interpretation, implementation, and enforcement of the Settlement; (b) the

disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or

reimbursement of Litigation Expenses by Lead Counsel in the Action that will be paid from the

Settlement Fund; (d) any motion to approve the Plan of Allocation; (e) any motion to approve the

Class Distribution Order; and (f) the Settlement Class Members for all matters relating to the

Action.

                                                  9
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 112 of 114



       16.     Separate orders shall be entered regarding approval of a plan of allocation and the

motion of Lead Counsel for an award of attorneys’ fees and reimbursement of Litigation Expenses.

Such orders shall in no way affect or delay the finality of this Judgment and shall not affect or

delay the Effective Date of the Settlement.

       17.     Modification of the Agreement of Settlement – Without further approval from

the Court, Lead Plaintiff and Defendants are hereby authorized to agree to and adopt such

amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

limit the rights of Settlement Class Members in connection with the Settlement. Without further

order of the Court, Lead Plaintiff and Defendants may agree to reasonable extensions of time to

carry out any of the provisions of the Settlement.

       18.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, including as a result of

any appeals, this Judgment shall be vacated, rendered null and void and be of no further force and

effect, except as otherwise provided by the Stipulation, and this Judgment shall be without

prejudice to the rights of Lead Plaintiff, Settlement Class Members, and Defendants, and the

Parties shall be deemed to have reverted nunc pro tunc to their respective positions in the Action

as of the date immediately prior to the execution of the Stipulation. Except as otherwise provided

in the Stipulation, in the event the Settlement is terminated in its entirety or if the Effective Date

fails to occur for any reason, the balance of the Settlement Fund including interest accrued therein,

less any Notice and Administration Costs actually incurred, paid or payable, and less any Taxes

and Tax Expenses paid, due or owing, shall be returned by the Escrow Agent to the parties who




                                                 10
      Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 113 of 114



contributed to the payment of the Settlement Amount as instructed by Defendants’ Counsel, in

accordance with the Stipulation.

       19.    Entry of Final Judgment – There is no just reason to delay the entry of this

Judgment and immediate entry by the Clerk of the Court is expressly directed.


       SO ORDERED this _________ day of __________________, 20__.



                                                   ____________________________________
                                                           TIMOTHY J. SAVAGE
                                                         United States District Judge




                                              11
Case 2:17-cv-03711-TJS Document 83-2 Filed 08/22/19 Page 114 of 114



                                Exhibit 1
               List of Persons and Entities Excluded from
                the Settlement Class Pursuant to Request




                                  12
